                                                           Exhibit 1




Case 1:20-cv-00190-TRM-SKL Document 1-1 Filed 07/08/20 Page 1 of 100 PageID #: 6
                                                                            Service of Process
                                                                            Transmittal
                                                                            06/11/2020
                                                                            CT Log Number 537772942
     TO:      RACHAEL KLINSTIVER
              Kindred Healthcare, LLC
              680 S 4TH ST
              LOUISVILLE, KY 40202-2412

     RE:      Process Served in Tennessee

     FOR:     Kindred Hospitals Limited Partnership (Domestic State: DE)




     ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

     TITLE OF ACTION:                  Teresa Anne Joyner, as administratrix of the estate and on behalf of the wrongful
                                       death beneficiaries of Lorraine Anthony, deceased, Pltf. vs. Kindred Hospitals
                                       Limited Partnership, etc., Dft.
     DOCUMENT(S) SERVED:               -
     COURT/AGENCY:                     None Specified
                                       Case # 20C620
     ON WHOM PROCESS WAS SERVED:       C T Corporation System, Knoxville, TN
     DATE AND HOUR OF SERVICE:         By Certified Mail on 06/11/2020 postmarked on 06/08/2020
     JURISDICTION SERVED :             Tennessee
     APPEARANCE OR ANSWER DUE:         None Specified
     ATTORNEY(S) / SENDER(S):          None Specified
     ACTION ITEMS:                     CT has retained the current log, Retain Date: 06/11/2020, Expected Purge Date:
                                       06/16/2020

                                       Image SOP

                                       Email Notification, RACHAEL KLINSTIVER rachael.klinstiver@kindred.com

     SIGNED:                           C T Corporation System
     ADDRESS:                          208 South LaSalle Street
                                       Suite 814
                                       Chicago, IL 60604
     For Questions:                    866-331-2303
                                       CentralTeam1@wolterskluwer.com




                                                                            Page 1 of 1 / SB
                                                                            Information displayed on this transmittal is for CT
                                                                            Corporation's record keeping purposes only and is provided to
                                                                            the recipient for quick reference. This information does not
                                                                            constitute a legal opinion as to the nature of action, the
                                                                            amount of damages, the answer date, or any information
                                                                            contained in the documents themselves. Recipient is
                                                                            responsible for interpreting said documents and for taking
                                                                            appropriate action. Signatures on certified mail receipts
                                                                            confirm receipt of package only, not contents.
Case 1:20-cv-00190-TRM-SKL Document 1-1 Filed 07/08/20 Page 2 of 100 PageID #: 7
                                                                                               4   1                                                                                    *   4   \
                                                                             f
                                                                                                                                                                                                        *, 1
                                                                                                                                                                                                              i
                         f                                                                                                                                                                          f




                                                                                                                                                                                                         •m
                   I
         t
                                                                                                                                                                                                              l
                                                                                                                                                                                                          t
                                                                                                                                                                                                           • *

                              i
                                                                                                                                                                                                               , i


                                                       '       uchmrrkwb
                                                                 ■s§sssf
i



■
                                                                                                                                                                            \
                                                                                                                                                                                                                             l




                                      r
                                                                                                                              • —’ ■   —'I


                                                       i                                                                                     CERTIFIED MAIL
                                      <T5
                                      rn
                                      =o
                                                                                                                                                                            u   i

                                      =3
                                      3                                                                                                                    PRIORITY MAIL
                                      n~i                                                                                                                                                                                1
                         ■f
                                      C3
                                      S
                                                                                                                                                       t
                                                                                                                                                           C°W§I                l
                                                                                                                                                                                \




                                             i
                                            ill                                                                                                9402 9118 9956 34381587 71

                                              *
                                                                                                                                        Kindred Hospitals Limited Partnership
                                                                                                                                        c/o Reg Agent: CT Corporation System
                                              i
                                            itif
                                            55
                                                           i
                                                                                                                                        300 Montvue Road
                                                                                                                                        Knoxville TN 37919-5510
                                            9*
                                       SBBSn^
                                                           I


                                                                                                            l


                                                                                                                                                                                    *

                                                                                                                                                                      t




w                                 *
K                                                                                                                                                l-

ft  1L       k ,
                       r'\    *                                Case
                                                               .1-  1:20-cv-00190-TRM-SKL DocumentI 1-1 Filed 07/08/20 Page 3 of 100 PageID #: 8
                                                                   ..                                  4J             4
                                                                                                                                                                                                1
                                                                                                                                                                                                                     I
    V
                                                   «
*                  Hamilton Countv
                                                          State of Tennessee                                                        Case Number

                                                            Civil Summons                                                      2.0CJo2Jb
                                                                                 page 1 of2
       Teresa Anne Joyner, as administratrix of the estate and on behalf of the wrongful death beneficiaries
       of Lorraine Anthony, deceased v. Kindred Hospitals Limited Partnership d/b/a Kindred Hospital -
       Chattanooga                                                                       r. a -n
                                                                                                                     -<        ZC           l*"
    Served On:
                                                                                                        •
                                                                                                                     \
                                                                                                                            —
                                                                                                                               a
        Kindred Hospitals           C/o Registered Agent: CT Corporation System, 300 Montvue Road. Knoxville. TN 37919-5346
       Limited Partnership

                                                                                                                          i         -<
                                                                                                                                         Z °   —i

    You are hereby summoned to defend a civil action filed against you in Circuit Court, Hamilton County, Tennessee. Your dcfensejgust bejmade
    within thirty (30) days from the date this summons is served upon you. You are directed to file your defense with the clerk of the.cojirt and1 send a
    copy to the plaintiffs attorney at the address listed below. If you fail to defend this action by die below date, judgment by default giay be rendered
    against you for die relief sought in the complaint.                                       /I      Nr                  _,       ^
                    Jon«- r aozo                                                           C-
                                                                                        Clerk / Deputy Clerk
                                                                                                                       «c
    Attorney for Plaintiff:    Richard Pilinonis and Ben Miller of Higgins Firm. PLLC
                               525 4th Ave. South. Nashville. TN 37210
                                            NOTICE OF PERSONAL PROPERTY EXEMPTION
    TO THE DEFENDANTS): Tennessee law provides a ten thousand dollar ($10,000) personal property exemption as well as a homestead exemption
    from execution or seizure to satisfy a judgment. The amount of the homestead exemption depends upon your age and the other factors which are
    listed in TCA § 26-2*301. If a judgment should be entered against you in this action and you wish to claim property as exempt, you must file a
    written list, under oath, of the items you wish to claim as exempt with the clerk of the court The list may be filed at any time and may be changed by
    you thereafter as necessary; however, unless it is filed before the judgment becomes final, it will not be effective as to any execution or garnishment
    issued prior to the filing of the list Certain items are automatically exempt by law and do not need to be listed; these include items of necessary
    wearing apparel (clothing) for your self and your family and trunks or other receptacles necessary to contain such apparel, family portraits, the family
    Bible, and school books. Should any of these items be seized you would have the right to recover them. If you do not understand your exemption
    right or how to exercise it, you may wish to seek the counsel of a lawyer. Please state file number on list.
    Mail list to                                                        Clerk,                           County


                                                      CERTIFICATION (IF APPLICABLE)                                                                            «

                                                     _______ Clerk of                                County do certify this to be a true and correct copy of
    the original summons issued in this case.

    Date:
                                                                 Clerk / Deputy Clerk
    OFFICER’S RETURN: Please execute this summons and make your return within ninety (90) days of issuance as provided by law.

    I certify that 1 have served this summons together with the complaint as follows:



    Date;                                                                        By:.
                                                                                    Officer, Title

    RETURN ON SERVICE OF SUMMONS BY MAIL: I hereby certify' and return that on                                                               l sent postage
    prepaid, by registered return receipt mail or certified return receipt mail, a certified copy of the summons and a copy of the complaint in the above
    styled case, to the defendant                             . On                            I received the return receipt, which had been signed by
                              on                         . The return receipt is attached to this original summons to be filed by the Court Clerk.

    Date:
                                                                           Notary Public / Deputy Clerk (Comm. Expires


    ADA: ifyou need assistance or accommodations because ofa disability, please call                           ADA Coordinator, at ( )
      Case 1:20-cv-00190-TRM-SKL Document 1-1 Filed 07/08/20 Page 4 of 100 PageID #: 9
                                                                                                                                             Rev. 03/11
r
                   Hamilton County
                                                          State of Tennessee                                                   CaseNu^iier^

                                                            Civil Summons
                                                                              page 2 of 2
           Teresa Anne Joyner, as administratrix of the estate and on behalf of the wrongful death beneficiaries
           of Lorraine Anthony, deceased v. Kindred Hospitals Limited Partnership d/b/a Kindred Hospital -
           Chattanooga                                                                            r

        Signature of Plaintiff                                            Plaintiff’s Attorney (or Person Authorized to Serve Process)
                                                               (Attach return receipt on back)____________________________




                                                                                               r




    t




        ADA: Ifyou need assistance or accommodations because of adisability, please call                  j ADA Coordinator, at ( )
         Case 1:20-cv-00190-TRM-SKL Document 1-1 Filed 07/08/20 Page 5 of 100 PageID #: 10
                                                                                                                                         Rev. 03/11
4.       0
     - :•%!/
          \
                                                                                                  C                 -n
                          IN THE CIRCUIT COURT OF HAMILTON COUNTY, TENNESSEE ^                                       r1
                                                                                            \l     5 fe
                                                                                                     -££
                                                                                                         n
               Teresa Anne Joyner, as administratrix of                                             r*         \
                                                                                                               ay        5-
               the estate and on behalf of the wrongful                                              to                  o
               death beneficiaries of Lorraine Anthony,                                                        3:
               deceased,                                                                                        v£        O
                                                                                                                po
                                                                                                          50        03
                     Plaintiff,
                                                                   Case No: 2J)&(O2j0
              v.                                                   JURY DEMAND

              Kindred Hospitals Limited Partnership
              d/b/a Kindred Hospital - Chattanooga,

                     Defendant.


                                                       COMPLAINT


                     Plaintiff, Teresa Anne Joyner, as administratrix of the estate and on behalf of the wrongful

             death beneficiaries of Lorraine Anthony, deceased, brings this cause of action against defendant,

             Kindred Hospitals Limited Partnership d/b/a Kindred Hospital - Chattanooga, as follows:

                                                         PARTIES

                     1.     Teresa Anne Joyner is the administratrix of the estate of Lorraine Anthony and has

             standing to bring this action.

                     2.     Kindred Hospitals Limited Partnership is, and at all times mentioned herein was, a

             Delaware company doing business in Hamilton County, Tennessee as Kindred Hospital -

             Chattanooga. Defendant can be served with process through its registered agent, CT Corporation

             System, 300 Montvue Rd, Knoxville TN 37919-5546.




                                                              i

      Case 1:20-cv-00190-TRM-SKL Document 1-1 Filed 07/08/20 Page 6 of 100 PageID #: 11
t     A



                                           JURISDICTION AND VENUE

                  3.      A substantial part of the events or omissions giving rise to this cause of action

          accrued in Hamilton County, Tennessee, and jurisdiction and venue are therefore appropriate in

          this court.

                  4.      Plaintiff gave notice to defendant of a potential claim at least sixty (60) days in

          advance of filing this complaint in conformity with the provisions of T.C.A. §29-26-121, as

          evidenced by the Affidavit ofService with Certificate ofMailing attached hereto as Exhibit A.

                  5.     Pursuant to order of Tennessee Supreme Court, statutes of limitations and statutes

          of repose that would otherwise expire during the period from March 13, 2020 through May 31,

          2020 are extended through June 5,2020.

                  6.     In the event defendant believes that Lorraine Anthony or someone on her behalf

          has entered into an agreement to arbitrate any issues between them, then pursuant to 9 USCS § 4

          plaintiff demands a trial by jury to resolve all fact issues of whatever nature related to defendant’s

          claims that a binding arbitration agreement was entered into that would require the submission of

          the claims raised in this complaint to an arbitrator.

                                                    DEFINITIONS

                  7.     Whenever it is alleged that defendant did any act or failed to do any act, it is meant

       that the officers, employees, or agents of defendant performed, participated in or failed to perform

       or participate in such acts or things while in the course and scope of their employment or agency

       relationship with defendant.

                                                         FACTS

                  8.     Mrs. Anthony was hospitalized at Kindred Hospital - Chattanooga from

       approximately April 19,2019 until the date of her death, July 22,2019.



                                                            2
    Case 1:20-cv-00190-TRM-SKL Document 1-1 Filed 07/08/20 Page 7 of 100 PageID #: 12
£



               9.     At all times from April 19, 2019 through July 22, 2019, Kindred Hospital -

       Chattanooga held itself out to the public as providing medical services, Mrs. Anthony looked to

       Kindred Hospital - Chattanooga rather than to the individual healthcare providers to perform those

       services, and Mrs. Anthony accepted those services in the reasonable belief that the services were
                                                     i
       provided by Kindred Hospital - Chattanooga or its employees.

               10.    Mrs. Anthony required assistance with her activities of daily living, even the most

       basic activities such as turning and repositioning and tracheostomy care. Defendant was aware of

       these conditions, or reasonably should have been aware, and was required to meet her needs or

       discharge her to an appropriate facility where her needs could be met.

               11.    Mrs. Anthony was at risk for developing and worsening pressure injuries.

       Defendant was aware of this condition, or reasonably should have been aware, and was required

       to meet her needs or discharge her to an appropriate facility where her needs could be met.

               12.    Defendant failed to develop and implement an effective plan for the prevention of

       developing and worsening pressure injuries.

              13.     Mrs. Anthony was at risk for c. Defendant was aware of this condition, or

       reasonably should have been aware, and was required to meet her needs or discharge her to an

       appropriate facility where her needs could be met.

              14.     Defendant failed to develop and implement an effective plan for the prevention of

       complications from her tracheostomy.

              15.     Defendant failed to implement a system to ensure that Mrs. Anthony was properly

       monitored and protected from acts of abuse and neglect.

              16.     Due to the inadequate care of defendant, Mrs. Anthony suffered injuries and harm

       which include, but are not limited to, the following:



                                                         3

    Case 1:20-cv-00190-TRM-SKL Document 1-1 Filed 07/08/20 Page 8 of 100 PageID #: 13
(


                       (a) Abuse and neglect;

                       (b) Pressure ulcers;

                       (c) Complications from her tracheostomy;

                       (d) Delays in care;
                       (e) Severe pain; and

                       (f) Death.

               17.     The foregoing injuries are a direct and proximate result of the acts or omissions set

       forth herein, singularly or in combination. As a result of these injuries, Mrs. Anthony’s health

       deteriorated, she required medical treatment, she suffered significant pain, and she died.

                     COUNT I - NEGLIGENCE PURSUANT TO THE TENNESSEE MEDICAL
                        MALPRACTICE ACT. TENN. CODE ANN. S29-26-115. ET SEP.

               18.     Defendant owed a duty to its patients, including Mrs. Anthony, to render care,

       services and treatment as a reasonably prudent and similarly situated hospital would render,

       including but not limited to, rendering care and services in a safe and beneficial manner.

               19.     Defendant owed a duty to assist its patients, including Mrs. Anthony, in attaining

       and maintaining the highest level of physical, mental and psychosocial well-being.

              20.      Defendant failed to meet that standard of care and violated its duty of care in its

       treatment of Mrs. Anthony through mistreatment, abuse and neglect. The medical negligence of

       defendant includes, but is not limited to, the following acts and omissions:

                       a. Failure to provide and ensure adequate nursing care plans, including necessary

                          revisions, based upon the needs of Mrs. Anthony;

                       b. Failure to implement and ensure that an adequate nursing care plan for Mrs.

                          Anthony was followed by nursing personnel;

                       c. Failure to provide timely medical intervention to Mrs. Anthony;


                                                        4
    Case 1:20-cv-00190-TRM-SKL Document 1-1 Filed 07/08/20 Page 9 of 100 PageID #: 14
i

                                                                                                   \
                        d. Failure to provide nursing personnel sufficient in number to ensure that Mrs.

                           Anthony attained and maintained the highest level of physical, mental, and

                           psychosocial well-being;

                       e. Failure to provide care and treatment to Mrs. Anthony in accordance with her

                           physicians’ orders;

                       f. Failure to properly and timely notify Mrs. Anthony’s attending physician of

                           significant changes in Mrs. Anthony’s physical condition;

                       g. Failure to adequately and appropriately monitor Mrs. Anthony and recognize'

                           significant changes in her health status;

                       h. Failure to provide treatment for persistent, unresolved problems relating to the

                           care and physical condition of Mrs. Anthony, resulting in unnecessary pain,

                           agony and suffering;

                       i. Failure to provide timely and adequate nursing intervention to alleviate pain

                           and suffering endured by Mrs. Anthony;

                       j. Failure to maintain medical records on Mrs. Anthony that are complete,

                           accurately documented, readily accessible, and systematically organized with

                           respect to the diagnosis of Mrs. Anthony, the treatment of Mrs. Anthony, and

                           the assessment and establishment of appropriate care plans for Mrs. Anthony.

               21.     A reasonably prudent hospital, operating under the same or similar conditions,

        would not have failed to provide the care listed above. Each of the foregoing acts of negligence on

        the part of defendant was a proximate cause of Mrs. Anthony’s injuries. Mrs. Anthony’s injuries

        were all foreseeable to defendant.




                                                         5

    Case 1:20-cv-00190-TRM-SKL Document 1-1 Filed 07/08/20 Page 10 of 100 PageID #: 15
£



               22.     Defendant’s conduct in breaching the duties it owed to Mrs. Anthony was

        negligent, grossly negligent, willful, wanton, malicious, reckless and/or intentional.

               23.     The injuries herein described are a direct and proximate result of the acts or

        omissions as set forth above, singularly or in combination.

               24.     Defendant is both directly and vicariously liable to plaintiff under the theory of

        respondent superior for the acts or omissions of its employees and/or agents.

               25.     Plaintiff seeks compensatory and punitive damages in an amount to be determined

        by the jury, plus costs and any further relief to which she is entitled by law.

                        COUNT II - GROSS NEGLIGENCE. WILLFUL. WANTON.
                     RECKLESS. MALICIOUS AND/OR INTENTIONAL MISCONDUCT

               26.     The longevity, scope and severity of defendant’s failures and actions and its

        consciously indifferent actions with regard to the welfare and safety of helpless residents, such as

        Mrs. Anthony, constitutes gross negligence, willful, wanton, reckless, malicious and/or intentional

        misconduct as such terms are understood in law.

               27.     Such conduct was undertaken by defendant without regard to the health and safety ~

        consequences to those residents, such as Mrs. Anthony, entrusted to its care. Moreover, such

        conduct evinces such little regard for its duties of care, good faith, and fidelity owed to Mrs.

        Anthony as to raise a reasonable belief that the acts and omissions set forth above are the result of

        conscious indifference to Mrs. Anthony’s rights and welfare.

               28.     As a direct and proximate result of the grossly negligent, willful, wanton, reckless,

        malicious and/or intentional misconduct of defendant, Mrs. Anthony suffered injuries, resulting

        treatment, severe pain and death.

               29.     Defendant is both directly and vicariously liable to plaintiff under the theory of

        respondent superior for the acts or omissions of its employees and/or agents.

                                                          6

    Case 1:20-cv-00190-TRM-SKL Document 1-1 Filed 07/08/20 Page 11 of 100 PageID #: 16
i




               30.     Plaintiff seeks compensatory and punitive damages in an amount to be determined

        by a jury, plus costs, and other relief to which she is entitled by law.

                                             PRAYER FOR RELIEF

               Plaintiff prays for judgment against defendant as follows:

               A.      For damages to^be determined by the jury in an amount adequate to compensate

        plaintiff for all injuries and damages sustained;

               B.      For all general and special damages caused by the alleged conduct of defendant;

               C.      For punitive damages sufficient to punish defendant for its egregious conduct and

        to deter defendant and others from repeating such atrocities;

               D.      For the costs of litigating this case;

               E.      For a jury to hear this case; and

               F.      For all other relief to which plaintiff is entitled under Tennessee law.



                                               Respectfully Submitted,
                                               THE HIGGINS FIRM, PLLC


                                               /s/ Beniamin J. Miller
                                               RICHARD D. PILIPONIS (#16249)
                                               BENJAMIN J. MILLER (#25575)
                                               CARLY MACMILLAN (#35827)
                                               525 4th Ave S
                                               Nashville, TN 37210
                                               (615) 353-0930
                                               rdp@higginsfirm.com
                                               ben@higginsfirm.com
                                               carlv@higginsfirm.com

                                               Attorneys for Plaintiff




                                                            7

    Case 1:20-cv-00190-TRM-SKL Document 1-1 Filed 07/08/20 Page 12 of 100 PageID #: 17
i




                    IN THE CIRCUIT COURT OF HAMILTON COUNTY, TENNESSEE

        Teresa Anne Joyner, as administratrix
        of the estate and on behalf of the
        wrongful death beneficiaries of Lorraine
        Anthony, deceased,
                                                              Case No:
                       Plaintiff,

        s.

        Kindred Hospitals Limited Partnership
        d/b/a Kindred Hospital - Chattanooga,

                       Defendant.


                                      AFFIDAVIT OF SERVICE WITH
                                       CERTIFICATE OF MAILING


        STATE OF TENNESSEE                   }
                                             }
        COUNTY OF DAVIDSON                   }

               In accordance with T.C.A. § 29-26-121, the undersigned attorney, having been duly

        sworn, states upon oath and affirmation as follows:

               1.     That I am the attorney for the Plaintiff in this action and have personal knowledge

                      of the facts contained herein.

               2.     On February 5, 2020, letters were sent via certified mail, return receipt requested,

                      to Kindred Hospitals Limited Partnership d/b/a Kindred Hospital • Chattanooga.

                      A copy of the letter sent to each is attached along the time-stamped postal receipts

                      evidencing this mailing.

               3.     The specified notice was timely mailed and the attorney has complied with the §

                      29-26-121.



                                                                                            h       EXHIBIT   I
    Case 1:20-cv-00190-TRM-SKL Document 1-1 Filed 07/08/20 Page 13 of 100 PageID #: 18      |LX_J
           In witness whereof, I have set my hand this the 4th day of June, 2020.



                                                                      /s/ Beniamin J. Miller
                                                                      Benjamin J. Miller, Affiant

           Before me, Bianca Flury, a Notary Public in and for said State, personally appeared
    Benjamin J. Miller, known to me personally, who executed the foregoing document in my
    present as his free act and deed.



                                                                      Notary Public
                                                                                                    -d7 ■
          My commission expires:

          [SEAL]

                                                  x>X VCa F/Os%
                                              ^ :/'* State \
                                              j
                                                                         i
                                                      of     \            \
                                             Z : Tennessee :              5
                                             Z \ Notary /                 5
                                                       ............       #


                                                    '°n Expires ^




                                                   2
Case 1:20-cv-00190-TRM-SKL Document 1-1 Filed 07/08/20 Page 14 of 100 PageID #: 19
       Benjamin J. Miller, Attorney .
                                        H THE HIGGINS FIRM
                                                            Attorneys at Law
       Email; ben@higgm$finiux>m


                                                    February 5,2020

       VIA CERTIFIED MAIL
       Kindred Hospital - Chattanooga
       709 Walnut Street
       Chattanooga, TN 37402-1916

       Kindred Hospital - Chattanooga
       Attn. Administrator: Andrea White, CEO
       709 Walnut Street
       Chattanooga, TN 37402-1916

       Kindred Hospitals Limited Partnership
       d/b/a Kindred Hospital - Chattanooga
       709 Walnut Street
       Chattanooga, TN 37402-1916
       Kindred Hospitals Limited Partnership
       d/b/a Kindred Hospital - Chattanooga
       680 South 4th Street
       Louisville, KV 40202-2407

       Kindred Hospitals Limited Partnership
       d/b/a Kindred Hospital - Chattanooga
       680 South Fourth St.
       One Vencor Place
       Louisville, KY 40202-2407

       Kindred Hospitals Limited Partnership
       d/b/a Kindred Hospital - Chattanooga
       c/o Registered Agent: CT Corporation System
       300 Montvue Rd.
       Knoxville, TN 37919-5546

               Re:                 Patient:             Lorraine Anthony
                                   Date of Birth:       June 29,1936
                                   Claimant:            Teresa Anne Joyner, administratrix of the estate
                                                        of Lorraine Anthony, and on behalf of the
                                                        surviving spouse and wrongful death
                                                        beneficiaries of Lorraine Anthony, deceased
                                                        4S28 Wickers Pond Road
                                                        Vernon, FL 32462-3061
                                   Relation to Patient: Daughter and Administratrix of the Estate

                                    525 Fourth Avenue South * Nashville, TN 37210
                         phone (615) 353-0930 * fox (888) 210-5863 * www.thehlgglnsfirm.com

Case 1:20-cv-00190-TRM-SKL Document 1-1 Filed 07/08/20 Page 15 of 100 PageID #: 20
       Page 2

       To Whom It May Concern:

       This office represents Teresa Anne Joyner, administratrix of the estate of Lorraine Anthony and
       on behalf of the wrongful death beneficiaries of Lorraine Anthony, and pursuant to Tenn. Code
       Ann. § 29-26-101, et seq. please consider this letter as notice that a potential healthcare liability
       claim exists against you arising out of your care and treatment of Lorraine Anthony.

       Please also let this notice serve as a request for your records on Lorraine Anthony. Enclosed is an
       executed HIPAA compliant medical authorization permitting your release ofthese records to my
       office, along with documentation on authorization to sign the HIPAA. In the event your records
       are electronically stored, please provide a complete audit trail of the records.

       Additionally, please find enclosed an executed HIPAA compliant medical authorization permitting
       you to obtain complete medical records from each other provider being sent a notice. A list ofthe
       providers to whom notice is being given pursuant to Tenn. Code Ann. § 29-26-121(a) is attached
       hereto. Lastly, enclosed is an executed authorization with a blank provider field. You are
       explicitly authorized to fill in the name of any provider from whom you wish to request records.

       Ms. Joyner is willing to try to resolve this matter without the need for litigation, so if there is any
       such interest on your end please have your attorney or liability insurance carrier contact me as
       soon as possible. Otherwise I anticipate suit will be filed after the mandatory 60-day waiting
       period expires.
                                                     Sincerely,

                                                      U        £GINS FIRM, PLLC

                                                 r
                                                      Benjamnru. Miller

       BJM/bjf

       Enclosures




Case 1:20-cv-00190-TRM-SKL Document 1-1 Filed 07/08/20 Page 16 of 100 PageID #: 21
       List of Providers Receiving Notice pursuant to T.C.A. S29-26-101. ct sea.
       TriStar Centennial Medical Center
       2300 Patterson Street
       Nashville, TN 37203-1538 '
       TriStar Centennial Medical Center
       Attn. Administrator Scott A. Cihak
       2300 Patterson Street
       Nashville, TN 37203-1538

       HCA Health Services of Tennessee, Inc.
       d/b/a TriStar Centennial Medical Center
       One Park Plaza
       Nashville, IN 37203-6527

      HCA Health Services of Tennessee, Inc.
      d/b/a TriStar Centennial Medical Center
      Attn.: Legal Dept
      P.O. Box 750
      Nashville, TN 37202-0750

      HCA Health Services of Tennessee, Inc.
      d/b/a TriStar Centennial Medical Center
      do Registered Agent: CT Corporation System
      300 Montvue Rd.
      Knoxville, TN 37919-5546
      Jennifer A. Johnson, MD
      TriStar Centennial Medical Center
      2300 Patterson Street
      Nashville, TN 37203-1538

      Jennifer A. Johnson, MD
      TriStar Centennial Medical Center
      do Scott A. Cihak
      2300 Patterson Street
      Nashville, IN 37203-1538
      Kindred Hospital - Chattanooga
      709 Walnut Street
      Chattanooga, TN 37402-1916

      Kindred Hospital • Chattanooga
      Attn. Administrator: Andrea White, CEO
      709 Walnut Street
      Chattanooga, TN 37402-1916




Case 1:20-cv-00190-TRM-SKL Document 1-1 Filed 07/08/20 Page 17 of 100 PageID #: 22
        Page 2


        Kindred Hospitals Limited Partnership
        d/b/a Kindred Hospital - Chattanooga
        709 Walnut Street
        Chattanooga, TN 37402-1916

        Kindred Hospitals Limited Partnership
        d/b/a Kindred Hospital - Chattanooga
        680 South 4th Street *
        Louisville, KY 40202-2407

        Kindred Hospitals Limited Partnership
        d/b/a Kindred Hospital - Chattanooga
        680 South Fourth St.
        One Vencor Place
        Louisville, KY 40202-2407

       Kindred Hospitals Limited Partnership
       d/b/a Kindred Hospital - Chattanooga
       c/o Registered Agent: CT Corporation System
       300 Montvue Rd.
       Knoxville, TN 37919-5546
       Charles T. Brice, MD
       Kindred Hospital - Chattanooga
       709 Walnut Street
       Chattanooga, TN 37402-1916

       Charles T. Brice, MD
       USA Medical Mall
       979 E 3rd Street, Ste. 300
       Chattanooga, TN 37403-2187




Case 1:20-cv-00190-TRM-SKL Document 1-1 Filed 07/08/20 Page 18 of 100 PageID #: 23
                         IN THE PROBATE COURT FOR MADISON COUNTY, TENNESSEE

             IN RE:          i

                                                                  CASE NO. e&MSSO
             LORRAINE ANTHONY
             DECEASED.
                                 ORDER FOR APPOINTMENT OF ADMINISTRATRIX
                                                                                               ‘tea
                    This matter came to be heard on the 30th day ofJanuary,2020upon Petitioner Teresa Anne
             Joyner's verified Petition for Letters ofAdministration in the estate ofLorraine Anthony, who died
            intestate on July22,2019, a resident ofMadison County, Tennessee. It appears from the evidence
            provided to the Court that Teresa Anne Joyner is an interested party as the daughter of the

            Decedent.
                    IT IS THEREFORE, ORDERED, ADJUDGED AND DECREED:
                   (a)     That Teresa Anne Joyner be appointed as the Administratrix;
                   (b)     Hut Letters of Administration issue to Personal Representative, Teresa Anne
                           Joyner, of4528 Wic&era Pond Road, Vernon, Florida 32452;
                   (c)     That the requirements for bond is hereby reserved pending filing ofinventory and
                           further order ofthis court; inventory shall be filed within 60 days; accounting shall
                           be submitted within 15 months and annually thereafter,
                   (d)     Hut the Bureau ofTtamCare be notified ofthese proceedings;
                   (e)     That Notice ofPublication be commenced according to law;
                   (f)     For such other, further and general reliefas thejustice offins Petition may require.
                                                   \
            ENTERED THIS                   AY OF       QaliiqJjuj. 2020.

                                             Oo            HONORABLRJUDGB




Case 1:20-cv-00190-TRM-SKL Document 1-1 Filed 07/08/20 Page 19 of 100 PageID #: 24
             APPROVED FOR ENTRY:



            DONALD K. BYRD, BPR3033231
            The Higgins Finn
            525 FourthAve. S.
            Nashville, TN 37210
            (615)353-0930




                                            CERTIFICATE OF SERVICE

                   I bothy certify Out a tiue and correct copy ofto foregoing has been mailed via U$ Mail,
            postage prepaid to. the following on this 28th day ofJanuary, 2020.
            Robert Anthony
            Forest Cove-Nursing Home, Side 4, Room 549
            Jackson, TN 38301
            Teresa Amte Joyner
            4528 WickeisPond Road
            Vernon, FL 32462
            Marc Christopher Anthony
            4528 Wickers Pond Road
            Vernon, FL 32462

                                                                   DONALD K. BYRD




Case 1:20-cv-00190-TRM-SKL Document 1-1 Filed 07/08/20 Page 20 of 100 PageID #: 25
                                                                                                  I


«
                                                                                                                                                                                                                            ;«


                                                                                                                                                                                              r
                                                                           | SlfiSfc ? * TENNfeSEE ^ftlNEffl‘ ^.^^:}|.. [Ytt.^
                                                                                                                                                                      m    $
                                                                                                                                                                                           fp

           *              papfe.
                          Wt ■ .SK/lKf : ■ — I,i^ — I —fpEF ,.j                                  l -J :■ '< \ /P.st ■> S'V r;
                                                                                                                               .gsqaggar;,                                   W*~>

                                                                                                                                                                                                       III'



           •*             "• •'-TaggjjF..s-c’W.‘.« _____L                                                    u?> ;•>* ■
                           K
                           |\   ■■»****«'>
                                r                       v ■ ■, i’^howm  S m   ; •--\v5 frrwwBr?            ■ . * V*i
                                    hi
                                *nmn(*. ww|^\ i ; ♦[^■iiww ywgnnli L>tNu«U»» |W

                                    *
                                                  “fW*J r \ ■ i.i l»
                                                                                       WdWIW- |il>.*»nVHJf»j6
                                                                                                                         *
                                                                                                               B BinMnCBUHIf
                                                                                                                                lr ‘W^f 1 l)i r f W#»t V ;. ??
       p
                                    b
                                    I ,
                                                 ^ggliM e                                                   •-r^r™
                    \               i:                                                                                                ,-;                                       Vv.//,11                                ;
                                                                                                                                                                                        7***:
      h
       t
       I
                               ri^*«



                                                                               Jr\                             MUSHIER
                                                                                                                             IS
                                                      ... ^   . i a    j   i   Ff »■                        nr nilirmiirniiiii .•
                        /?i                                                                                                         » -ti               • •jf "_i‘ ^“ r-1 f:
                                                                                                                                                                          .!'■•*'i         ?•*         Mi-

      KlVv-!
           #«<                                   »,w<nirOAVtonaira ».,                 ,.w.
                                                                                                           ni.iwai>BiWwi
                                                                                                           , lAOTFM»CHB«W0RY4.CiranP ,* j
                                                                                                            iftiicnKMMMi - j»- "WMJM*
                                                                                                                4913
                                                                                                                                                   Me-iaWH*
                                                                                                                                                    RQSSftllE.&t **
                                                                                                                                                          % -          |
                                                                                                                                                                       , |A»»
                                                                                                                                                                                          ~}li


                                                                                                                                                                                    ,fc*< v,-___ j
                                                                                                                                                                                                       y ivi
                                                                                                                                                                                                       •U u.^-
             %
                S                                                                                          CKATmNOOOWV IN 9741MSB
                                                                                                                                 . i        •■'sMP V*                      ,: & 5* .                  ftP
      \\
           \ >•
                         Bn;ggsa,/l: :-                                           ‘ N                                            ••fBtfl                           _____                                     h
                                                                                                                                                                                                       >? .V-*/
                                                                                                                                                                                                                    }



                              rifliii/i


                                                                                                                                                                                                      >i;n\
     ClOf®
        'WWii.
                          >CMacor
                          twinMin.
                                             : %S5S»4«i*«/f \v. •
                                             r.

                                                  MBMTtCWW
                                                              MS5                     iWMim wa gmwibhitw1 pwrour orugawt
                                                                                          t>»iMfiMcuAinuMAnm wananwo n*
                                                                                                                                                   iffaag*
                                                                                                                                                   i .1 * - i \ ’•'' ^ * \
                                                                                                                                                                      o
                                                                                                                                                                                           r«)        «i; T]
                                                                                                                                                                                                       »<    •‘•^   t

                                                                        t. ^ApVTE <M CW0NI6 NVPOdBD RESffRAIQR^RMLURE .
                             !
      f\                       AfadU^Br""^rr."w\^
      \ s I ,;mml 5SSi?v. jjj ^i,cc^l■u^^",1— &&i ifi                                                                                                                                                               \\
                                                                                                                                                                                                                    t?
                                                                     ’ilY ./ V'* ■"' ■*'•                  ■ . WllWM-WWHnWKMW^^                    :

                                                      j ^rTniym-^rryggfgMmMiymi                            «jirisrMa«.MaN*rBimn.iMb«awccwMWn^>

                                                                                                                                                                                                      XrJv
                                                 MN

                                                      ,V * :\V? i H/ ^ V i •
     s \ //rA
      .?
                                                  .... I
                                                 ‘•i V ^      ? «•    t : «» ;         j
                                                 »pwwr efBEOBTTTTrtTlCnmCBWRtRIOft u»ruuit
                                                                                              v       *.                     7~T2 «          « ^if*
                                                                                                                                             Jit
                                                                                                                                                  - - - 8 *j * •    .51     I •“
                                                                                                                                                                                                                Yt
                                                  ^w- / s                  /\-l._™""”                      NO *               NorpRESMMn^poNpAS'rfen''■*'                  f Vs                 «
                                                                                                                                                                                                 /,
                                                                                                              ]• TWOIHM?
                                         *   1                                                                                                                                        »»• V\l
                                    *.
                                             ,JX vi                                                   IMJjkTffiBllwH             p./u^no.w^V'
                                                                                                                                 J>   : ».« Z_» i
                                                                                                                                                              t% • f. ^-; ,
                                                                                                                                                            i & I- ..
                                                                                                                                                                                            .r
                                                                                                                                                                                              M
                                                                                                                                                                                                      *\ *
                                                                                                                                                                                                      *\ •
                                             rT^vT57/
                                                                               k •.
                                                                                                                                      .            iiuTwr-j1” ;■ i
       (.y-V-i , ^ f^S<K ~>>r 1 >«*; -                                                                                                V^<                                           :< K ]:>> (
       ' 1 ■ iV'-.M .it - • r



                                                                                                                                 1                                                                                  *
                                                                                        rs

                                                                                                             >y-
                                                                                                                    as
     ty

                                    1                                      aMBfii
                                                                                                                   [tjgii     rjVWrllHSl Af|]HlBRaM9%V«MV«!9Sl
                                                                                                                                Kgg         Saji   Eb
    Case 1:20-cv-00190-TRM-SKL Document 1-1 Filed 07/08/20 Page 21 of 100 PageID #: 26
                                      HIPAA COMPLIANT
                            AUTHORIZAHON VOKOSB 6 BSCLOSIIRBOF
               MnvuHfAifcY wmtm Mitf ampwotaarm hbalih nwattunow (wbalih
                                       INFORMATION*            ................
              l i^i^ympnmcAnoR
              PRINTED.NAME: LftHfCu ftJL. lflnHlflhLL .                ■_....            _______
              ADDRESS: . V:7":T?.T/.: 1"            1                       .             ............
              DMgqfBlMH:
              * ’!fK*r**         p?TAT1VR fPRWTIglCAyiOty

             HUNTED NAME:"!?*Mftfi vflRBfci 10llflPjr"
             pur ATrnvgHiP-" 2t~            •l % * rJ ~ — 11                    sState
             ADDltBBfi:^ ~  wrarowssaaissswMWfsm&iiW
             3PKRfiONSMRGAyiZAnONS AUTHORIZED.TO DISCLOSE HEALTH INFORMATION;
             Kindred Hospital - Chattanooga     ....
             709. WalnufStreet. Chattanooga.-TN 37402^1916 ., .... ~




            tkDM:       ~Atl *?**T^"        :«•;
            HOSPITAL. NURSING HOM& PBfV5ICZA% HEALTH CAKE FKOVZPESS INCLUDING BUT NOT
            WUTEDVOi '
            Cdmtatt finqpatrMogulTtaaiport A Hetttk feeog
            GMtftaft A*ro***** AM**7*totagnipks A TOdnl«ir.R*'ift
            Corn#** HMtthBanrt Jtoa «qf#dtt*»Oflfee*r<HnleiBr Odraertcflor
            CdaiMflinte^KviMiMittKANfd
           CtWflrtiFto«rriHppelbcoi<
           rw^Nft PwMrMttfwl ftonfrao^RottriPMoBulSigiW
           fi^plii* yiwfilitmiiiit •
           PUMp Kipnifiatai KiUdtotyfitiflki (Bta» ft togoO
           Tmt#**>yi*!0*** nd&jtanm&i
           yrt*lrtri*»tt?ot ApdCMprttoBgflfr**^
           Ebhrkine9'Bmdb KmsvA
           Aktafin^fcillnn
           ttnkaiphua9
           CWMAtettoa#DT»
           PWlJHiiiliMil
           MfrrttwyTertJtoato
           ItailhlUj RijuA
           OjwitoBifMfi
           HlAoloiyKforfr
           PftOoI*ygiatf




Case 1:20-cv-00190-TRM-SKL Document 1-1 Filed 07/08/20 Page 22 of 100 PageID #: 27
                                     e



                  nmnTBmffifrffai rimm
                  Annan if    bu airt run TrninlM rfcrtiriar TTrpntT f Tirtf TTrrf^r
              Nmto*Jfate.
              A«Mtt(icr0^1Ml9
              ItaMtfnfticori*'                                      .1        .


                    wSSSSSS^                  a BndpdStomal
             <& IBB AtffBOBIZAttbtf IS NOT Up B* CQNSptfSD AS MV CONSENT Tp BEL£A$* AN* 0?
             mmotuiiG' ““J—Ifi:                                  Afj^KPSyCBU1«I<;iW]>>OR
             ^v/AttsJttcoauL
             <t. ^mwWRQgPHCLOS^BayUBB: COTLUJIGAWOff
                                              * V >•
                                                               HBAl.THWFOKMAiiONt
                                                               MidSffiSc^iibwe ttfee Mowis*perns*) «r

                                                                                  3*W>
                              Mil tofcritand fteWom*ti*«i 4Uudft«gtrttrAstkoitattn myto aoftfcot » re-
             8.


            fascte
                                                             ZAiiONi^npIlPltoaiHtttatictehiiiinidv
            hSSSSSSSeSnS^Mg^wrf^aSiSSS!%«M>^h'nitiBtn^aatIlia>

                     r.
                          ”




            m.             • a. aiflMiwm. m Pirmar op wresrialt.- BgaigtHTAtlvl MafMftflftfl
                           p^gS3^^iiSPSi;ra<np7iss^«^nS:ss7<raBs^ia
           ____ __ JfjMm6lllfedtfJ*0tet4BttJi«a^.eKl(Uibro^
            •muxoasetsea WSsSStKRSs! ££i5E2£
            tmgb H M*i! km «FadE»*t Usttad Jfartti Santee •CfiS», ate) niter tebte faciaPa fa
            ■M«iaift:Wi tte wcn^Vfacitalk policy. A ftaiate,          ««**» ar a*tf dgb rffafe
            AafaMlatfea arc te^diud ftaUfcyagjtai «njgpaiL
                  T^EJMJJJJ,              AjL*
           sign*                                                  DA1E«
                                                                                        «»
            PRINTED VAM&jfejB&~-S$&l0Z 0^>^gg

           ft SIGNED BV SOMEONE OTHER VBAN FAlffiNr.INDICATERELAllOWSlnP:                     ilQughtfrifldlwiiMY
           *m AVTTffiJUMTON WAS SKfflSDBVj!
           JMMlD IV HtfUllB 1R08 TBS.
                                                        m Ci) .PAYOT:
                                                                         i?
                                                                                                  *
                                                                                             WHOWAS



                                                                              WITNESS           rmniBUC
                                     SHJUMSUMN
                                MV dOMMCaOH #00 SIMM
                                  &HBES:*m»d.2fal




Case 1:20-cv-00190-TRM-SKL Document 1-1 Filed 07/08/20 Page 23 of 100 PageID #: 28
                                       HIPAA COMPLIANT
                             AHTOOmZATTON FORD8E AMSCLOSiJfcE OF
               OffinHlIIY&nSIinFZAIUS AND ffyOTiiCTIPBEALIB DWO^MAIK^ C^SALlti
               • '■ “ ’         '     . information* ,.....
              iPAtBEWTropqmcATOW
              PRINTED NAME: ^   Lffifcfrv#.- ... .                                                    . ..
             DATBflffBlfeTO: hfejUM 'fttWq SOCIALSECDRlTYNO.- irlQ^ -MQ ~

             PRINTED NAME:*!!*                               ------ ---- - —   .... .... -•-■»■   -
             RELATIONSHIP: T__
             ADDRESStvMfia’g     ii^Br^sm5»ivgiwggg^a»^aw!>9
             a pgai^^lpPCijMyATTOlffiAinfflOR^ |tl riif^^^lItflKFOHMAPWi:
                - .>



            ■A ifgAfrTBT TMimnkfATiQW TO K piarrim hAiflBg^iftMocin^ rtated ftaa
                          rare MpyWerMtoi^..^^
             PROMi ■- AttEccanh_____ _____________________ ._____ =--------------:______
            JTOSWAt,i«Jl^GHpME»I,HY8ICW4H|^tHCAfiEP&OViD^INCXlJiM(«JBirr»QT
            unnsDni'
            cmm*w*&m Media*                                              __
            Xta&&HtMB£U&titwny*ti**'*Ol&**rC5Mtar&lr9pnttor
            C^9^tmfa$Bame.SmrA
            Cgm^j^nimntRaeoTA
                   FKWftetfc I^BieiitAntttDBMMil.
            CttUfeeDctitlRew*
            ^’sresssassssisss.
            njMotnpM. wfcDttpe» atfifcOttiMP        B



            PwjWilWB
            lAwiiwy IWHihay
            BwlliUtjflNiir*                     ,       A.   ^    ....
           BiiHillqp AaU»01in A bnfii):tD MUdi Atfadwdflkptffc
           Oj>crati?fReports
           PitlmkpBapftt
           Patfed^OUae




Case 1:20-cv-00190-TRM-SKL Document 1-1 Filed 07/08/20 Page 24 of 100 PageID #: 29
                  ftoto^VIdeDsMttillKace*


               NVOMoterta
               AajmA aM nOOr itirti in yolir yn■■#ailrm j>jfrtjplBpJhug to A »i*vmAb


              S. tfc® AtflTBQWZATiaNffl HOT TO E® CONSTRUE® AS MY COJffiHJT TOREL&ASS ANV OP
              ftttFOU0«INGSBCflHnS:BBBeAM©PBSl«H^
              m/AOlB ;r<»>): D&
              H                ^BCLOSUHK/USE; - CIVIL UHGAHON
              yr Tn anrmi i«n' iynrPFTn SEND PKCLO^-n HKALTg INFORMATION:
                  I Autourtw £■ dbctoaOTaadtoTMtoa Hnttfa Informitfcn docribedubtou totoe MtoWtas pem*ft)»
                             | Kindred Hospital - Chattanooga
                               709 Walnut Street
                           • „ Chattanooga, TN 37402-i916.                           ^ .
             * PT^T^rt^tt.r^»*.»d^irfniW^Jftftofc«db»ifcaAuthorfa»a« maybe raltfart to r*-
             jnSSriiyS n rjjrlnfrfi rr" -          pm^tad ft t* H*Jto I*«nm»Poirt>VMly nri
             Atotoortafettp A«»ri»& IfafHiW^ HMr anpfeyttft to« tflfetoa s* fcfttfbp Afeaipft totortfeyltod
             i^n!MBt}r«rflabttpftarfiaeloHr« rfto**b*nlnfrrttoHrib to tot totorttotoafed ntftstoqita*

             A.

             fill totoft tofiwrioii Ittfiai                fftH fltftfrtriflni rff         **

                              _______
                               BBSWlTimg OB. PATIENT OR JgRSONAi- Al^rp^XACTVE RthmSTING
            A-i              _ iniflrtuidtotfj            Wt^ve to ^fltoAattwtatoa and tort nymrt^»rp«toal


            ^dM dan m MgflMUii Ioft XgBMftwm * «■* »*£* ■*“'"»£**oprffM ailtaMtB
            a^flBJassswsg: s?«as ^s«f£
                                 -r-
                                                          4m^/:..:s.
                                                           rtbjJtZ Zf#SA/£*L
                                                                                           . BATE:,           A»aig*o
            POINTED NAME: ^/£gB&£k
            tB fflfflP) BY SOMEONE OTHER THAN PATIENT, INDICATE RELATIONSHIP:

            THUS AUTHORIZATION WAS                                                                    WHO WAS
            aiyiimD^HCiag tf>. omct®                                       dayof:                      ..*•     .
                                               <p.   ■,
                                                                                                iC&Wv
                                                                                     WITNESS AND/ORNOTASYTiaUC
                                        •7 «
                                        SHANA SLOAN
                                   MV COMMISSION # 60 M75M']
                                     £XHR£S:Juot23. tOU




Case 1:20-cv-00190-TRM-SKL Document 1-1 Filed 07/08/20 Page 25 of 100 PageID #: 30
                                                             HlPAA COMPLIANT
                                                                 BftP mm a PBmwmKiiB
                cmrvmvMixmmimwx ^wofacmmamummATom (-health
                                                             . information*
               L EAlIBgjyjpygOTICAliOS
               mmBDMm: ixMfeunjL fln4honu... . _____ _________
               ADDRESS:                           *     *                     1                        .



              printed vAm-Tefrm Anfranflufiftr
              RELATIONSHIP: J
              ADDRESS^                                                                                - t.-_____

             3.-^BOWSJOBGAWlZA1TOWS AlfTHrtgrafeP Tp                                    Htt^l.Tg pTOMUTON;.
             Kindred Hospital - Chattanooga; Kindred Hospitals Limited Partnership d/b/i Kindred Hospital - Chattanooga; TriSUr Centennial
            MpIlctliCtttccllCdifcdljh&fltetslQSEBiiCTiiajBBdlliliiSiSUSScpieaBiiUitdiBl^catBiJMBjfci^lfl^nfljiLl^TriSw
            ■Centennial Mediej^Centfij Q^ImT. B^Pf-MD- Ki^dycd ■Hospital - fhanannnp: and ftpharWTpric^.MTYl^gA^fojjril Kfol)

             AJOb                                                                 iti                                      any
                         1t*v   •<



             HiOBfo t •• .                   .
             BDSFlTAl^ NPBSING-HQMI» PrflfBCIAK, HEALTH CAME HtPTIPfag INCLPDINq BPT WOT
             UMOSDT01
                     ffiwuinijMadkal tnmp&ri AHarttt Keened
            G0p|#IMjUtwRqiik^AMpvPftotai^m^sA RitfnlU^iyMI
            Co^MHNMl Band Mb PftjtfrilrtOlftv orCftdt nr CUNtfuMr
            ni^plBriiniiniair/Pmef^irtknRattri
            Cett^N«r**feaDtK>cort
            T>ii»1rwg|aaral HpytPfnwd
            vmm PwMrMrdlrl Sqofrawl 1■rarfl/Kftafcal Siftgfr gtaart
            Cf^rtrtnPraath^u^^AWitfigBntoii
           Hailey                            (Htan^ »W»eO
           I diwrtwyUK KagltjffatfcNqgr BgartWPirtwltr
           UtrrtigajpKVMH-rfqiMaMiPliltillBWtaii
                                              i««d
           ttslpyiliMiliwid
           aasass,*^
           CnuUxhkWgar*'
           UfaorntarrT)e*JRc«A»
           ftadtoNipKvarfc
           OpewuiiRaparti
           fiiktfocy Report*
           PafrdatyttU*




Case 1:20-cv-00190-TRM-SKL Document 1-1 Filed 07/08/20 Page 26 of 100 PageID #: 31
              A*MWdONA%tttiluca .
              jlSlfiiil af TTiillfc Would (lilt Trmfr—*1"*
              HtumtHm*.-.~

                                            r*dm U ......                  to'iibh^ifVg,

                             ■i
                                                            «n Hooted StsttMt
              & TMS AUtHCHUZAtlOM B WOT ID JiE PWiSraUED AS MYCOWSKNT TO HELSAffii ANY O?
                  p(tt.1 yiufrifira naiJQANDJPR ALCOHOL ABUSE. AN1MPR FSVCHIATiUC. ANIMOR
             mv/ASOsuBoostoB.
              &:       pp ffP niK^./>Bin»eyufiB: .CIVIL LITIGATION

                 WSmSS^w£S^&m               *m
                      . Kindred Hospital - Chattanooga
                                                                                     jfaui&mnm pmm #
                    ......709 Walnut Street
                     • _ Chattanooga, TN 37402-1916
             fcSMISaQfittglil uteataadq* iafonutte dS^Mt^Oi&Auduirfattaiin^.tefildwt tope-
             dbdomiy<5fSp«o<i(Q.^
             AneouUbOfty Aa.*ittto*H&t^ttt€mplBym*n4MtBMnv*bM*bjrtltnmgltnm*xt¥&
                       m Ujttfcyfbr Odum**ltti*fero JofetoMfe* todtf c*£tttindicated andwtfcortra!




            n.                Jh BGNATOtfe OP PATIENT OR 1SRWWAI RtPBiESfcNTAltyE REQUESTING
                              ffaiiiMilaeittliTnT-^r^—^T*T         *-«4*-*—*—«—,^.rT^
            ___ _______
            |g^e»W^a*iltfcWMartiiBitoliie^er|ilie|o*^I WweaMn^weewtfttb
            SStatbi. i       Ifc*** ^un^j«w#p«s^r                         ** 2ffi5£2!£
            apodfed Aw ne«tt»A6i I im     wl»wt jfgg ■AwdwayeiMi «afl«rrto
            imtk iM Mhr-M. «Mtt% United Pnnel .Sarriee ■OPBr, eta) and/or atetnofe faofiaflau
                                 iMnbid^ A fo-HtBa, pboto atetf* cartan or a** eifte oftUi

            mbwatbbe              y£uv)A                                        —   date:iW   A30-tfd*O
                                                                                               s
            PMNTEDKaME: /&ess/t-
            jp grcHED BV SOMEONE OTHER THAN PATIENT, INDICATE HKXAlH)NgHn,:^Qlft]t^Slr' ^


            s?;ss5£K,s.sa"^gfeS^v»^i-.                                                     WHO WAS



                                                SHANA SLOAN
                                  !'.{•]   MV CQMilS$iM # 06 MBit
                                             EXPIRES: Jute 23.2023 :!
                                           ■ii



Case 1:20-cv-00190-TRM-SKL Document 1-1 Filed 07/08/20 Page 27 of 100 PageID #: 32
                                                                                  COMPLETE THIS SECTION ON DELIVERY
                 SENDER: COMPLETE TH'S SECTION
                                                                              . I A.Signature fOMMstMoraAfutf
                                                                                                     /                               ?
                 ■ AttteMMs card to ttit htekol Sn maD^tesb er on                X
                   tl» ftent If «pae* p«nnRa>                                   £22  ciSld By; (PrinMNvm)        7 Data oJ Dallwy !
                                                                                 i •
                                                                                                                3 ikn \
                                                                                  ad Mtttf adftm tfOlfemt iwm tom1?
                 1. Artfela Mtfnutd tos                                            tfYEfc •nt«r Mvuy oMton Wmk        □No
                                                                                                                                      s
                   Kindred Hospital - Chattanooga                                                                                     :i
                   709 Walnut Street                                                                                                  s
                   Chattanooga TN 3740&99T6                                      ^ .                                                  i
                                                                                                                                      I
                                                                                                                                      :
                                                                                                                                      I

                                                                                  >,8onteiypo                                         l
                                                                                                                                      I
                                                                                                                                      1
                                                                                         J .tr«*    "
                                                                                       Q3e«tlfMNalM>                                  \
                                                                                                                                      }
                               9410 9118 99S617777360 37
                  9. Arfldo Number fRanato tm> asmfe* MM0                                                                                 5
                     9416 6118 99591777 7360 83
                                                                                                               DemasfcRatumRacalpt
                 PSFormnt1F*cslRU»iMy2<n9(8DCSS30)




        O C                                                         FEES
                   OUTBOUND TRACKING NUMBER
        5 CO       M19B1199H9177779900                              Postage peri                   300
        ^ -0       return receipt tracking number                   Certified Fee
                   IttO «119 mss 1777 nso »r
                                                                    Return Re®
        il                                                          Total Postage & Feei:       $9r?co^
                                                                                                   \
        iff CO
                    ARTICLE ADDRESS TO:                                            ^ees         %
                                                                                                    1 **
        * o
        CD CT>
        O
        <T>          Kindred Hospital - Chattanooga
                                                                                 ostmarir
        T3           709 Walnut Street                                                                                               i
                     Chattanooga TN 37402-1916                                                                                       1
                                                                                                                                      I
                                                                                                                                      1




Case 1:20-cv-00190-TRM-SKL Document 1-1 Filed 07/08/20 Page 28 of 100 PageID #: 33
        Benjamin J. Miller, Attorney
                                            THE HIGGINS FIRM
        Email: ben@hlgginsfiimcoin                          Attorneys at Law


                                                   February 5,2020

       VIA CERTIFIED MAIL
       Kindred Hospital - Chattanooga
       709 Walnut Street
       Chattanooga, TN 37402-1916

       Kindred Hospital - Chattanooga
       Attn. Administrator: Andrea White, CEO
       709 Walnut Street
       Chattanooga, TN 37402-1916

       Kindred Hospitals Limited Partnership
       d/b/a Kindred Hospital - Chattanooga
       709 Walnut Street
       Chattanooga, TN 37402-1916

       Kindred Hospitals Limited Partnership
       d/b/a Kindred Hospital - Chattanooga
       680 South 4th Street
       Louisville, KY 40202-2407

       Kindred Hospitals Limited Partnership
       d/b/a Kindred Hospital - Chattanooga
       680 South Fourth St.
       One Vencor Place
       Louisville, KY 40202-2407

      Kindred Hospitals Limited Partnership
      d/b/a Kindred Hospital - Chattanooga
      c/o Registered Agent: CT Corporation System
      300 Montvue Rd.
      Knoxville, TN 37919-5546

               Re:                Patient:             Lorraine* Anthony
                                  Date of Birth:       June 29,1936
                                  Claimant:            Teresa Anne Joyner, administratrix of the estate
                                                       of Lorraine Anthony, and on behalf of the
                                                       surviving spouse and wrongful death
                                                       beneficiaries of Lorraine Anthony, deceased
                                                       4528 Wickers Pond Road
                                                       Vernon, FL 32462-3061
                                  Relation to Patient: Daughter and Administratrix of the Estate

                                    525 Fourth Avenue South * Nashville, TN 37210
                         phone (615) 353-0930 * fox (888) 210-5883 * www.thehigglnsfirm.com
Case 1:20-cv-00190-TRM-SKL Document 1-1 Filed 07/08/20 Page 29 of 100 PageID #: 34
        Page 2

        To Whom It May Concern:

       This office represents Teresa Anne Joyner, administratrix of the estate of Lorraine Anthony and
       on behalf of die wrongful death beneficiaries of Lorraine Anthony, and pursuant to Term. Code
       Ann. § 29-26-101, et seq. please consider this letter as notice that a potential healthcare liability
       claim exists against you arising out of your care and treatment of Lorraine Anthony.

       Please also let this notice serve as a request for your records on Lorraine Anthony. Enclosed is an
       executed HIPAA compliant medical authorization permitting your release of these records to my
       office, along with documentation on authorization to sign the HIPAA. In the event your records
       are electronically stored, please provide a complete audit trail of the records.

       Additionally, please find enclosed an executed HIPAA compliant medical authorization permitting
       you to obtain complete medical records from each other provider being sent a notice. A list of the
       providers to whom notice is being given pursuant to Tenn. Code Ann. § 29-26-121(a) is attached
       hereto. Lastly, enclosed is an executed authorization with a blank provider field. You are
       explicitly authorized to fill in the name of any provider from whom you wish to request records.

       Ms. Joyner is willing to try to resolve this matter without the need for litigation, so if there is any
       such interest on your end please have your attorney or liability insurance carrier contact me as
       soon as possible. Otherwise I anticipate suit will be filed after the mandatory 60-day waiting
       period expires.
                                                     Sincerely,

                                                                   INS FIRM, PLLC


                                                   C
                                                      Benjamf f. Miller

       BJM/bjf

       Enclosures




Case 1:20-cv-00190-TRM-SKL Document 1-1 Filed 07/08/20 Page 30 of 100 PageID #: 35
        List of Providers Receiving Notice pursuant to T.CA $29-26-101. ct sea.
        TriStar Centennial Medical Center
        2300 Patterson Street
        Nashville, TN 37203-1538

       TriStar Centennial Medical Center
       Attn. Administrator: Scott A. Cihak
       2300 Patterson Street
       Nashville, TN 37203-1538

       HCA Health Services of Tennessee, Inc.
       d/b/a TriStar Centennial Medical Center
       One Park Plaza
       Nashville, TN 37203-6527

       HCA Health Services of Tennessee, Inc.
       d/b/a TriStar Centennial Medical Cemer
       Attn.: Legal Dept.
       P.O. Box 750
       Nashville, TN 37202-0750

       HCA Health Services of Tennessee, Inc.
       d/b/a TriStar Centennial Medical Center
       c/o Registered Agent: CT Corporation System
       300 Montvue Rd.
       Knoxville, TN 37919-5546
       Jennifer A. Johnson, MD
       TriStar Centennial Medical Center
       2300 Patterson Street
       Nashville, TN 37203-1538

      Jennifer A. Johnson, MD
      TriStar Centennial Medical Center
      c/o Scott A. Cihak
      2300 Patterson Street
      Nashville, TN 37203-1538
      Kindred Hospital - Chattanooga
      709 Walnut Street
      Chattanooga, TN 37402-1916

      Kindred Hospital - Chattanooga
      Attn. Administrator: Andrea White, CEO
      709 Walnut Street'
      Chattanooga, TN 37402-1916




Case 1:20-cv-00190-TRM-SKL Document 1-1 Filed 07/08/20 Page 31 of 100 PageID #: 36
        Page 2


       Kindred Hospitals Limited Partnership
       d/b/a Kindred Hospital - Chattanooga
       709 Walnut Street
       Chattanooga, TN 37402-1916

       Kindred Hospitals Limited Partnership
       d/b/a Kindred Hospital - Chattanooga
       680 South 4th Street
       Louisville, KY 40202-2407

       Kindred Hospitals Limited Partnership
       d/b/a Kindred Hospital - Chattanooga
       680 South Fourth St.
       One Vencor Place
       Louisville, KY 40202-2407

       Kindled Hospitals Limited Partnership
       d/b/a Kindred Hospital - Chattanooga
       g/o Registered Agent: CT Corporation System
       300 Montvue Rd.
       Knoxville, TN 37919-5546
       Charles T. Brice, MD
       Kindred Hospital - Chattanooga
       709 Walnut Street
       Chattanooga, TN 37402-1916

       Charles T. Brice, MD
       USA Medical Mall
       979 E 3rd Street, Ste. 300
       Chattanooga, TN 37403-2187




Case 1:20-cv-00190-TRM-SKL Document 1-1 Filed 07/08/20 Page 32 of 100 PageID #: 37
                         IN THE PROBATE COURT FOR MADISON COUNTY, TENNESSEE
             IN RE:          i                             1
                                                          ]
             LORRAINE ANTHONY                             J       CASE NO.
                                                          ]
             DECEASED.                                    1
                                 ORDER FOR APPOINTMENT OF ADMINISTRATRIX
                    lUs matter came to be heard on the 30th day ofJammy, 2020upon Petitioner Teresa Anne
             Joyner's verified Petition for Letters ofAdministration in the estate ofLorraine Anthony, who died
             intestate on July22,2019, a resident ofMadison County, Tennessee. It appears from die evidence
             provided to the Court diet Teresa Anne Joyner is an interested party as the daughter of die
             Decedent.
                    IT IS THEREFORE, ORDERED, ADJUDGED AND DECREED:
                   (a)     That Teresa Anne Joyner be appointed as the Administratrix;
                   (b)     Hut Letters of Administration issue to Personal Representative, Teresa Anne
                           Joyner, of4528 Wickers Fond Road, Vernon, Florida 32462;
                   (c)     Hiat the requirements for bond is hereby reserved pending filing ofinventory and
                           further order ofthis court; inventory shall be filed within 60 days; accounting shall
                           be submitted within 15 months and annually thereafter;
                   (d)     That the Bureau ofTermCare be notified ofthese proceedings;
                   (e)     That Notice ofPublication be commenced acooxding to law;
                   (0     For such other, further and general relief as thejustice ofthis Petition may require.

            ENTERED THIS


                                                           HONORABLBJUDQE




Case 1:20-cv-00190-TRM-SKL Document 1-1 Filed 07/08/20 Page 33 of 100 PageID #: 38
             APPROVED FOR ENTRY:



            DONALD K.BYRD, BPR#03323l
            Hie Higgins Finn
            525 Fourth Ave.S.
            Nashville, IN 37210
            (615)353-0930
            don@higginsfinii.cbm




                                             CERTIFICATE OF SERVICE

                    I hereby certify that a true and coned copy of flie foregoing has been mailed via Us Mail,
            pnctBgfl prepaid to the following on this 28th day ofJanuary, 2020.

            Robot Anthony
            Forest Gove' Nursing Home, Side 4, Room 549
            Jackson, TN 38301
            Teresa Anne Joyner
            4528 Wickers Poind Road
            Vernon, FL 32462
            Mam Christopher Anthony
            4528 Wickers Pond Road
            Vernon, FL 32462

                                                                      DONALD K BYRD




Case 1:20-cv-00190-TRM-SKL Document 1-1 Filed 07/08/20 Page 34 of 100 PageID #: 39
                                                                                                                                                                                                             ■» ■»'*       .1 :
                                                                                                                                                                                                                     ►
                                                                                                                                                                                                              \t
                                                                                                                                                                                                 t'
                            »MMiifi kiaiya,1* j .» jr w.aM«i«IU PUIIU. tiwi pnvBHUwucd- (ST
                             «4^ /• i \ \ sj \ WMEftT jteKETT ANWONV •’

                                                                .Miimp
                                                                                                                               'sanfrer
                                                                                                                                13gWS3Wgg£ S^A                  sshh»»»
                                                                                                                                                                             >v V. •.’ * ■


                                                                                                                                |t^gW y
                                    SB'j
                            IMAiWP,.____ ,             I ? ;•*•» •• .                         I W HHUQTT

                                                     i Si/.                        YES •                                             v !< «
                            nliKUfuiVnHK*.^ •           * [   ;    I'»HS(B D^nSHKCVBNT                                          .    I W;
                                                                                                                                                 (I                                               •5                           I
                                                                                                                                                                                     \ . A        fr.
                                                                                                                                                                          -. «♦:     y-^K             -■*■




                          EEHB^tL
                           'TBWPWwUffw®/ ■’ •;
                                                                                       DAUGHTER
                                                                                   ....................... .............
                                                                                 •IIB.IUH WWWUUK
                                                                                                                                f

                                                                                    UNB FH ft CRaMTDRY^.. DRBSf . * j ETftqSSftt&w^ *
                                                                                                                                     ■   ■>»?, * **■ ■•_ —ijl* -.( * l: <>
                                                                                                                                         * i« - riJb.UJUntUJ1^I 4 J.l1
                                                                                                                                                                                   V%^/>
                                                                                                                                                                                             ?:•
                                                                                                                                                                                             ? i\
                                                                                                                                                                                                                               v




                           fgg^-x                                                 KSSBiDHIR
                                                                                   4SS3                             ■<i* • «i'»«, ..                                      I.M
                                                                                                                                                                      wj^wrosn- WN
                                                                                                                                                                                     .♦.■>!»..        At

                            l^^S^^S^i2^T^54ce.eHAym*ooo\ n»iiHSB
                                                                                                                                         ^s.i\cn
                                                                                                                                    * •%.%
                           VHb^uni^iNmj :*»
                           ► /tf E^lViWa'CBjigHgHIl I V N            .                                             ■ -•lgS555in ,;l\Vr V :J
                                                                                                                                                                      :

                                                                                                                                                           ^CAUSM AMj HAMMOl^UTEtr
                                                                                                                                                                                            \•


                                                                                                                                                                                                  *»
                                                                                                                                                                                                             III
                                                                                                                                                                                                             V «
                                     >* 5,                                                        Juktfteyw t’
                                                                                                                                                           itigfc j             rVViV 4 * %\
                           ► jfr.
                              him    Tm
                                                     fc ».• J
                                                         *
                                                                  **• T
                                                                                              I     2TD72




                            ncaniauB                   A£OTE W. CHRONIC HrPOCMC RE8PIRATQKY.FAILURC
  *•*(*   *rv.
                                                 ■     T^EBSipifriMttPosmaHI                                                                                                                                 >?v<\
      u
      l' ? /
                                         a. y iS^c^uj-"””??-
                                                                                                       ’           .       •«

                                                                                                                                         .} J)        ■■
                                                                                                                                                                                                             *‘a.




   V-** "                                    »                                                                                                                                                               !; L/*
                                                                                                                                                                                                                  ’*•» z***1
                                                                                 •ur vnci^wn IlflimiwWMflWlNWrl^
 ',<•                      nnj i



  ; 5 i l;f n Z.r*M S 1 ?/                                                :, .                                             :                     b
  , 1 .5 /;' -^'w. V
                                                                                                                                                                                                                         -o
                           "StrT( V 7
                           ajwgjvmr^TKTOiSZDBy.,,- .,»
                                                                                 HO.*                             HOfprepmanv<OT^inpastW> \'2J \\.                                               i
                                                                                                                                                                                                  /.
                                                                                                                                                                                                             •»

                  V
                 •: .
                  • :•
                            f{ ^     *'• \
                                      ; '.
                           ’Tt'W \ v/ *.;-^v-
                                                 K f
                                                 * i. ?! l            4 /*.
                                                                           wnmrociarti
                                                                                                                           vrrfnrtii      ? ^ a ? ^1^
                                                                                                                           . -../V'' »iwy/\v. x-..... ,                                  KMIUU


      ='•".■••■ :-s ^-*** >■“•<- *                      <X ;•'                                                                                                                         *>v,.. i
                                                                                                                                                                                   ><i^v
     4    j ♦*        V>                                                           «0rreetr^989fitaaBi^a4rM^^tdpj^f^^^i^it4Bdn4!jC4W'v«'

 rWr/S                                                                           ^                                                                                                               'I                        J
                                                                                                                                                                                                                  W


                                                                           ...       ...
                 ""““““““TiiBB
                  ;;i                                                                  ««!                                                    ummSH            ffii          gsffl


                      s                                                                   SuH]                                                HsH
                                                                          B                                                              U(                   rgSj
Case 1:20-cv-00190-TRM-SKL Document 1-1 Filed 07/08/20 Page 35 of 100 PageID #: 40
                                         HVAACOMHMNX
                               AK7lHORl2AttONFO& USB ft MSCXOSHRB OF
                INIIl>lDDAU.YiD£NnHAB^AJa>FTOTe^rm>mAL1BlNFORMAT10N fUEAUH
                                           INFORMAtlON*
               tF*
               h PAyfPjy^jWiTOMOw
              PiUNTBDHAME: L0Hr£liftJL lfln#10tlL/..........
              ADDRESS:    ‘5~r! '              ' 1                                      ■r-"‘     '
              DATEQFBIMH: CkpJri’-i[f^‘Afe"sbcaALSECmaTVNO.:


              printed NAMB-;fe:ry*rj          iXnnp-.x .launftr-
              rblationship:.
              ADDREES:4<     mssmemmSSSbamm
                                  tsoin&wir*- ivr

             3.J»ERSOWaOBGAWlZAriONS ADTHOHJ^n TO niKnjp&E qKAI.TH INFngMAUnN,
                                                                              rku» -



             Kindred Hospital - Chattanooga,. Attn. Administrator:. Andrea White, CEO
             709 WalhutSiteet; ChattknooEaVTN 37402-1916 „ "...... .M/..- 1

             4.HKd      INFORMATION TO BEPIfCLO^D !■                                       Mfg.
                                            JL
             rtKrtia .....All Records                      .....       .
             StCWB'AI%NyBSINGHpM^ PtiVSICIAfJ, HKALlfi GAKfiFItpVIPEKS DKXUpINGBUT NOT
             UMREDTOl
             Cl>ii^riA<ta^Sg^Art«FMpjirap*ift ItafeolwrBaptft
            CoiagpMi BtattSmri Mn ttort«*w**Mk*ar Cfalt ip CWrtprtrtar
            •n'ijlTtriiiimrJlTiJifillirfil tlTTr-f
            CMMftttrNMftt Iptwri
            TiegfliW ntirtilfiip Itarnri
            tnaaputi PiwMi ffifinl Byrfjwnwf Bfri/MeaqJ Sopfly IMjeart
            Cegphft PfGMti
            CnefaleJiiaiuSMcri
            ffUd5v Rftorti aoi AalUl^y fitadte (tOm ft featf)
            jUtentaayKitftipdiaff&Mep'^
           IfceUaji iu* j V*|«rtqp» tad  Imugrt
            C$mktf l^tiwtwdOiiprtfaptlitflftftMqW
           TpjjgMryltiwnliicofd
           mmni&pktitoarn
           ttUrtiBiy g«—ry

           MnratarrMteu»»
           lUilltf^j
           ftUkhgr &•**«(**■• ft Inigo) «• Iffltfcb Attpdrtd Reports
           Opcntetbparti
           ftft*sy Report*
           HbdmW#




Case 1:20-cv-00190-TRM-SKL Document 1-1 Filed 07/08/20 Page 36 of 100 PageID #: 41
                  ffcnl«/VhteenTft1lel Hnpi

              MmttmujWiMn
              NHHtkmBmri*
              JtiiftMia&ifrrntortotoytxpm                       pwtaiiiMto j^rKfiijag,



              S; IBS AXttSOBIXAtWlS IS NOT TO Bfc CQNSPCHD AS MY CONSENT TP SKLEAS* ANV OF
              iiOB FOUjOttfceitiGCaBDS: ifturc ANTOB AICORQii 49^
             mvvAdsttncniftB.
                                                       s-1
             7.303                                                     EALTH'iwrQHMAnOWi
                                                                       u^MNoSSfQmto^fte mmtm.pawa^tr

                                                                                 s’Jaib
             ininjBTirnr*j -                      ~----- .-*1-^-1
             wn£        ~ ;
             tt.'flM* LIMIT* PICfflT TQURyOKEAiragPMZATlOW^SKCTlrt to'ftecrtentttat »rttete» rir-dy

            <A»htaafcirt*rtMikci. D*k»rcv*l*d. Itti A*ttWrtutta wtf upJrt«ttiieCttVT*jice**a£ ttMet

            16.               ,A fflCWinaa. «■ >iTBgH! jQR'MOOSidl lUgggtenCAtlVi. MgaiftttlO
                                                       d|i tteABflLwtetteindthit my treatnotiir pijmat

            i^.w*fe!syjeBf&s ^^"a±~a=irgitSAe
            SZa Mont £tfn#             Gifted P*ra*1 Sente mUtG», ate.) andfer afectrak fidiflt M
            MMitfuca ftfib m mm[■* ftWHnMpcto* A          pMa telft, tutmi «r tfficr efetai cMife

            jnCMAlT^fei                                         ^—* HATE:                  ,AdB.v»g.o
            PRINTED KAME:~/fesg^ -^AWEI cJoyA/d
            & BBSS* m SOMEONE OTO» T®AN PATIENT, INDICATO RELAllOXSIHPil^Og hfgT j

           TmAgmoMZAnoywAfisugiEPPY
                                                    *H»a     ^tfgjSfeS. 9*fl^            .WHO WAS



                                                                            WITNESS ANII/OMNUTAHYJF'UHLIC



                      i  \ .- :
                                  S>      SHANA SLOAN '
                                  •) MY COMMISSION # GG117644
                                  r EXttteS:JKu23,*0»




Case 1:20-cv-00190-TRM-SKL Document 1-1 Filed 07/08/20 Page 37 of 100 PageID #: 42
                                                  ifofAA COMPLIANT
                                   iornroBEuncsv r»dsb &iu$<x6suR£dF
               to^^VnawmABLB and WliatlP HEALTH INFORMATION(^KMLliH
                 ................ ................ .mammas* .....
              t- PATnBwippmncAi|9W
              MIOTUDMAME- UfrtfA'M.                                                               -    ,.        ,-

              PATEOTagT^:              *T|            SOCIAL SECURITY NO.: tfQ5r HQ- 35G8
              lTOSIWAM-iajMSEKTATiVI iDH«!ttflCAnON
              PRJNTEDMAMBcrTp/PEfi.UQliJnf ^    - --• ■-■--■■■■ -j- ;                              ___
              relationship: mvaVvWircg'Jftt Mffijg mm-GF,                                                   _
              ADPRBSSr^fiQ^UWfrji^; P.J&S&fla■ A/‘enrjmt BL ffipjMfaw)
             i )>raiMWl!^1tt;A^TtOffiAIIMOiaZiPTO WSC                        MfemBOHMAnCW!




             A BBiiin mFP^iATIOW to BE DISCLOSED bdiifeg«oril/»mMttrtt W^witeaM^


             gfaCMfc .   ADRecordi ,                     -----------------------------------------------------
             HQ2pWAi*inmsBiG boro; rannncaAl*, BiALTHCAMfBovnwRS including but kot
             UMTOEDTO!                            .   .__ B

            SS@SSSb:»es»
            .OwW^BWi^^tartgy gw**
            GMvMmmHkaMC'ABavl
            QMptMiPUienlHsiaeKtMrt
                                             ftecordMedlcil S«pptj< VasrA


            S^WSSS3S»555S1
            §g5S$2ffl£S£3R~<
            wsmwtomxMauec
            mon*****rx*m
            MdiM|»6auiy
            CMMflliafapoito
            Lalwrattgy !»*»»«*»
            luSuS^#11*                           Altered Ik****
            vpvinvvMponi
            *&*&**"*
            MUvUlta




Case 1:20-cv-00190-TRM-SKL Document 1-1 Filed 07/08/20 Page 38 of 100 PageID #: 43
              wntmNm
              AcMhi<flla4rIMt
                               . '
              HtMmakmtUt
              AayAM atoft* nm* Hjtmpmokm                        ■LMMQLtAgv lfer#\cQl|
                          bgRatori IpdaAvn ItonM Stafmint
              * TftPAUf&O&IZATlONlS HOF ID^BS PONSTWIED AS MV CONSENT TO JtELSASS ANY OF
              MEimMWIP«3Am^:lfflUCArWPRJtt<^O^ABlJSE,ANIWRPSVCmAIlUC;ANiWdE
             fiXY/AltlSSKCX2BIk&
                                                 CIVIL UTKM1MW


             f^Hd^|Ontji| t Kindred Hospital - Chattanooga, Attn. Administrator: Andrea White, CEO
                            709 Walnut Street
                          _ Chattanooga, IN 37402-1916                     . .
             Mi MfcBlsa/igttP^ limdemaJ fliolMlbrimirttogi dWiOtad bit MfcAaAorintlea marbeMMicItoib.
            Aacpatotttty ActAf &H. IbefadEtia, ttAr mpteyteA *M ClBmwMfelwMtf HUfi fto*i*«Yhgl
            ^M^h6ttp«f^^ihr(lhclomtf4boiteTOAlMPM(0l^«tcat|MlittMaMf|MkailBtf

            pfrf^iJ^ARAiiaTrTOraTOraAirracra

            ft, h-Nh rifloiafhn ffOl»inmtH fW rtifffltrfnm -f

            2A.           fcMCTATPBK OF PATIENT OR .PERSONAL MpRESENTAXIVB.JttliUlflnNG
                          rairrafiiirt&t^ Aoaatjgre Ip Ogtm ApttMMaf ui flirt
            tattTwpy Oia JteUk XtfvttrtM £» Ml tpe« v OI#UmA. I «9 «* aid iw*j» a *•» Ob
            A25£rt^l?l-.aaaSiSo toC; Igu-i QtMMAMbr atyUnfloa.M dfcdoae fee qgttnjftqafaa
            jBacffiai ahowvJleftSUtteflonl ion rtguertlagmaybeawt^yCiS. mail mnrteea, apfiDtaimriaanfeef
            ^SZwSmi^m^EiP, HK&irf S**k* Ifftt, etc) Bod/or M batefiri*
            aanittM* M» (ft*            MM** IPter* A            P**0               or •***•*!■ of tth
                              Adbe^^t^uwju^aat
           &H3WATURE JJjfirfA- lrf%A£> £&**<*.                            DATE:.        fc36-&&9C
                                                            /
            FEINTED NAME:        Tnezs* ms*s»g        /-
                                                                              .
           IF SIGHS) BY SOMEONEOTHER THAN PAHETT, JNMCA1® MLAH0N8HIP:



                                                                        •£>
                                                                                        o’arv public
                                    SHANA SLOAN-       I
                               MY COMMISSION # CO M75M,ft
                                 UflRES:JuNaiO» I




Case 1:20-cv-00190-TRM-SKL Document 1-1 Filed 07/08/20 Page 39 of 100 PageID #: 44
                                    10PAA COMPLIANT
                         AUIHORIZAtfON MOtfiBB ft MSCLOSBBBOF
                 MOl^miRENlMC AND >SD1£C1SD ttBALXH INKQSMAXtON fSBALIH
                          .       ... INTORMAtTON* .
                                                                   *W!

                                         CATION

               PJUNTCDNAME:                                                   1.
               ADDRESS:                       :                               1
               DATt OgBlRIH:                                                  SI 3SM     ffgSfa.: M6qWri?jL-aSfrA
               LJVqShNAl.JlKBKfq                          acMUi CApoq
              PRINTED ftAMBrlihyj^
              RELATIONSHIP:
              ADDftBSS:*fca!
                                     iBTsnInEnsHajgsianHeiSTsanvsiAsssisHMHi
                                                                               :.V'

                      UIUETT.- rs^Miy.AirnMg Airrwhnnm to disclO^ w^i.wf
             Kindred Hospital • Chattanooga; Kindred Hospitals Limited Partnership d/b/i Kindred Hospital - fhanannnpa; TriStar Ofttfmiial
             ^tffi$^£q^ecBCd^I|cftfa2eBdttsa£XG^usiec^Iafi^ft&ii£dSU£Geateani9Udedifial£fi9teEidCBfliftBAJpluuoiLiM2f THStar
             .Qsqjsyd^jHftiGflfistti^iSiyUiXJbifi&^UiAlSci^fidiiDisdiB^fiuiiDBfifisUB^QudfisX^iissitfQ^S^^^is^^bii
             ainzairn MwmiAfrjQM ZX-.'jjiiC*
                                                                                                       .%   ? zJ



             matt-.-ft-
             BQSASMfc NURSING HQ&ttb FtftftSICZAK, HEALTH CASE PSOV2DSRS INCLUDING BUT NOT
             imiDfOi
             rnMpifftf ITmtyty Medical fnatpart ft HetMi Reran
            ‘CMfettAsMJ^^AaMPDsNi^ft TlftWitr.Riprft
             CotiigMHeittfcR«nti Craft fagEdafitOfllcB or CftdeprCRIMpftecar
            ■riV>ttdiiWaiiiiseyffw«3tp<lMg>ftiil
            TrtjfttliarNitf^HttaaHtoeori
            Ciiii^Ptoa^Hpgaltocand
            CkaiasOPwgfhidli foifrfiftfltftcRfttw*
                      Dwfal Ttaonnl
            P«dM*r ■apMtrtiii Ahftok«yfintflM (Hteii ft JfcaseO
            lAfcarttwy ft* R—ittf/PtMig ^ijylVmftinW SBfti
                        VWpcmwf ddblgnl towgd
                     IlwHwl AnJ flMp«ttet Health Beaqpd
            Tniiwyllwii Rbuii A
            IBMmx A Pineal Rom
            ttwjurp ftsAmmy,
            rwMttHtaa TTrporta
            |u|NB)l0lli


           ftldMV&t^fFSuAlmac^foMatdAWbedRqMirti
           Opnflnlprtf
           £iftoto«y'Rc|nrt«
           Hsuimm*




Case 1:20-cv-00190-TRM-SKL Document 1-1 Filed 07/08/20 Page 40 of 100 PageID #: 45
»




                 AlWtl»WrfH«ittlU«ra(AUlVMaolbedPhyrid«»B*pert»&T«tR*»im»)
                 NjWdafNcM*
                 AdMH^4fDa^lMi
                 Waliitfua   nU
                 Ajayod a» otttf fccrti fa ydgrjiuemlrii putxbbt to -Ijg*v&>Ag:

                              ^Rmn)tncIiidii«aDU*m&cd Stumol
                 & TH» AUtH0IUZAt30N ffi HOT TO 9£ COfSTRUH) AS MY CONSDIT TO BEIAASE ANT OF
                 XBEFOLLOWING SEOOBSSs DBPC*AZQtyOR AtCpBOL ABOBE, ANWOR PSYCHIATRIC; ANtMOR
                 mwAfteiaaBBs.
                 *] W*kK«M
                 'wsEsmsmmxeiwaxiaa&ieL**.--*.
                cmifilFirt—W I Kindred Hospital - Chattanooga, Attn. Administrator Andrea White, CEO
                   .......~     709 Walnut Street
                              . Chattanooga, TN 37402-1916
                • MjawiMinM, gnndMrtttdfliBiifiMHirttoAdrtad by. ffafft.Amchoriatln m*5rbe«Hfcel ton*
                                               *:.tapr be pnrttotod W t£HtoKb toiiMeePorttbOfy nut
                Amvtttdtty
                n^oaUMUyer fiabttqrttr diaelonn tftte tteve bfrUBittm to (fee tftmftodleatfd antfwttwrtnd




                ftahMl^iafinaatiMb IWagriwXdS &»Avta«ttHfc»*g «^.ae toeoee*i|w<toettk*l*
                            fhwInnefttM! htadfef *»««.•
                «a Bw™ * BBBATiim of. patient or personal aighEsa^tAttyg requesting
               Kn^SmETS«SSM71oii7Sve«S5lKS5SSaiSliitioteSMn4RP^S
                              beiwiifl VI          ftjl    ^flegydged ebore ui^.fdrpoy irfRrgtoii.1 to
               tamed er m til* HtoU* XktetfatiM (o bfe and «r OsdetoA ?■«?*•* ud xm*m a «^y tf Oil
               ^adtladabava, T*a Wwtotfcui linmiMtiis^ be tmt*£0£ inBartj^ a&MmtiLMtfka
               (mA O Atfnl Envoi WBET, Unttafr Pend Sarvtee “UPS*, etc.) antor deetouk ftwMr to
               ■ictiantostt toffr He fptMtoto* flii^ndie polhy. A toedSPito pboto (toffee outum. or «Acr eiq4e> e® W*
                                         wd SUB byreatod ud4vfclJt"l.

               SHOTATDHE
                       _ YfJivtA-                                                      . PATE:.    ■   hM'XASQ

               rtUNtEDWAME: /5j>g&S/f                       AbJe 7JT
                                                                   q*#££-                    ml*



               IF SIGNED BV SOMEONE OTBE31THAN PATIENT,INDICATE RELATIONSHIP:
                                                       ••   ^   ■—         - »■   —»


               tmAOTHOHm^IIONWASycaTOftY,.                           ^             OVlfy&T
                                                                                    ... . ■        wrowas
               iamawBung ikw ld. on flmi .1                              i_ pay

                                                                                           & •.,* ppE&ypBUG


                           n              SHAM SLOAN
                                     MV COMMISSION # 66 MIMtj
                                       CXNSCS: JbeaSS. 2023 ‘




    Case 1:20-cv-00190-TRM-SKL Document 1-1 Filed 07/08/20 Page 41 of 100 PageID #: 46
ft




                       SENDER: COMPLETE; THIS SECTION
                                                                                          l   nm   ™IS SECTI0N ON DELIVERY
                       ■ Ensure Kama 1,3, and 3 am comptetKL                                       (uM»*«McvD49m9                             9
                                                                                                                                              I
                                                                                 X
                                                                                              tfBppWMWttuty
                                                                                                                 C.Dataef DaUvary
                       1.AlMd>Adct»«wdtQ:                                  —

                        £Lnd'®‘2 HosPital-£hattanooga                           "WEES5SSSS i»                        am
                                                                                                                     □No
                                                                                                                                          t


                        70® Wahut'lfreeT Andrea White- CE°
                        Chattanooga TN 37402-1916                      *                                                              I
                                                                                                                                      [

                                                                                                                                    i
                                                                                                                                    S

                                                                               3.S*nrtc*7ype
                                                                                                                                  I
                                                                                    0CMHMNNID
                                 8430 9118 99661777 714448




                  PSFo>nmi1fK>toi^./prygoiapiBe^TO)

                                                                                                             ““““McRatumRaca* '




             O C
             5 0>             Ol/TBOUNO TRACKINO NUMBER
                              Mt5 6111 MSB 177? T144M
                                                                       FEES
             ^ T)             RETURN RECEIPT TRACKINO NUMBER           Postage per piece               $3,300
             CD* °
                 co
                              MSO 911109911777 7144 4S                 Certified Fee                   $3,550
             Q.                                                        Return Receipt Fee               2.850

             2 “
                                                                       Total Postage                Vf|$&7
             CD 00
             = • CD
                               ARTICLE ADDRESS TO:
               <
             * 5'
             CD   CD
             O
             CD                Kindred Hospital - Chattanooga
             T>                Attn. Administrator Andrea White, CEO
                               709 Walnut Street
                               Chattanooga TN 37402-1916 ‘
                                                                   ArtVW                                                                          i




     Case 1:20-cv-00190-TRM-SKL Document 1-1 Filed 07/08/20 Page 42 of 100 PageID #: 47
»




           Benjamin J. Miller, Attorney
                                               THE HIGGINS FIRM
           Email: benShigginsfiniicoin
                                                               Attorneys at Law


                                                      February 5,2020

           VIA CERTIFIED MAIL
           Kindred Hospital - Chattanooga
           709 Walnut Street
           Chattanooga, TN 37402-1916

           Kindred Hospital - Chattanooga
           Attn. Administrator: Andrea White, CEO
           709 Walnut Street
           Chattanooga, TN 37402-1916

           Kindred Hospitals Limited Partnership
           d/b/a Kindred Hospital - Chattanooga
           709 Walnut Street
           Chattanooga, TN 37402-1916

           Kindred Hospitals Limited Partnership
           d/b/a Kindred Hospital - Chattanooga
           680 South 4th Street
           Louisville, KY 40202-2407

           Kindred Hospitals Limited Partnership
           d/b/a Kindred Hospital - Chattanooga
           680 South Fourth St.
           One Vencor Place
           Louisville, KY 40202-2407

           Kindred Hospitals Limited Partnership
           d/b/a Kindred Hospital - Chattanooga
           c/o Registered Agent: CT Corporation System
           300 Montvue Rd.
           Knoxville, TO 37919-5546

                   Re:               Patient:             Lorraine Anthony
                                     Date of Birth;       June 29,1936
                                     Claimant:            Teresa Anne Joyner, administratrix of the estate
                                                          of Lorraine Anthony, and on behalf of the
                                                          surviving spouse and wrongful death
                                                          beneficiaries of Lorraine Anthony, deceased
                                                          4528 Wickers Pond Road
                                                          Vernon, FL 32462-3061
                                     Relation to Patient: Daughter and Administratrix of the Estate

                                        525 Fourth Avenue South • Nashville, IN 37210
                             phone (615) 353-0930' fox (868) 210-5883 * www.thehigginsfirm.com
    Case 1:20-cv-00190-TRM-SKL Document 1-1 Filed 07/08/20 Page 43 of 100 PageID #: 48
*



            Page 2

            To Whom It May Concern:

           This office represents Teresa Anne Joyner, administratrix of the estate of Lorraine Anthony and
           on behalf of the wrongful death beneficiaries of Lorraine Anthony, and pursuant to Tenn. Code
           Ann. § 29-26-101, et seq. please consider this letter as notice that a potential healthcare liability
           claim exists against you arising out of your care and treatment of Lorraine Anthony.

           Please also let this notice serve as a request for your records on Lorraine Anthony. Enclosed is an
           executed HIPAA compliant medical authorization permitting your release of these records to my
           office, along with documentation on authorization to sign the HIPAA. In the event your records
           are electronically stored, please provide a complete audit trail of the records.

           Additionally, please find enclosed an executed HIPAA compliant medical authorization permitting
           you to obtain complete medical records from each other provider being sent a notice. A list of the
           providers to whom notice is being given pursuant to Tenn. Code Ann. § 29-26-121(a) is attached
           hereto. Lastly, enclosed is an executed authorization with a blank provider field. You are
           explicitly authorized to fill in the name of any provider from whom you wish to request records.

           Ms. Joyner is willing to try to resolve this matter without the need for litigation, so if there is any
           such interest on your end please have your attorney or liability insurance carrier contact me as
           soon as possible. Otherwise I anticipate suit will be filed after the mandatory 60-day waiting
           period expires.
                                                          Sincerely,

                                                                       INS FIRM, PLLC




                                                          Beni.      i J. Miller

           BJM/bjf

           Enclosures




    Case 1:20-cv-00190-TRM-SKL Document 1-1 Filed 07/08/20 Page 44 of 100 PageID #: 49
*




           List of Providers Receiving Notice pursuant to T.C.A. 629-26-101. et sea.
           TriStar Centennial Medical Center
           2300 Patterson Street
           Nashville,TN 37203-1538

           TriStar Centennial Medical Center
           Attn. Administrator: Scott A. Cihak
           2300 Patterson Street
           Nashville,™ 37203-1538

           HCA Health Services of Tennessee, Inc.
           d/b/a TriStar Centennial Medical Center
           One Park Plaza
           Nashville, ™ 37203-6527

           HCA Health Services of Tennessee, Inc.
           d/b/a TriStar Centennial Medical Center
           Attn.: Legal Dept.
           P.O. Box 750
           Nashville, TO 37202-0750

           HCA Health Services of Tennessee, Inc.
           d/b/a TriStar Centennial Medical Center
           c/o Registered Agent: CT Corporation System
           300 Montvue Rd.
           Knoxville, TO 37919-5546
           Jennifer A. Johnson, MD
           TriStar Centennial Medical Center
           2300 Patterson Street
           Nashville, TO 37203-1538

           Jennifer A. Johnson, MD
           TriStar Centennial Medical Center
           c/o Scott A. Cihak
           2300 Patterson Street
           Nashville, TO 37203-1538
           Kindred Hospital - Chattanooga
           709 Walnut Street
           Chattanooga, TO 37402-1916

           Kindred Hospital - Chattanooga
           Attn. Administrator: Andrea White, CEO
           709 Walnut Street
           Chattanooga, TO 37402-1916




    Case 1:20-cv-00190-TRM-SKL Document 1-1 Filed 07/08/20 Page 45 of 100 PageID #: 50
ft

             Page 2


             Kindred Hospitals Limited Partnership
             d/b/a Kindred Hospital - Chattanooga
             709 Walnut Street
             Chattanooga, TN 37402-1916

            Kindred Hospitals Limited Partnership
            d/b/a Kindred Hospital - Chattanooga
            680 South 4th Street
            Louisville, KY 40202-2407

            Kindred Hospitals Limited Partnership
            d/b/a Kindred Hospital - Chattanooga
            680 South Fourth St.
            One Vencor Place
            Louisville, KY 40202-2407

            Kindred Hospitals Limited Partnership
            d/b/a Kindred Hospital - Chattanooga
            c/o Registered Agent: CT Corporation System
            300MontvueRd.
            Knoxville, TN 37919-5546
            Charles T. Brice, MD
            Kindred Hospital • Chattanooga
            709 Walnut Street
            Chattanooga, TN 37402-1916

            Charles T. Brice, MD
            USA Medical Mall
            979 E 3rd Street, Ste. 300
            Chattanooga, TN 37403-2187




     Case 1:20-cv-00190-TRM-SKL Document 1-1 Filed 07/08/20 Page 46 of 100 PageID #: 51
                          IN THE PROBATE COURT FOR MADISON COUNTY, TENNESSEE
             IN RE:           i

             LORRAINE ANTHONY                                      CASE NO.

             DECEASED.
                                  ORDER FOR APPOINTMENT OF ADMINISTRATRIX
                                                                                                TBH
                    Tills matter came to be head on ti»30th day ofJammy, 2020upon Petitioner Teresa Anne
             Joyner’s verified Petition for Letters ofAdministration is the estate ofLorraine Anthony, who died
             intestate on July22,2019, a resident of Madison Coimty, Tennessee. It appears from the evidence
             provided to the Gout that Teresa Anne Joyner is an interested party as the daughter of the
             Decedent.
                    ITIS THEREFORE, ORDERED, ADJUDGED AND DECREED:
                    (a)     That Teresa Anne Joyner be ^pointed as the Administratrix;
                    (b)     That Totters of Administration issue to Personal Representative, Teresa Aime
                            Joyner, of4528 Wickcre Pond Rood, Vernon, Florida 32402;
                   (e)      That the requirements for bond is hereby reserved pending filing of inventory and
                            further order ofthis court; inventory shall be filed within 60 days; accounting shall
                            be submitted within 15 months and annually thereafter;
                   (d)      That (he Burean ofTezmCaze be notified ofthese proceedings;
                   (e)      That Notice ofPublication be commenced according to law;
                   (f)      For such other, further and general reliefas thejustice ofthis Petition may require.

            ENTERED TfflS^SP^DAY OF \
                                                       OLallui




Case 1:20-cv-00190-TRM-SKL Document 1-1 Filed 07/08/20 Page 47 of 100 PageID #: 52
            APPROVED FOR ENTRY:



            DONALD K. BYRD, BPIW033231
            Hie Higgins Finn
            525 Fourth Ave. S.
            Nashville, TN37210
            (615) 353-0930




                                             ffgRTIFICATB OF SERVICE

                   I hereby certify (hat a true and correct copy of die foregoing has been mailed via Ug Mail,
            postage prepaid to die following on this 28th day ofJanuary, 2020.
            Robert Anthony
            Forest Cove * Nursing Home, Side 4, Room 549
            Jackson, TO 38301
            Teresa Anne Joyner
            4528 Wickers Pond Road
            Vernon, FL 32462
            Mare Christopher Anthony
            4528 Wickers Pond Road
            Vernon, FL 32462
                                                                          t
                                                                      DONALD IC BYRD




Case 1:20-cv-00190-TRM-SKL Document 1-1 Filed 07/08/20 Page 48 of 100 PageID #: 53
                              iltiill s                                                                                                                                                                         ^ly^l                     t’




                                                                                                                                                                                                                                        &:

                                                  jg^wwp^fr_____                                                                         - Hafe5»iiirg#lC gr "-s-:
         1                    rw;
                              H?**/ r             ^mwPf"T»-f^p^u?)'
                                                    >■■<■- W-U .■
                                                                             ??l' "•
                                                                  .WW ^- ^ V> S
                                 #•       Vi ^DSg^pii^c^.v7!^                                                         "aSMKSKr ; ■• «-\\\                                                     . ‘\V#
                                                  »K^i*k«ifu|wa,-i         •» J Vm^wWH^F^C&m irra pnarDBMranica' «» HMmlji vjitiAivccwwnow^ im wii^ipBWflUH^y

                                    /» «#M» j* \ •■ >.;ji WyfoxETrwwowY
                                           .p *
                                                                           .
                                                                     nrsumcouimtr
                                                                                 ; «o>B#arr U t >" :3p^Mc’, v ..;.'f{
                                :• *•' •                               ifc mrBiTMftr 1^
                                                                                             ?V
                                                                                            a. PfW          X >
                                   a ,
                                                  ra*|i; r u ■ •
                                                   irfec
                                                                        • **•.     . *      Tr*?                   H •
                                                                                                ^Bt^uimi^lUlliiCTPr""

                  *.
                                      1/             Nl&
                                                  I tW3B*f :
                                                                                                 j)OS NdrSMMSHMimWtpLMlHO                                                                                                                      .*]
                                                                                        v'                                                      /»         vl    *«»,•■ ■                              .f
                                                                                                                                                                                                             ,<■ I



                                                  -#F#H >:'/■■■■
  I*.* > /?-i>- vui-irw                           hmytpifbVpMlW r V\ ?'
                                                                                                                  OMKMIER

                                                                                                                m«i*»i»WT«i
                                                                                                                                     ... S
                                                                                                                                      •!« 1*1  ^SSKaES
                                                                                                                                               , 1                                                                           •l i •
                                                                                                                                                                                                                                         <;
  j \ V / »____
  1 \J
                      _
                        ■■
                                                   ]gl4^i"Bi^ntCU9K&/’ • -                                       MHtmiCRBMTOBr^CRESfl*    £1
                                                                                                                                                 .. ■«<*
                                                                                                                                                                        \*
                                                                                                                                                                         ...
                                                                                                                                                                                        h uEmcRi&iafiC                X'^
     r\
             <                                                                                                                                                                                           i
  •i •*
 ;\ t
 !\
                              maji’^MLiIv .:/- :
                               • •‘•rsafetii /A___ ijl
             >i                                                           A’iV
 s %                       Mhthuui                                        V'-*'r\
 til
          HBBym !;’/''■" ■ rsr-^:-'. XV;
                         ,r«MBfiSS.
                                            »r  Stttf   ? '?[ft t,/’'*$£ K ? N>% '»
  ■U/i^
    ) £ i P^^rS!^            : n*     ,• !$ \}\ Ji \ \ *■            / !} •h #i
                                                                                                                                                                                                                         I


            mgn                             i                                    •'1
                                                      "SESm* -—► t. _>ptfTEq&CKROKrCHrPOIEl«CRE5POUraKY.FMLURg„                                      „
                                                                                                                                                                                                                     %.: *^»i »• *

                                                      S|MI|U •*          \*“l       » f          '     ■          BUdB<0**0arJSEnUfiMX                                                                               »*v                » •
                                                      SfSSTJS-9                   mtfi5gtftia»r.>wf0sm0N
     [                 !/                             »giLiUrTT?’
                                                      .^pSffipL ■*,
                                                         y ' V^-/; ■
                                                                     ...
                                                                     :fi                                                                                   '                                                          ff?^l
                                                                                                                                                                                                                         !: W
                                                                                                                                                                                                                     ■.•<■'>............. '
 -                                                .«' '**• <*•'         V-li)*    i" '* '   1               *    “'                      -•     A   a.
                                                                                                                        ***’*'"fTm" r,,y"
     *''<              f+\    *■>**'•.     >
                                                                                                                                                                                                                     \7Z\
 4 hsfnv                                           IsT  *•
                                                  Wanorwetfiw
                                                              t :-. n
                                                                                                     •. t



                                                                                                                NO *
                                                                                                                      ifwiB iHiruiu- TjJ m      6 : .
                                                                                                                            I NOTPRK&i^^^WSTVWw’ /-
                                                                                                                                                                                     • f / •, .
                                                                                                                                                                                       / V
                                                                                                                                                                                                           ,i
                                                                                                                                                                                                        , ij
                                                                                                                                                                                                      * *V‘
                                                                                                                                                                                                                     5H
                                                                                                                                                                                                                     V ; Vi
                                                                                                                                                                                                                         a.-       •»
                                                                                                                   9»TDUO^Mr                                                           X. ‘                    »■;;;*"




                                                                                                                                                                                 \ (i(:
                                                                                                                                                                                                      •*• --V         •.•*■ .»-'
                                                      "i      «    !.    i; { HKMIElhfcHBW IWUWVOC&fflKB*
                                      # i             :% i        : \ 11. JJ ft.’;
                                                                  f                                                                   M                                                                 ;*5 * c
                                                                                                                                                                                                       nrihnr
                                                                                                                                                                                                                     i
                                                                                                                                                                                                                             V*i

                                      ■,r^™ v-7 • ><                                                   ;                                                                                    X ■   •      %            ? t      ■




                               •If-t \
                                           .r^r •                            «•
                                                                                                       /
                                                                                                 and cprrNd npnssflM^ of MM
                                                                                 tifia Spir b <Md only whin printed on stifeiltyMw                                                          Si
                                                                                 •        Of;      Aftvation or Bfawro.WWs 5teS#d                               •fr'x
                                                                                                                                         • '"■4 *77:
                                                                                                ^-1qV« aoq., Vital Rpcordi Aptdt ivrfr ^



[il

                                    ill
                                                                                    iKIi
                                                                                                                      gnu
                                                                                                                            *, , *   vJ^i
                                                                                                                                     r


                                                                                                                                      «i
                                                                                                                                         w                                     pSs

                  a)
                                               •gg!                                                                                                 I
                                                                                                                                                     •Jill                                                                              ®s &
                                                                                                 ill

Case 1:20-cv-00190-TRM-SKL Document 1-1 Filed 07/08/20 Page 49 of 100 PageID #: 54
                                   HDUACOMHMNT
                  OOIIVBHHU.Vil>mQ^^i^lS»^Kn^^U.«B^mHA1ION CBEAL1H
                                              I■ -
                                                       . INFORMATION*
                       rsswr


               printepwame:       Jj^nryxift^.^ly^lOQntJ. . ■ ..... .
               ADDRESS:                          7 “              1         .                vr" •
               daib
                                  C)             I        CAyM^

              PRINTED SAMErfeflfrlfo                                              __
              RELATIONSHIP:                                             ./VfMWfe. „
              AMRBBSs^jglgSr^£^:;tygft
              t P^BnwmBlCAWZinONS AOTffflM«nro lUSOiUftB heai.trimformawqmu.
              Kindred Hospitals Limited Partnership d/b/a Kindred Hospital - Chattanooga
              709WalnutStreet. Chattandog^™r374b2-l^fi~''ll,.... 'ILl 1                 ..

             4,                            IBJ>ISCLOSEPf||^^»i^r«Y^r,M^ T»«*TOd.ftommv

             rapftfe     ..AnRecordi. ,.,^.
                                               ; •*.
             HOSlitAl«NimSlNGH(»fE>FRV5ICUNtHBALtaCARErSOVID«SSlNCXI]DlNQBUTr(OT
             unimtoi
             Co|M|flate Eaftfmy Mcdfcal Ru^art A HeiRfe Retort
             C»ai*MtAGrt^Jtq^Artam?M                     TittteotaBKRvtfi

            €onM0N«i#MBa»lteonI
            Ct|^drtBFto#^flOf»tocort
            <»^d^I)w^Mtdte»lS9a4aD^R*MrtflHteMSi^|yRic^
            raiijjif»nirtfcrtrtfulpmil di Rtte&fiMoinf
            CNV^Onlibari
            t *h*ntmrfM*mW1?iib*m ERWHUfTiiMUtf Tffifci
            ftertgiijh* virtofrf MdWtia lam#
            r»MjjpHf mirtliiifiiiT OniyirtMt Hictlft Record
            EaiijpijPewntinnB!
            WMVftPhlMlna
            iHwjSyttmiy
            fMWlritlM BffiffH
            RVDMJKMI
            bd^ratanrMRnilte
            jidhhptoirti .
            fertUqnStnAeMBRBU A Snag*) *oMrttb AttK&ed Rqwrtt
            QpeattnbpM
            f*thotafyR*»*
           patkokfySBte




Case 1:20-cv-00190-TRM-SKL Document 1-1 Filed 07/08/20 Page 50 of 100 PageID #: 55
               >||Ma«/Vfcl^flyfail fMI
              AMtfUit                    tnaaato* nytfrftfcHcporte* tMHtiiilA)
              MSMam^p^Uftn
                                   tofawrp—*»p«*t»M»«to jy?rrQdifig. CjyNjfaQI^v,.« ..

                                             Itemte^dStJrtMial
             5. rtm AVtsasnAtuniis hot 10 m amnpB* abmv consent to sbleasi an* of
             IHEFOIXOMNG BfiOOSDS: DRUG ANIWJK ALCOHOL ABU$£» ANDXXR KVCHttlfflC, ASP/OB
             mV/AttHttfiOBPfc.
                                            lamim&AWN




             SJ
                           WWtteiMrf.:# s^aib
                           URE:lttiMto«andtttg|MftnMli>p41>c^lg|MiAgftorialiOT wfctw^jectttre-


             kcnfe
             ft >H>«* niMA aMHTTQ BRwm»gr»nnn7^TriiM>»—r* «■«■»"*»**■* ««»—*r
             bn^ESrawemWW^pMuSS^una^ttnitatokviteuvuitelttV
             <*teil*Jifin«tffafc Untow
                • *»1
            A          r ft mATmg ffl PATTOW na pgn^^i. ngpEEfigNTATTYX lutnugmuc
                       grrtiiinriri rirrr^r7™^^                                  *——rr=:

            5s5sf^^tssi;gasst-asgaaa;
            (5a» M:“FWE**\ IWttd ftp# Service 'Oft*, etc.) tnitor Aectrwle ftafaflt it
            •oofem jtfft A* Sk^qvWt^ tiautito poUey. A toto^ fto* rfatto, ttrbto «r otto c$*e «fttte
            Aaflw>rtntio»trt ip#ii «ad AaOUpm* «*:«po^liuL
                     T^B                                              DATE: -._i/‘^ ~*?OSIO
            SIGNA                                                                     •s   «V



            PMWTED NAME: y&SflE/f..tJo?4f££                           r
            ffpianw car ^Mgnw nrmra niiM PAimn1. INDICATE REUllONSfilPili&Dj MftC -

            mis AinwiMZAnQN was siCPMyyjilfilffSEl                               WHO WAS
            atpiniip w
                                                                  witnksan^^^otaryVobuc
                                 w          TP                                                         #■


                           “ SHANA SLOAN
                     WJI H MV ftHMISSBN #0090811
                      3pP EXPIRES: Jm 23.2021




Case 1:20-cv-00190-TRM-SKL Document 1-1 Filed 07/08/20 Page 51 of 100 PageID #: 56
                                              J3IPAA COMPLIANT
                                  AinVO^BAlXQN FOR insAtigCLftWlTOOft
                  ftBIVH&rAUA' IDCTnFlAfiJUE AND fR01Edl£P 5EAL1H INroSAUIlOK (“HEALTH
                                               'B^WfflMIMQiP,                .. .
                                                       “rsT   ■F   /•%




              1PAT1ENT '.'liv'i U^J

              PRINTED NAME:. L^WuyV* L VWvW\Qf\V|---- >—~
              nATB^affiW:                SOCIALSECURlTyNb.':^Q^;^Ra--a5<!fla

                       !55»5H^??7


             PRINTED NAMB:JfVfrfifi                 [Qft~-           ■• , -
             RELATIONSHIP:                                                                    XX
             ADDRESS:jigagiS
             < ^p«^ii^^^|tfl2ATtOWS AirmOgr™ ^ P^aidmHEAL^IWFOItMAXICgfc



             4.           Hpnfly4imit«|JE             .ram liirindhifrjTcofdi/aocnnientt received from eft*'-
                          ore nrevidgr*. tberanfafr. orcwaidon

             IRQIfe. . Allltoconk.; _________________________________________
             £0SmAI*ttUfcfiI?lG HOME, IWWttCIAI^HEALTH CASE FfiOVlJWRKlNCiaJDIBG Birt* NOT
             umteedto                         .. t.  ^
            as:ssss?2~s^“^*«»—
            ^SSiAiUlUc^lfttRD                     OfHoeWCIfadc crOlnpixtar
                                <BoW BwrKl


            npiOYTi BntfiMTiffrt
            BjdllllMj WmftM ■'■!TTiitlilfB] fftr**TX*1'— f r^tyT*
            Ik^ramVilK^^n^liiW___.
            mftwtomxmr*
            mmMm***w
            HirfuixeSacniy
            OgriMUfeRM'
            TrppwiWatti
            14fe«niHy MEMfe
            ftittlHU SMtetfllMAlniM^CD MMA AttiAAIUpwtt
            OpgrtrtlUjiWtt
            ftOdV^M
            MokvWi




Case 1:20-cv-00190-TRM-SKL Document 1-1 Filed 07/08/20 Page 52 of 100 PageID #: 57
                jfrrtHfVMwgMjitht


                A£STc!SUrzi*H
                NartrftiimC__

                      [G
                                     I Bean* todays to Unfed BattMl
             * IXtft AUntCOUZAtlON IB HOT IQ BE WNSIW® AS MY CONSENT XQ HEUCAffi ANY OF
             ttffiWMULOWIPiGttEODHlMS: DBUCgANIWIB-$LCp5W#ABllSE,ANIWTOPSYCHIAIIUrCVANJW0E
            .OTAttsiaontta

                              r"
             ixn otoii AWnWHCTSTOfflail pTflT’Trtfnrn bkaLTHJKPORMAHON:
              TA      nil Jhw laaiiiiinit^M tf ffca n-mi Tnfnrmitfti f rn-"r* n*"*p tit fnHlitfr nrr—ft) <r
             MMMiiU: Kindred Hospitals Limited Partnership d/b/a Kindred Hospital - Chattanooga
                         709 Walnut Street
                   ^ .. Chattanooga, TN 37402*1916
            i.                                                                                    tart-

                                                      fad «Bfce*V fft hir^ynleaifld feaaurMftil
            ^^tAtt^^fi^hQbyihrtorfiimrfflttabavefagirmttldatofttertmtiwIknffdnniMthirtwrt

            T        TiUir*■pttjgyTOggyoldtAiraoiUZ^ON;jfanqsttofrt*as*aitint«dfefeatin


            «j—* Jf.tttehcnQHaeMI^^-
            it.                      crr:KATI«g OFFATIENT OR PERS^^RTO^aE^AlOVE REQUESTING
           __ *SJ?S5S3S«S!^S
           ^xcUWiataM. nttHMUti I ImwWMtb*w »* -***«£ ■lUanta* qtAMldMIai
            <■«»
           MtUHlM iota W JWnWf'                            l^v* *
                                                                       ™#’
                                                                       I®""
                                                                            ££ *•*"’"
                                                                               ££ w                w “,l

                    TORE yjJMA. ZyfifjUL,_ ^towho*                         .MTB:.
           8KWA                                                                          Aga^j?o
           PWNTED NAME: y?sigftf rwAte.
           IF SIGNED BY SOMEONE OTHER THAN PATIENT, INDICATE RELATIONSHIP:
           tOIB AOTHOBIEAnON WAS                                              __ whowas
           ipri lintniw MPTtmR iA on THIS , ,                       PAYQP :^^>^^:20^O .

                           .J* «,«          ;


                                             • £
                                                ♦;
                                                                        WITNESS AND
                                            SKAIIA SlOMi
                                IIMVCOHMIKIDW# CG UKM.
                                fflf CSMRi&JuaatMttS I




Case 1:20-cv-00190-TRM-SKL Document 1-1 Filed 07/08/20 Page 53 of 100 PageID #: 58
                                    mPMOMHlANT
                         AI7lgORIZAttONFOaPSB^DISCIX>SCHBQF
                 oasvDDM^Ymii^^                                                                                       rBs&um
                                                     ,      l,   flroaiATWN*                    _________
              MfeZP^gPl&SP&^
              wowibpwame: Loiycun^ l^n4hmL. .... ......                     ............
              ADDRESS: ... 1                                   7. 7 ./\XJ
              DATE OrBIRTH:, Ofp /ritMjl q Afe SOC3AL Stifajt5lYfta:: WiFi-Ufl-Affia
                                               A*

              PRINTED NAMB;^|yyfi.f\Y\yyu folirt ffl5-                                        _____________



             Kindred Hospital • Chattanooga; Kindred Hospitals Limited Partnership d/b/i Kindred Hospital - Chattanooga; TriStar Qitf-niil
                                                                             tMi rMlnml MaJi
                                                                                                oU»a|asJiHuu&&iuJlflhU4MdjC^TfiStar
                                                                                       fiQgyig^lllldgXj^Qj^USAM^jaiMiD


                         ..........   f   •
                                              ^&tn^orcoBMU*n                       '
             HttDMs          AUItottnb ^-. .                      . .......      -_______________________
            BDBm,J&WBSItKB(MKFXrtiaAS,BEALrBCAVBWrmfWX^VIMG1WTNOT
            wmnDTOt
            rinpighli TTiiWjimj llfiinllril Ti uMnwt I lUtfth ITurnfII
            flnjiK           Wfw U                          At TttfcolagylUgaH
            Ctn^latf mm ItMWi frail tt7*dtt*a pflfretr Ofcte w QtfNprtrtlr

            *Cj§ppfcW FWii gopFRcroffd
            r»^rtaltPBriy»Me*rilB|idpnwntRa«wrrt/M>dte^Sq^|Ucart
            fligpl-rparthls Sq^nHAJWtfctJBa^
           ItaiMaii
           lUntayM ppgUiTatHtom ,B«jw WTdfrnliy fflffci
           ili^itfH,YWiirf^ii ad&fcBallaMftt
           C0B|M*JHpriM4^QiCpttM«rtm&ccrt
           tfMnMBpEMMiStovd.
           MrrAH^llxiin




           lUduS talks (Hn * In«w) *o Msltb AjfcehellMports
           npndiitipili
           NMurVe^m
           JhAokfpW)*




Case 1:20-cv-00190-TRM-SKL Document 1-1 Filed 07/08/20 Page 54 of 100 PageID #: 59
                                                                Fhy«ldi»lUp«iftltoHtestitf)
              a£££5^u**9
              WiMaitarif
              JUqM a After iwrtafc swrpgiiflrihtfirilitlfM ft                 Lfah^iivg: ftr^voavj
                                                                    itftMBl

             & XHttAlrtBOaiZAtlQNIS NOT IDAS CONSTRUED AS MY CONSENT TO REUEAfi? ANY OF
                     Am^h Mnmmfe PRP&ANP/PRAIAXOTOL AM^ AMMPR PSYCHIATRIC, ANIWOH
             hivmidb records.

                                      WvJ»t4   •




                                I KindredHospita?: limited Partnership d/b/a Kindred Hospital -Chattanooga
                    "            709 Walnut Street
                                . Chattanooga, TN 37402-1916                      . ^
             ftBE-MCMSCBSiIWNMiofl ft* taftmatlto dftfcfti bfc EfrAnftortratfca tpQrJ*ftitf*ci«D

            n^anfldBt^ or flUfafcftftr dbekwon tfttu above tafcrfBAfltti ftft* ogftetftdieatea utf urfteriRd

                                A^j^jro ni^OI^UJraOW^TJOT^lxi^ to |hAjrt^ft^4gi^to>gnMdy

            ft. tuift lifanilM rawmiiftir tWNfHI-HlrMrM*a-f—“*J--------------

            It.         tishtr a OGNATUItk OP PATIENT OR. PERSONAL jftKPftiESINTATlVE idEQUBTlNG
                        SwagtaadmfiertfllitJ do"Mt WtoUfti tMiABtteriatfaajaa tkMtmj tnatmeqtor pjqrment
           .•fori  ^^mb4aamtfM^M4tt^mpmM^pta^»bqreu^evv^asu^saM
                     m M9 m Nftlft JtfrtMtt to fce N»a «r iftftft* X ftp •* ft* *•**» a wrf•* ftb
            IStortotia?) mBMM ft*l*rtft.lM«odp«»«A*»dfrr «pal»ri«ftdte^
            aperffleA Am 3**Aittattan I em r**Mfft«,ftiy be .Mt by-ttS. mtomntoa,
            Smk m Mni Ettlfti             IWft* lta*d Sendee            otc.) into Aecfeaofc fiotaflI ft
            £t**aee «Sh «ft^M|Nra«bMN pdl^ AJaaftjtt* pfceftAtd* artmb or after wfte «?<tt
                                     Mftd Md ftd tortM op«

           fiKuni                              Z&AAJL
                                                r‘ V1. *r*yZy/tat ■
                                                         l                          .. .DATE:,
                                                                                       -             fcffi-gtiiXG
           HUNTED WAME:..//fegg5>                       &*;*/£ TSW^rge-
                                                        r   1          ■..'   ~ ^


           Ur Miami wv SOWBONF- CTTpER THAN PATIENT,INDICATE RELATIONSHIP:
           inb authdbizaitonwas                                                                  WHO WAS
           gupnrnroff^ncTQREijp.ONTHis^                         *   vrsAYor^                      10^0.

                                                                                    WITNESS AND/OR NOTARY POTLIC
                                           SHAMA S10AM        I
                                      MYCOMMISSION # CC W754I 9
                                EE      EXPIRES: Jote 21 NUl




Case 1:20-cv-00190-TRM-SKL Document 1-1 Filed 07/08/20 Page 55 of 100 PageID #: 60
»




                           SENDER.-COMPtHTE TH)S SFCTipm
                                                                             COMPLETE THIS SECTION ON
                           • Entaratamt<l,a,«RtfamcgnQ|aM                    * signature: fDawiiuMffa^BMn
                                                                                                         delivery

                                                                            X '                                                        t
                                                                                                                                       I
                                                                   ►J*
                                                                            B. Recanraa By: (Prfntod/fMam)    le.Dit»ofO«||vWy) J

                                                                                                                diiDl
                            d/hi"?? "os?itals Limited Partnership                                                                  i
                                                                                                                                   :
                            SSKSM’,-CBa»»««w
                            Chattanooga TN 37402-1916 •                                          i




                                                                         it' «                   J'm   ■*

                                                                         Mmfeiiypi
                                                                            LVt                                               j
                                                                                 QcM2BadUij|t»                                l.
                                                                                                                              I
                        _________ MM 0H8S3S61777 7107 fl2                                                                    I
                                                                                                                             I



                        WFounafttfacsJma^ *1^2013 (sdcjmoj
                                                                                                            BmMeMiinRN^i




                    [9
                   n]
                               smssr**                          FEES                                                                       i
                                                                                                                                           l
                                                                                                                                           i
              [M
             ml                                                 Postage per pi
                   M                                            Certffied.F«<
                                                                Return RflSptReT-----
                   in                                           TotaJPo/togeaFcer
                               ARTICLE AOrRESS TO:
              A
             a     m



                              709 Walnut street   Chattanooga
                              Chattanooga TN 37402-1916



                                                                                                                              i




    Case 1:20-cv-00190-TRM-SKL Document 1-1 Filed 07/08/20 Page 56 of 100 PageID #: 61
       Benjamin J. Miller, Attorney
                                            THE HIGGINS FIRM
       Email: ben@higglnsfinn.com
                                                           Attorneys at Law


                                                   February 5,2020

       VIA CERTIFIED MAIL
       Kindred Hospital - Chattanooga
       709 Walnut Street
       Chattanooga, TN 37402-1916

       Kindred Hospital - Chattanooga
       Attn. Administrator: Andrea White, CEO
       709 Walnut Street
       Chattanooga, TN 37402-1916
       Kindred Hospitals Limited Partnership
       d/b/a Kindred Hospital - Chattanooga
       709 Walnut Street
       Chattanooga, TN 37402-1916

       Kindred Hospitals Limited Partnership
       d/b/a Kindred Hospital - Chattanooga
       680 South 4th Street
       Louisville, KY 40202-2407
       Kindred Hospitals Limited Partnership
       d/b/a Kindred Hospital - Chattanooga
       680 South Fourth St.
       One Vencor Place
       Louisville, KY 40202-2407

      Kindred Hospitals Limited Partnership
      d/b/a Kindred Hospital - Chattanooga
      c/o Registered Agent: CT Corporation System
      300 Montvue Rd.
      Knoxville, TN 37919-5546

               Re:                Patient:            Lorraine Anthony
                                  Date of Birth:      June 29,1936
                                  Claimant:           Teresa Anne Joyner, administratrix of the estate
                                                      of Lorraine Anthony, and on behalf of the
                                                      surviving spouse and wrongful death
                                                      beneficiaries of Lorraine Anthony, deceased
                                                      4528 Wickers Pond Road
                                                      Vernon, FL 32462-3061
                                 Relation to Patient: Daughter and Administratrix of the Estate

                                    525 Fourth Avenue South • Nashville, TN 37210
                         phone (615) 353-0930 * fax (868) 210*5883 * www.thehl9glnsfirm.com
Case 1:20-cv-00190-TRM-SKL Document 1-1 Filed 07/08/20 Page 57 of 100 PageID #: 62
       Page 2

       To Whom It May Concern:

       This office represents Teresa Anne Joyner, administratrix of the estate of Lorraine Anthony and
       on behalf of the wrongful death beneficiaries of Lorraine Anthony, and pursuant to Tenn. Code
       Ann. § 29-26-101, et seq. please consider this letter as notice that a potential healthcare liability
       claim exists against you arising out of your care and treatment of Lorraine Anthony.

       Please also let this notice serve as a request for your records on Lorraine Anthony. Enclosed is an
       executed HIPAA compliant medical authorization permitting your release of these records to my
       office, along with documentation on authorization to sign the HIPAA. In the event your records
       are electronically stored, please provide a complete audit trail ofthe records.
       Additionally, please find enclosed an executed HIPAA compliant medical authorization permitting
       you to obtain complete medical records from each other provider being sent a notice. A list ofthe
       providers to whom notice is being given pursuant to Tenn. Code Ann. § 29-26-121(a) is attached
       hereto. Lastly, enclosed is an executed authorization with a blank provider field. You are
       explicitly authorized to fill in the name of any provider from whom you wish to request records.

       Ms. Joyner is willing to try to resolve this matter without the need for litigation, so if there is any
       such interest on your end please have your attorney or liability insurance carrier contact me as
       soon as possible. Otherwise I anticipate suit will be filed after the mandatory 60-day waiting
       period expires.
                                                     Sincerely,

                                                                   INS FIRM, PLLC




                                                      Benjamin J. Miller

       BJM/bjf

       Enclosures




Case 1:20-cv-00190-TRM-SKL Document 1-1 Filed 07/08/20 Page 58 of 100 PageID #: 63
       List of Providers Receiving Notice pursuant to T.C.A. 629-26-101. et sea.
       TriStar Centennial Medical Center
       2300 Patterson Street
       Nashville, TN 37203-1538

       TriStar Centennial Medical Center
       Attn. Administrator: Scott A. Cihak
       2300 Patterson Street
       Nashville, TO 37203-1538

       HCA Health Services of Tennessee, Inc.
       d/b/a TriStar Centennial Medical Center
       One Park Plaza
       Nashville, TO 37203-6527

       HCA Health Services of Tennessee, Inc.
       d/b/a TriStar Centennial Medical Center
       Attn.: Legal Dept.     \
       P.O. Box 750
       Nashville, TO 37202-0750

       HCA Health Services of Tennessee, Inc.
       d/b/a TriStar Centennial Medical Center
       c/o Registered Agent: CT Corporation System
       300 Montvue Rd.
       Knoxville, TO 37919-5546
      Jennifer A. Johnson, MD
      TriStar Centennial Medical Center
      2300 Patterson Street
      Nashville, TO 37203-1538

      Jennifer A. Johnson, MD
      TriStar Centennial Medical Center
      c/o Scott A. Cihak
      2300 Patterson Street
      Nashville, TN 37203-1538
      Kindred Hospital - Chattanooga
      709 Walnut Street
      Chattanooga, TN 37402-1916

      Kindred Hospital - Chattanooga
      Attn. Administrator: Andrea White, CEO
      709 Walnut Street
      Chattanooga, TO 37402-1916




Case 1:20-cv-00190-TRM-SKL Document 1-1 Filed 07/08/20 Page 59 of 100 PageID #: 64
        Page 2


       Kindred Hospitals Limited Partnership
       d/b/a Kindred Hospital - Chattanooga
       709 Walnut Street
       Chattanooga, IN 37402-1916

       Kindred Hospitals Limited Partnership
       d/b/a Kindred Hospital - Chattanooga
       680 South 4th Street
       Louisville, KY 40202-2407

       Kindred Hospitals Limited Partnership
       d/b/a Kindred Hospital - Chattanooga
       680 South Fourth St
       One Vencor Place
       Louisville, KY 40202-2407

       Kindred Hospitals Limited Partnership
       d/b/a Kindred Hospital - Chattanooga
       c/o Registered Agent: CT Corporation System
       300 Montvue Rd.
       Knoxville, TO 37919-3546
       Charles T. Brice, MD
       Kindred Hospital - Chattanooga
       709 Walnut Street
       Chattanooga, TO 37402-1916

       Charles T. Brice, MD
       USA Medical Mall
       979 E 3rd Street, Ste. 300
       Chattanooga, TO 37403-2187




Case 1:20-cv-00190-TRM-SKL Document 1-1 Filed 07/08/20 Page 60 of 100 PageID #: 65
                         IN THE PROBATE COURT FOR MADISON COUNTY, TENNESSEE
             IN RE:          i

             LORRAINE ANTHONY                                     CASE NO. (^5-lSO
             DECEASED.
                                 ORDER FOR APPOINTMENT OF ADMINISTRATRIX
                                                                                               TBH
                   Hus matter came to be heard on the 30th day ofJammy, 2020upon PetitionerTeresa Anne
            Joyner’s verified Petition for Letters ofAdministration in the estate ofLorraine Anthony, who died
            intestate on July 22,2019, a resident ofMadison County, Tennessee. It appears from foe evidence
            provided to die Court that Teresa Anne Joyner is an interested party as die daughter of foe
            Decedent
                   IT IS THEREFORE, ORDERED, ADJUDGED AND DECREED:
                   (a)     That Teresa Anne Joyner be appointed as foe Administratrix;
                   (b)     That Lrttm of Administration Issne to Personal Representative, Teresa Anne
                           Joyner, of4528 Wickers Fond Road, Vernon, Florida 32462;
                  (c)      That the requirements for bond is hereby reserved pending filing ofinventory and
                           further order ofthis court; inventory "hull be fifed within 60 days; accounting shall
                           be            within 15 months and annually thereafter,
                  (d)      That foe Bureau of1TennCare be notified ofthese proceeding;;
                  (e)      That Notice ofPublication be commenced according to law;
                  (f)      For such other, further and general relief as thejustice ofthis Petition may require.

            ENTERED THIS




Case 1:20-cv-00190-TRM-SKL Document 1-1 Filed 07/08/20 Page 61 of 100 PageID #: 66
            APPROVED FOR ENTRY:



            DONALD K. BYRD, BPR#03323l
            Hie Higgins Finn
            S2S Fourth Ave, S.
            Nashvflle,TN 37210
            (615) 353-0930




                                            CERTIFICATE OF SERVICE
                   I hereto certify that a tro and ©onect copy ofthe foregoing has been mailed via Us Mail,
            postage prepaid to the following on this 28th day ofJfiDiiny, 2020.

            Robert Anthony
            Forest Cove * Nursing Home, Side 4, Room 549
            Jackson, IN 38301
            Teresa Aime Joyner
            4528 Widken Pond Road
            Vernon, EL 32462
            Mam Christopher Anthony
            4528 Wickers Pond Road
            Vernon, FL 32462

                                                                    DONALD K. BYRD




Case 1:20-cv-00190-TRM-SKL Document 1-1 Filed 07/08/20 Page 62 of 100 PageID #: 67
                                 ¥•
                     ct-"L:
                                ir>
                                  \.
                                 . t
                                                                     m       .£




                                                                             f    *»
                                                                                            A * •




                                                                                            •
                                                                                                                                    ... .VasT,
                                                                                                                                            .I** *.

                   w                             EBtnr                                                     falllKX twi
                                                                                                                ~* I"'i^?J>im^\U/U.                                                               7%r     . .
                                        S5            *                                                                                                                                             *•»»> «*•:
                                        WpMfnr.                      • *!
                     »•
                              /?
                                       5WW».^J >^.<..
                              vi “aoSKSofciiic^/..-’- v 1 ■'                                               WwItUHIINIii
                                                                                                            I OwilTAMOOC*
                                                                                                                                   !.
                                                                                                                                        •
                                                                                                                                        .
                                                                                                                                            ><                                                     W>»
  I                           T *

                                + 4
                                            \
                                       * iwinii iiNIffii
                                         • • k V - ■ 1 i
                                        •WMf0 l- f \
                                                                                       —- ~:
                                                                       | MBEgTftagTTIflXOMr •
                                                                        \     wwmwi wwMpicaiiiffiy
                                                                                                                       ■—rTCirgnwgCT1
                                                                                                                                                                                            v^>
                          r
                     :. [•• :

                          I .
                          i:
                                                                         ** „:iBt»sss=         . ■ -.,
                                                                                          VPVBRRVOBIR

                                                                                  ntn^nnFowwnywi^^T"
                                                                                                      ■■    ■
                                                                                                                  •.           *            rw yrRwrw;^
                                                                                                                                                ihmI        BMW
                                                                                    HO;ll9T8MN18HMEPnmBA41IKO .                                   ;
                                                                                                                                                •*:/.?          s • <* *:   Vt^VwT?t

      * { > ; •:
                                                                                                      fVf
                   ipai|iijj^u.'^nl jkw. ■>"Y\——— -Hk’HiRrvBUnfHw ’■’ ’* ' C i 2* j^var^ij^* 4 f (•’. ■■—jS-jt-

       O'' V       UBSB . S^W^SpSu.*Fitgrijim«.'
                        */ *•         iuMa^BAscrai-v, ^
                                                         ,* uwaFHtcRBMTOirr&.aiesf .* j _f,« RqgsAt&^k Sr
                                                        am ucefMtfi4H1mI ikfc fa^AjjpaiPUjjifcB^t'       |BJ. UeiriJfcUVltB;*

  r\
                                                                                                                                                                                                                 ^ o. •**



  •i 1
  •S i                    _             v__i______ l_i4          i    I i «             ■ *_______ ________________ ________ i_i>^._f_\ 1                                 \ *+                              =:ffv
  ;v •             —k^p-ai! i'* \                                                               • •                        ■                —m                                                              in ,!.
                                                                                                                                                                                                            A3^
                                                                                                                                                                                 ..................
  ..... Aci^iMyMiinBnM
  ' ? $ 1/3QS& !l*,S«"i*«v \: 'v | H               ......... —HKUUWteWI*^
  \ 5 J /j £ggjj&* ►^JERP^-|t^[EM|fcl&| if J                  I 81012*
                                                                       */
                                                                                                                                    rr Mi Hrifig                                                            n. )j
   v £j /* oBrJiSn- "^^RByjqSSyiw/Tlj^.JfW STREET. CHATTMOOQX TW17408
                                                                                                                                                                                 ^Av-,t.
                                                                                                                                                                                     7 #i
                                                                                                                                                                                                            \l WA
      ’■,./ '^’^4 ^^ssssm^ii^skssss^SS^
                                      Moment
                                       HH52ST -ry ». _^PUTEW.CHROWrCHn»OgMSRESPIR*rOffr.FAlUJWg.
                                       SSfiSSilm •* * » * *   '■ '    ■ du(to(oA Aro.scauwr.£ «*i . "N l
                                       SS%’-, »»» 1W|EMg»TB<praittP0SITl{W             . :; --S *S.
  i
                                                                                                                                                  *f   f?
  ■\iV .
                                                                                                                                                                                                            too
                                       jjEgggp, ^ / V^- /:                                            TTDEWiBWOTieBBa^W^^yj.                                ■                                               *:


 s\m                                mjtj BS&rffik^faft^iYuniiri-------
                                        i: "':S\ TT
                                       7TT
                                    ■ VNMIRW
                                                 s i 77'/'~x,\ ■
                                                  BS)in-* r >'
                                                                        ■:             fc       *
                                                                      .- * | i^wlSXTPDIRVmOinVTTOBE
                                                               J } \T-toc“" NO
                                                                                                            I ij    1   t  -7
                                                                                                 WOT rwcfwwiryjpiw POST »BwV
                                                                                                                               . /« «             H                          .
                                                                                                                                                                                                      • t
                                                                                                                                                                                                            ^PaI
                                                                                                                                                                                                            V i V,
                                                                                                                                                                                                            * V ;


                                                                                      ■ran meriiMi
                                                                                                                                                                                                       p» fir
                           : i   ________________VrGTi
                                  * :
                                        *' **'
                                      li.TJr
                                                  \
                                             •»".:'
                          ._ s-^n-^vf \v?v-*.s\::
                                                          v

                                                    ■'■-'• >1
                                                              Vfe'i: ii-:
                                                              ii | ik'BUpletHBiii wjyKrbccww)'
                                                                                                                                                                                                      i luv
                                                                                                                                                                                                         *' t          .j

 i A.J

 fw>                a UHUp                                                                                                          • - )S wBHBIHctmBmI
       AOKI                                                                                      ..        .................                                                                                                lil


                              H
                                                                                                            SS!S^
                                                                                                                                                      I              il
                                                                                                                [ilgli]                      SiWISiw                                                                 g?.
                                                                                                ii                                 Eg        ^ftuJsSa
Case 1:20-cv-00190-TRM-SKL Document 1-1 Filed 07/08/20 Page 63 of 100 PageID #: 68
                                      HffAA COMPLIANT
                              AunouzAtibNM tm * i       SURE OF
                   gNmmoMjLvnxBNn^m^ an» pRotecte) health information ("health
                                     . mmiMQfr               ......... ......... .
               L ^Tng^TJDjpntflCAilON
               PRINTEDNAME: IjPlfttlVlbL                               J- .   _
               AiinMMft-           •                               1              .   ;    • -■   /,r
                                               |HM soc^sbcuiotyko::
                                         &
              PRINTED NAMeffiflfrffi :Qyinjp.;iTQlJnfir
              RELATIONSHIP:-                                                  M&H&e
                                                                                          HCoa
              3.         RC«GAWlZATrOKSAUTHOn™n ronreci^tfffiHRALmiNFOBMATlrflN-
              Kindred Hospitals Limited Partnership d/b/a Kindred Hospital - Chattanooga
              68050^4^ 8^661. Lbtiisville;lCY 40202 ^4077:                  ~ iZ^lZr. 1.




             EhO^         . AUJUcordi        . . .....^ ^:.r---r _
             HOfSZ^AUNDl^GBOM%lTifVSIC3ANtflEALfRCiJffiCS0Vll>tQB$INCXVI>INGBOTNOT
             %jaaas>TOi
            toflphMHfltft.RaBart JM fjgrtd»yQfflee«r C3Ut flrC&tnpmecar
            C**l«»N«niKKfe» Retort
            jCaiifileto EttNhd HopeHcM*!
            {***lite PnnAteMedical fifajpanoft RaD«*MedkaJ Stfg&rJBfcefli
            OawajttPWrtwflbR^l^rtAFWtoctoWtf
                                                             Ngaf)
            ■WAriiM7»Efr<irtf^                                CTilot
                                   aadPmtoptgfi
            Ciljglefii iipittwif ■miOwfretortHcalft Record
            tmrpmrf ltcni Rrrnrd
            BM^Anoikalliui


           UMAtvpMJtfSUlta
           RadlKfi0Scpcrti
           BAdkkvStnteO^AUiac^^MttcbA1tiRMR9orts
           OfwaUiiiB^wf
           MkOvRporti
           PaOcteflW




Case 1:20-cv-00190-TRM-SKL Document 1-1 Filed 07/08/20 Page 64 of 100 PageID #: 69
              Willi ifVMi—nMilillfiMliii
              AMtMtfte*ttB*t>n> (JV trumribad
              IWtttWoto

              Afttiai tB*A*ww*iifc*uM |||^^^^a^^ll pirftilu to               l^rraap.
             iSpSSSpteSi taddOacaD ItanlwdSWmat
                T*aft ifiWgniiiy.AiTtwI iB NQt 1^ fiK CONSHtUED ASWYCtMENT iP^£^|IJinrOF'
             mv/AHn&caBB/L
                                                     ft
                     ,   V   •.




                                                                                                       uyhpl

             hinte



            ftofenlAlrtrnutlKi. Ualranvtfcd, AH AjttitMteltfca               vpb**t1toQamTM*«rmW*!m
                             V

            18...




            3ES5SH£^*5s2S£3?5£
            TJ?*T                 rilii iMjj       ITilM lWw»l Swrim ^UiSB» CtC>) ttd/ir <||(flH|jc.       f|

            Battamm «pe                                       a mjgjftoti-
            KinNATimE^rn^,                                                       DATE:       A# vaago
            FMwnepwAftifc/lfett^
                                                   THAK PATIENT. INDICATE RELATiO«8aiP:])ft0g            ^AjlMlisWrfc

           ■ansAtfiBcroAiBaaywAg siwpby^1K3M u                                             WHO WAS
           mffODZIDBVFfClTn^LD.ANT^:.^      PAY OF

                                                                                                       PUBLIC


                     i                   SHANA SLOAN
                                  •]«V CONMISSQN # 60 347M4
                                  “ ^XPUUS:Jm2S.A23




Case 1:20-cv-00190-TRM-SKL Document 1-1 Filed 07/08/20 Page 65 of 100 PageID #: 70
                                      HtfAACOMnUNT        . . .
                             M)180»ZAllON mVSEA tolSCLOSUREOF
                 toywiitiv nawroiABJ and               INFOftMAlKWW^iH
                                       EWORMAIJOJfV„
               i. pattest roEyqpicAnoN
              pm™NAME:^                                                    ».     ,-. nr_______ ^
                                              \fpva socialSECURiTrNd:iKS^qfcfcr
                        UAL
                 •U 'J.WTWB

              PRINTED NAMR!J PtflEf&iiMlfif^
              RELATIONSHIP: mu&Vftgy? ig- /EM SMIttMicMif fl-r foffrte
              ADDRESS: j4^?vljMriLfir?;'         in. verMTiylrL. ?v^MCorJ
              * [pgnie/wfi^iBn^wi^iiTfONs AOiHQprcmTniiifccijft^ilEALte INFOPMAWIWi



             A          ?iiu iij jifUAiBW roaKPisCLOmiBdndiiigiTcorJi/docBMeiititecelCTd from anv


             ij»Q»fc.         . All Records                ___________ ____________________
             |$SnTAK,ffimBJ$G HOME, PHYBICUN, mALTH CARE fRVVRiBtt MCLUWRGBUT ROT
             UMnSDTO:                  .           .     .
             .CW^lhwPB8M^ladtH.: jot *,g««lftK»»rd               .
                    ft|ii^<jTTfnTt ftiifinrrrr'rrT t Ttfeokuttpait




            pi^Ai^igo<pjMiaittM<


            Cm&MfmVttj**
            LawrattzylMRinltr
            MW^MM
            RiihUU giafiji (fltei i\ 2iHC«a>tDMM&b A|ft&efl<Upgrt»
            Qgmfc'iRapartt
            Mologp&ltiet




Case 1:20-cv-00190-TRM-SKL Document 1-1 Filed 07/08/20 Page 66 of 100 PageID #: 71
              tyntatNoto
              ArfMterfMylJ'H
              NptiiUna fwrti
              49ar«B«d<*#mrti Id ywnrperamtal pcrtAtadatf tp '

             ^^SSSSSSa Mi n ittsiscd statement


             MV7AlK>BKEGCHfB&
             tytmypt ipW ^PiCLOSimKfllSR: .OWL fJIIGAllON
                                           £yh*tfttn ntsriLdSEp mmipngnw^
               -nrnffinr i                                           ca&M«»cgssw««»—
                          |' Kindred Hospitals limited Partnership d/b/a Kindred Hospital - Chattanooga *
                             680 South 4th Street
                          . Louisville, KY 40202-2407                     _ . ^                   „ ..
             g.jinjMgrgjrtttagt | DBdvataad Ah hfhatfli MM bp JOB Anftodtallen in^beeityoc* • i*
             gl2^^^*nSdnaO[)^n:.ta«r be protected W «***» ttnwhtePdrtiMi^ ad
            I^I^^arh.hfltylbrtoetoaiarftoab^tBftilB«Witolheert*tteJ(eattd|Uld»mUrtad

            « o*»aeg»JirtraBhart’TOBHMiitt APmOBlZATIOWilnwttett»rtatifaUdiBB*ndrn»
                                              odwi^d55jUa^|tl»aP               ead MI jig. 1
            MdX               nfipJ^wpS^Mli «**»«<* tfaBHn«tOMttidln nr ert«ilntfc>n(«) Jtfovldtat



            1#.,,           „_______
                               !A    OF PATIENT .OR PERSONAL ttmrattttTAriVK ftBbUKgTWG




       ’
            ssSii^iHii
            (ZL% U feftnl ttatv «®!iW% UHtaft PtfCd Me “CPS?*, etc.) and/or detfeofe fivntafle la
                                «’ <iwtai!e jwfley. Alkali** photo«afl*carta or otherraid*of ttt
            ArttonaflajeclaNltd W ihrtM|ittd M »*>*&*   r. .*


            ftiCHgATDRE        ^AAjLi^e>y*a*;.-                                            f£6-*6*0
            PRINTED NAME; ~7*/Z?Ij+                                             ,
           IF SIGNED BY roan^lTi!lT!T,i? ygA.ltf PATn^.iamiCATCRSAI«)NSglP;DQi)^hter inO|V^^W^
           IttB AUlHDMZATTONWAfi SIGNED B«J£!(E                                     _ WHO WAS
           |jMnlP^WfTCltptE19.0NTBlS<_^^)C!V DAYOPr-S                               ^vrao 26.
                        ^ t: »
                                                                                AND/ORNOTAUV puhuc
                                 Hk        SiANA SIOAN
                                      MVCOMMlSStOfl # 00 M7SM
                                 ®r    (MARES: Jurat!. 2023




Case 1:20-cv-00190-TRM-SKL Document 1-1 Filed 07/08/20 Page 67 of 100 PageID #: 72
                                     filPAA COMPLIANT
                            AUTHORlZAIttN IKtt USB * DISCLOSURE OK
                 tsxnvnxsM&Ywnnmjmx Am fsox&CHDhealth information nra/ra
                                       information*
               r?
                                         rAyinw
               PIUNTHDNAMB: Lprvti’i fUL fl KVthQhtJ.
                                                                                                                   *«»>
               ADDRESS:       :                    .    *                      1
               date opfliRiH:                                                 ^EciTOTirijd/
               «- ygjy^wAi^iewtrt^^^TTVic^ia^TiETCAyio^

              printed NAMEi^Tp.ryyriftyyrwrtbunftr
              RELATIONSHIP;                                                               foTfcaftte “
              ADDRESS:HUfrAyWAinn^ft MUtr>'^
              3.J[B«fiMg/OKGAWlZATiqiffi ABMhBiwm                                      M4LIgimoy4l!OM;
             Kindred Hospital - Chattanooga; Kindred Hospitals Limited Partnership d/b/a Kindred Hospital > Chattanooga; TriStar Centennial



                                                                                                                            nav


             Rfcdat;
             BrartrAJL nursinghomb, rtfifcicuftr, health case fkqvtobks inclining but not
             IARQZBDTOi
             CnjpiiN Timiliwy Midlcrt faapirt A Hitt toiatf
            asttscsssasSKMBSsas*
            Ck#Ht*ftoJmujfPimu1?tiunam4
            CM«i«Nin(t|biilM
            TApirtf rt—il ITapa ItTfirfl
            CnqMPv^M^ktfGgidpvntRMuWaA^Sqw^Rattnl
            CnifalBRnlaiSaeord
            ftailhfrU Bjftrtnttl rU>VpIfy&nfiaa (fttoft tow)
            iiiwwtorytm&mottft**NwyROii^g^rtligRtyCTlM
            <ttagiifrlapatiMfradO»fe«th*B>^
            RMKZ*%lluIfalB
            DUvpAttutty
            CiBMdiiilhl Wiffiirfi.
           U*x»tai7T«<JUwtt»
           RndMocpB^arta
           featfbfcV' SMk»<Rbn A bug*) «o MM& Attached Rqwrta
           (HwiiluRfiA
           PtthRopPqwrtr
           hAdasrlWi




Case 1:20-cv-00190-TRM-SKL Document 1-1 Filed 07/08/20 Page 68 of 100 PageID #: 73
                 rilliiTiiWnMjil iii|ri
                            PerirJ ( AB Ita—rrtbeH PfcyMrlw ViffHi A T«t R«nfrO
                NantapNa*
                AcjMtvrfStirlMg
                NUttitlM ftwrtl
                                      h Jim JiOftAii jfitHfcM tpjLsuHQing .


                          &5f5k hrlprtht n IttPtoc* Swmm\
                & tHBAiftttOlUZAtttMlB NOTTO.BrCCN@ntUZZ> AS IffCOWBW TQ JttLRA® ANVOF
                llBWIljdWIIlGWEDflBBfcMHJtiAWP/ORAUCOIiOSLABIJBljAND^aPSVCanAtRI^ABrtfcdE
                iivMBwiwnmaft

                t.Tft MMM ^wnwimyith CTWIl PMOjOSED HfCA^TH nfflQMlAHOW:
                 ~11        irir-r^-~~*—»*«f*—*«ft*»
                          j Kindred Hospitals Limited Partnership d/b/» Kindred Hospital - Chattanooga
                            680 South 4th Street
                          . Louisville, KY 40202-2407
                raMTBnjftflrte^iMilM^^Aeffoi—lfaBflWItftidbKgatAuthorttotiMmarbe^hrtiPi^



            ft                            ____I:,I                                 atattiortadlMlnealn^
            ki>Ski¥itfuMM ttbMMpOMi Tmln6«|lMi It                                 Mvuhaiwy utf IMliff.
            iWt^tafinweltoi TrahwrrrrtrgL ^

                           A gGWATDBft- OP- PATIENT 0111^^1 nmgggarrATOfl




            (

            1 ■MihIhAm. in ftrrxt rf A-Mi             ~~ ‘“_tfr*~"*
            RIGWATU                                        '-r£atJ^as ..      PATE:. ,    A30-ito#O
            pointed name:                  dM/jJk TJevitffG-
                                    /&£&** _________ y , ,,„. . .,
           IF SIGNED BCV SOMEONE OTHER THAN PATIENT, INDICATE KRlATTONBHg;l)Q!j^^

           TOT AUTHOBnAlTONWAS SIGNED                        £>u,ni vfic. yjOvpu&jr ^   whowas
           HWT1HIB gy fCTBK IP. ON

                                                                           WITNESS A^/OiQfOTARY3niBLIC
                                       SNANA S10AR     ;
                                  MV COMMISHW A 00 UlMlJ
                         H          BtflKS:JueaU.!OM |




Case 1:20-cv-00190-TRM-SKL Document 1-1 Filed 07/08/20 Page 69 of 100 PageID #: 74
                                                                               COMPLETE THIS SECTION ON DELIVERY
                  SENDER: CCMPLETETHISi|ECVlON
                                                              .*                                                         I



                                                                                                         ElSttolDtUnry

                 •* .. • ~ s
                 fp-
                   I.ArtktoAtfdrassedto:

                       Kindred Hospitals Limited Partnership
                       d/b/a Kindred Hospital - Chattanooga
                       680 South 4th Street                                     2 FEBB7LJ ' I
                       Louisville KY 40202-2407
                                                  \'■l                           ‘ V                 /
                                                      \
                                                         W4

                                                                                    gJCwtif-dltoU®


                                  0490911899561777 7111 B8

                  t 9 **tetoMunibtrm»B«flyl>anmn*e<tf<0.                                                                     !
                  *    6416 5118 99581777 71^HH|

                       P8 FomStlt McHol* 4u(Sf®** t®C *W)




      o c                                                          FEES
                         OUTBOUND TRACKING NUMBER
      ? w                MISSUS tSSS1TT7 Till 4t
         *0              RETURN RECEIPT TRACKING NUMBER
                         M90M1ttS9617TT711in
      s*
      <0 o                                                         Return R<
         W
       Q.                                                          TotMPoji
       5 "
         CO
       CD
       —. CD              ARTICLE ADDRESS TO:
            <
       ?
       CD
          o'
            CD
       O                   Kindred Hospitals Limited Partnership
       CD
                           d/b/a Kindred Hospital - Chattanooga
      TJ
                           680 South 4th Street
                           Louisville KY 40202*2407




Case 1:20-cv-00190-TRM-SKL Document 1-1 Filed 07/08/20 Page 70 of 100 PageID #: 75
       Benjamin ]. Miller, Attorney
                                      H )THE HIGGINS FIRM
       Email: ben@higginsfinn.com                          Attorneys at Law


                                                   February 5,2020

       VIA CERTIFIED MAIL
       Kindred Hospital - Chattanooga
       709 Walnut Street
       Chattanooga, IN 37402-1916

       Kindred Hospital - Chattanooga
       Attn. Administrator: Andrea White, CEO
       709 Walnut Street
       Chattanooga, TN 37402-1916

       Kindled Hospitals Limited Partnership
       d/b/a Kindred Hospital - Chattanooga
       709 Walnut Street
       Chattanooga, TN 37402-1916

       Kindred Hospitals Limited Partnership
       d/b/a Kindred Hospital - Chattanooga
       680 South 4th Street
       Louisville, KY 40202-2407

       Kindred Hospitals Limited Partnership
       d/b/a Kindred Hospital - Chattanooga
       680 South Fourth St
       One Vencor Place
       Louisville, KY 40202-2407

       Kindred Hospitals Limited Partnership
       d/b/a Kindred Hospital - Chattanooga
       c/o Registered Agent: CT Corporation System
       300 Montvue Rd.
       Knoxville, TN 37919-5546

               Re:                Patient:            Lorraine Anthony
                                  Date of Birth:      June 29,1936
                                  Claimant:           Teresa Anne Joyner, administratrix of the estate
                                                      of Lorraine Anthony, and on behalf of the
                                                      surviving spouse and wrongful death
                                                      beneficiaries of Lorraine Anthony, deceased
                                                      4528 Wickers Pond Road
                                                      Vernon, FL 32462-3061 _
                                 Relation to Patient: Daughter and Administratrix of the Estate

                                    525 Fourth Avenue South * Nashville, TN 37210
                         phone (615) 353-0930 * fox (888) 210-5883 * www.thehSgginsflrm.com
Case 1:20-cv-00190-TRM-SKL Document 1-1 Filed 07/08/20 Page 71 of 100 PageID #: 76
       Page 2

       To Whom It May Concern:

       This office represents Teresa Anne Joyner, administratrix of the estate of Lorraine Anthony and
       on behalf of the wrongful death beneficiaries of Lorraine Anthony, and pursuant to Tenn. Code
       Ann. § 29-26-101, et seq. please consider this letter as notice that a potential healthcare liability
       claim exists against you arising out of your care and treatment of Lorraine Anthony.

       Please also let this notice serve as a request for your records on Lorraine Anthony. Enclosed is an.
       executed HIPAA compliant medical authorization permitting your release of these records to my
       office, along with documentation on authorization to sign the HIPAA. In the event your records
       are electronically stored, please provide a complete audit trail of the records.

       Additionally, please find enclosed an executed HIPAA compliant medical authorization permitting
       you to obtain complete medical records from each other provider being sent a notice. A list of the
       providers to whom notice is being given pursuant to Tenn. Code Ann. § 29-26-121(a) is attached
       hereto. Lastly, enclosed is an executed authorization with a blank provider field. You are
       explicitly authorized to fill in the name of any provider from whom you wish to request records.

       Ms. Joyner is willing to try to resolve this matter without the need for litigation, so if there is any
       such interest on your end please have your attorney or liability insurance carrier contact me as
       soon as possible. Otherwise I anticipate suit will be filed after the mandatory 60-day waiting
       period expires.
                                                     Sincerely,

                                                                   INS FIRM, PLLC

                                                 r
                                                      Benjamtird. Miller

      BJM/bjf

      Enclosures




Case 1:20-cv-00190-TRM-SKL Document 1-1 Filed 07/08/20 Page 72 of 100 PageID #: 77
       List of Providers Receiving Notice pursuant to T.C.A. $29-26-101. ct sea.
       TriStar Centennial Medical Center
       2300 Patterson Street
       Nashville, TN 37203-1538

       TriStar Centennial Medical Center
       Attn. Administrator: Scott A. Cihak
       2300 Patterson Street
       Nashville, TN 37203-1538

       HCA Health Services of Tennessee, Inc.
       d/b/a TriStar Centennial Medical Center
       One Park Plaza
       Nashville, IN 37203-6527

       HCA Health Services of Tennessee, Inc.
       d/b/a TriStar Centennial Medical Center
       Attn.: Legal Dept
       P.O. Box 750
       Nashville, TN 37202-0750

       HCA Health Services of Tennessee, Inc.
       d/b/a TriStar Centennial Medical Center
       c/o Registered Agent: CT Corporation System
       300 Montvue Rd.
       Knoxville, TN 37919-5546
       Jennifer A. Johnson, MD
       TriStar Centennial Medical Center
       2300 Patterson Street
       Nashville, TN 37203-1538

       Jennifer A. Johnson, MD
       TriStar Centennial Medical Center
       c/o Scott A. Cihak
       2300 Patterson Street
       Nashville, TN 37203-1538
       Kindred Hospital - Chattanooga
       709 Walnut Street
       Chattanooga, TN 37402-1916
      Kindred Hospital - Chattanooga
      Attn. Administrator: Andrea White, CEO
      709 Walnut Street
      Chattanooga, TN 37402-1916




Case 1:20-cv-00190-TRM-SKL Document 1-1 Filed 07/08/20 Page 73 of 100 PageID #: 78
       Page 2


       Kindred Hospitals Limited Partnership
       d/b/a Kindred Hospital - Chattanooga
       709 Walnut Street
       Chattanooga, TN 37402-1916
       Kindred Hospitals Limited Partnership
       d/b/a Kindred Hospital - Chattanooga
       680 South 4th Street
       Louisville, KY 40202-2407

       Kindred Hospitals Limited Partnership
       d/b/a Kindred Hospital - Chattanooga
       680 South Fourth St.
       One Vencor Place
       Louisville, KY 40202-2407

       Kindred Hospitals Limited Partnership
       d/b/a Kindred Hospital - Chattanooga
       c/o Registered Agent: CT Corporation System
       300 Montvue Rd.
       Knoxville, TN 37919-5546
       Charles T. Brice, MO
       Kindred Hospital - Chattanooga
       709 Walnut Street
       Chattanooga, TN 37402-1916

       Charles T. Brice, MD
       USA Medical Mall
       979 E 3rd Street, Ste. 300
       Chattanooga, TN 37403-2187




Case 1:20-cv-00190-TRM-SKL Document 1-1 Filed 07/08/20 Page 74 of 100 PageID #: 79
                          IN THE PROBATE COURT FOR MADISON COUNTV, TENNESSEE
             IN RE:           i

             LORRAINE ANTHONY                                      CASE NO. c30»19Ql                  MBB

                                  ORDER FOR APPOINTMENT OF ADMINISTRATRIX
                    This matter came to be head on die 30th day ofJanuary, 2020upon PetitionerTeresa Anne
             Joyner’s verified Petition for Letters ofAdministration in (be estate ofLorraine Anthony, who died
                      on July22,2019, a resident of Madison County, Tennessee. It appeals from die evidence
             provided to die Court dial Teresa Anne Joyner is an interested party as the daughter of die
             Decedent.
                    IT IS THEREFORE, ORDERED, ADJUDGED AND DECREED:
                    (a)     That Teresa Anne Joyner be appointed as die Administratrix;
                    (b)     Hud Letters of Administration issue to Personal Representative, Teresa Anne
                            Joyner, of4528 Wickere Pond Road, Vernon, Florida 32452;
                    (c)     Hint the requirements for bond is hereby reserved pending filing of inventory and
                            farther aider ofthis court; inventory shall he died within 60 days; accounting shall
                            be submitted within 15 months and annually thereafter;
                    (d)     That die Bureau ofTennCare be notified ofthese proceeding;
                   (e)      Thet Notice ofPublication be commenced according to law;
                   (0      For such other, farther and general relief as thejustice ofthis Petition may require.

             ENTERED THIS^C^DAY OT                     O .it 11      2020.




Case 1:20-cv-00190-TRM-SKL Document 1-1 Filed 07/08/20 Page 75 of 100 PageID #: 80
             APPROVED FOR ENTRY:



            DONALD ICBYRD, BPR*033251
            Hie Higgins Finn
            52S FourthAve. S.
            Nashville, TO 37210
            (615)353-0930




                                            CERTIFICATE OF SERVICE
                   Ihei^y certify that a true and conect«q?y oftheforefioing has been mailed via Us Mail,
            postage prepaid to the following on tins 28th day ofJanuary* 2020.

            Robert Anthony
            Forest Cove ■ Nursing Home, Side 4, Room 549
            Jackson, IN 38301
            Teresa Amxe Joyner
            4528 Wickers Pond Road
            Vernon* FL 32462
            Marc Christophs' Anthony
            4528 Wickers Pond Road
            Vemon, FL32462

                                                                   DONALD K. BYRD




Case 1:20-cv-00190-TRM-SKL Document 1-1 Filed 07/08/20 Page 76 of 100 PageID #: 81
                                                                                                                                                          •: »


     it
                                              * ^-ViWaM
                                       <^'iteg^/*                                                   '...y.

                                                                                                                                                                   H1P^jppi^.V/W- mt-'i
                                                                                               r,
         i                          l<;tii
                                                                                             :.Si\                                                                s*
             \
                                   T*W\
                                       I           A
                                                         •WB:         -   # I *„•$ «
                                                         ufctotpwM... .' CsJ ; u ■. L}
                                                                             ii
                                                                                           » t t »■»-»•;■«*>

                                                                                                         *- •;
                                                                                                                            kwamiwr
                                                                                                                             IW
                                                                                                                                                mntMRI
                                                                                                                                       I fl SR~! BBOSinQ
                                                                                                                                                                              m \‘ i
                                                                                                                                                                       ImlM flT‘
                                      #•   I--.                                                         v■H                 rcJSSSSSSSi
                                           r.:
                                           F ,*;
                                                       kf«ui|LiTjii|ivl J | V * VmrtlV^OBIimvffnSmSib in*
                                                                                         ANTHONY -                                                   ■ *£&«
                                                                                                                                                       i“^?-; urtH\°^fa.—
                                                       aagggyv. :n*?air                      OIHMW ftCUHTlV
                                                                                                                                   IkNIUQffBDl
                                                       1»( irrr" ■ ■                                                               •    YES ■


                      ».
                                                         Ml
                                                         t
                                                                             i$np
                                                                                  iw*k                   nqrOtsmmswhibmhicaaidki*

                                                                                                                                                IV
                                                                                                                                                          .
                                                                                                                                                                                                                         *.   . A
                                                                                                                                                              FI
                                                                                                                          «» F^sjyww in         ilK>{
                                                                                                                             OMJOMIER
                                                                                                                          _______ _______________ a                                                                                        im
     i                                                                                                                                                        «
     iVv//V      \./
                                   (>.irt>\ r*v
                                  "...V •■
                                                         ‘gyy.^yy                       iwotfjwg/-' ■ ■                   T^ummiSEnm^aml
                                                                                                                          ■klMHKIilHIlBr
                                                                                                                                                                                 ^TSw* '♦;/// %J ^—>v'
                                                                                                                                                                                   * BnXaS^AnKv ^ St *»• ►*
                                                       *>l-wcuroavokbjlp» -..                  _.w
     r%*                                                                                                                    4883


                                                                                                                                                                  •vs nrt5
                                                                                                                                                4^                »•*•<"-   -•*!*,       J'**-       .«       •«..       «*!,.      Ill)


                                                                                                                      CHArnNOOOA, IN3741*3839 __                                                                                            V 7f,V *i
     «                                                                                     »«                                                                                  :V*                                                          *«. C.      »\
     ft }                                                                                                                                            • . «■ ugwiug : •' r                                                                                )
                                  BHBjT^E^wytfciHiaiiWii i                                 Vn          . .-                                                                         ^ .7.
     u '*
     { V         f#
                                                                                                                                                              L Cttflfr* U 4. 4^
                                                                                                                                                                               ^ilVrV
                                                                                                                                                                                                                                            W/
     > *•                  /n
     , 1 $ XJ^SSSL
     . i i /j JZ—,\
         % <; [                                        "“^EHBffxSSSro^lSSB^
                                                                                           ;{Y\Z • rare;                                                                                     r/l * ' f { V
                                                                                                                                                                                                                fl/v.i «Vvp5yi *:’ */
             . »» j* I VMOll
              I   • • luRTOk* <
                                                                                                                                                                                                             iwu
             ',.*■' r4w,«                                BUBl
                                                              I.
                                                        ueuneuK
                                                                   • !»                                                                                                                                                        W' V        *.*■ ■**» •»* *




 nf. i Ifin   n.-;'u
         ,:“n 5^S?igvJg &LccinU,u*£‘mm'”,m“*a,!,‘
                                                                                       •. jiouiEqKCHRameHVFOiciaeREsmunHwnaiiRE.
                                                                                          ■ NMlQCyN*BN^<                   MvM                                         % ^ •




                                                                                                                                                                       i fl          :
                                                                                                                                                                                                                                           >V-v\



         \VJ
         5

          •*—*•
                                                        iS5^ if ■                                                     ’   ^BDnpjBUPaipynn,^ ^ J ■
                                                                                                                                                                       J1                                                                   !• w*
                                                                                                                                                                                                                                           V\
                                                » «M[

 i) j/r#
                           r*-i
                                                        ■i:; r^m
                                                                                                                      •pWIRH«ONWINIUWtnil£lM{NMirr<{

                                                                                                                                                      :-';''~M! a                                                                          Y^:;\
                                                                      :4 .                                                                                   nr
 :                           h )            *. 1       •ni
                                                                   * i* j
                                                   nwilitigfiwuv j'> ; > LJ
                                                                                  «
                                                                                                      w>
                                                                                                                                                     «-
                                                                                                                                                                             !*i     V
                                                        ffrgim*u*'> ^ ”* /. \ >-TOONHt                                NO*
                                                                                                                                          | MOrH&SHMtfPASTfor,rX              *J ’•■                                          ’ •'/*
                                                                                                              ?<: ■        ■IMI WiVUMHI
                                                                                                                                                 rs^JwrJFS^*^-*^ >v' * «• >■■
                                           *.           !‘                   L    ■;   i MHPUEUINW UUIMVeSCVMBi
                                                        ■V .
                                                              v       %*\ i i.7? i                    \ o                                         it ^r^rt V&.';:” /i"■ ..j? 'ii!?
                                                                              . '-S/l UV.^/ \, '■■■• ■.'•                                                                                                          \ •   rjpv?®'1
                                                                                                                                                                                                                               * ?V.
          ■ ^.; V's1.;       -£“jL >■< /                                                                                                                                                                             ',iw<,
lli \j »•■/‘-.V-j. .{SsfBb^^k^hr.^SAb^ttf'foi'tive and oorred ropressntfitioir oftRi CMr.k d^K&hllteV
  t i 'l^OC 4 7a
  >1                                                        printed on sftUrtty
  |l!l^o51 ^M.'pMssM!S9&twet'Hu&i./utsretlonorwatum-.Otfldsthist^Vi^vs                                                                                                                                         Tl’ijlfV!
 • \'frs:nS-K
 L'V


 3
                                                                                                                                                ■ •••-7os


                                                                                                                                                                                                     •*; '
                                                                                                                                                                                                              jgm
                                                                                                                                                                                                              mm                                T




                                           a
                              V                                                                                                                                                                                                                      Si%
Case 1:20-cv-00190-TRM-SKL Document 1-1 Filed 07/08/20 Page 77 of 100 PageID #: 82
                                                                                                                                                                                                 I
                                       HIPAACOMPLIANT
                             AUlHQMZAPOKFOEUBE &PKCLOBCRBOF
                tSOVmVidJLYJDESTffUmM ANOWOTECTES HEALTH INFORMATION (WLIB
                                        INFORMATION*

               mgu            fCTICAiTOW

              printed name:       L&rminjL. lAryfloo^u. . „ ..... .
              ADDRESS:                   “                      '           . ..     , :         ;
              PATE OFBIRTH:                      ~^fe. SfiOblAL SBCUIOIYijO.:        AlHi
                                                        rcxyioy
                                               "JiiCftroL

              PRINTED
              RELATIONSHIP:
                                                                                     (ftN

             a.^p^y^^ORGAWlZAJlOWS AUTHhniggn tn OBCLttSjj HKALTOINITORJtfATION-
             Kindred HospitalsLimited Partnershipd/b/a Kindred Hospital - Chattanooga
             6BOFouth~FoijrtK St.: One VeTicofHa^ Ix)ui^Ie,KY.40202-24d7_^' ! I'L, ; ,

                                                                                            Mf




             SSOftfc   a.-/StW*»aw*.fl:■jrsofrft
             HbSPDTAl, NUBSlNGHQMR, ftfVSKa*& HEALTH CASE XS0VZDVESINCLUDING BUT NOT
             SMHPTO
             Codi^kta En*r**eyM*dte«l ftM^perf A Bcettfc M*g‘
             Clft^^iUrttffyRfftrt, Artjj»yf»tt«r«plu A W*ka**ui
            Cod^HeMABaMIMlIlQNW^QffleBfirpbdevOTMpr^
            •CAajnttPkiinM^Br«da<pfiM
            CNB|^ftrtfagStoH*B0rtf
            OTfkABfianlfiDpSMOrt
            •qiigiiwii pireMieMtdteal Sfafa—«t lUmflfflMcfll SjfrflyRwffl
            CMHMTmtMxSvapMtA IMtagSACnd
            ^■ifhADaildibiartl
            fUtthvtaMuiSAdiavfittdk* (Aom * taga)
            I ^l■■iil^WSi^UT>■_lM^^J Ptpi.i iVPiftnhgr fiUHip
            n>^|lhLVM»o^mAHI^lBWi>r

           ffitfN7*fkrtfci]Etaun
           StadHmftuABafy
           CMAdMHlSjipflfti
           Pii*p«i*5som
           LaAatttaxfTat Remit*
           ftwIliluTipTf
           Sidbmgr&Mte(Rl» A lug*) *M*tb Att»dwd Report*
           Operetta Reperti
           Patbolocy Plaits
           AAdwSAt




Case 1:20-cv-00190-TRM-SKL Document 1-1 Filed 07/08/20 Page 78 of 100 PageID #: 83
                          nemlstaywrfnwiHnw pcrtxlitvf t» jgffrtfiMftfl 1 AyfeMflOfa^-r



             & TH&AXff&O&IZAiilDN B W&f tt> Bft OK«JSIJB& AS MV COGENT IP BgU&fS A»tf OF
             THE KMAOttlNG MC0BBS: DB0C ANftW ALCOHOL ABUSE, AN1MDR PSYCHUn^AJUUOR
             tibV/AHftS jttCQB&S»


             7.Jpyw»M AMn WBtt»l’ftflrMfr?>piositP fflEALTHDfffltoiAnONt
               yjjjiSS^ S                                                     OtortaipemaM*

             ^mSSWii
             intlmaiMUMil rttaMndthefrftnntta dtedofe* ty                 W? ft* afl{|Mt» m-
             sr^^^^sissar-ss^s'sssr^*,
            rwj^ass^vs^Jsssts^ssss^
            ie.                    OF
                  BBlKl M&ittdfipl floApltatlto   tfchJUtfcirittttoc aadttat my tmtraHrujnl
                  gg»«lH0l1»fltf*a»iot*t»tt»fiCTMli»«Fftfiw1 ■awodeggB^owdtWiifa# ltt>
                  £2 fri^ltfnutfia^Dta«- «r dUttAI—y « $md mm m «W * OH


            2*&Hn55535SS3£3S33E
           Aitttortfrtfaftrt iB&ra tad AuUUrtt^ttd oaugtyniL
           jctcnaWre^*^/a^ JZg^e^                       stasis*.. DATE:     ,/dtt -aamo
           PRPnrEDNAME:/^^^./^^ <
                                                     foyAfsc
           ttfiUADIff SOMEONE OT8P TgAN PATIKNt, Pn»CATTgBEIAIIQMfiIIIP;I)CU^ MflT“ j
           FimAiOTirnnzATiow was namP«¥l^ffM                     ,__ WHO WAS'
           tyj^prrgiyttBvPCTiiigLP/QWTm^^ A .,. day of-. risgjfr jgiLffg *fc>.

                                                            wps             totSmfubuc


                               EXAMS: Jim* 23.Z02J
                                    »«i 1^,

                          f •• «




Case 1:20-cv-00190-TRM-SKL Document 1-1 Filed 07/08/20 Page 79 of 100 PageID #: 84
                                                      SpAACOMILUNT
                                    A«raOWD6A1W)NFOBUffl*I>lSCM»SUBBO®       , . .        .
               IffiNVfcMtAKJLY                       AND VIOliniP W^IHIWOwUnWt^ALtH
               ...........     ....................... INTORMAlIOfr   __    . ............
              1- PATIBWT rogM^BICATTON
              PRjWTBD NAME: .                ■ WMV\m^----------- =—«—=— --------- _
              PATraOFBffi’lB:j foSOCIALSEaflUTyNO^Q^^a^.^t^)
              PRINTEDNAMB:r1#J^g/i^4U^Pi^ , - ■ _.- t
              RELATIONSHIP: mil&Vftfer:?*: IQflMQiMKteHft
                                       PHna fteGAkMS. . i
                                                                                       (no)

             % j^ggi^^V|{B^1Tnws Au^mPTTMi to ftpkxjy^|ff^TfyTiSEOBMA^pw;
                                                                 ■T,V




             ,i. ogiiTB nwaWiTroM TO FF PT^A^g^ iMhuIlng wmnli/dflCMiBiti wcefaed flftttm tnv.


             fttOMi       AllReconfc                        •>
             jPUPfy^lWipM^c ffmt, rovCTf^AT^ Hi:Al.THOaa PJitOVn>gt& INCLUDING BUT H61r
             iWArioi ‘
             Cnn«r     M«utll -n-tik-^rt * Ht«Bh BymJ                   _


             CM^l^lflMRecpnl
             CwibftSiOWiiBtAeRiwd
             rijnirB‘ ininiWTiTitHTirr w'f-r* *—,i*l*JI“l ^Tr1" ”-*»*



            Ciiian>frf^»tWt^CWp«^BwlARa^



            IRirifcyftKtertt
            lu'wilj          ImtzrttoHmtth MU*k*tUp#n
            OpM^BapM
            *■&*«? S*k>




Case 1:20-cv-00190-TRM-SKL Document 1-1 Filed 07/08/20 Page 80 of 100 PageID #: 85
<




                    FkotN/VIdebti/DfeRIl BugM
                    AbMMCt if(Afl ItanfBlb^                                     bpoiti * Tnt Bctiffbi)


                    NlUirifcpBwili                                                    1 f+*ri\1\Q


                cSSpEff&b*S&ri todn^n ro iMwiftrrt fififrwi!
                & XBQV AUffidWZ4H0M ffi HOT TOWSCOPffirrailEJ) AS MY CONSENT TOHELJU8EANY OF
                tig yantjjwffire fcTOrtgttfc TfflUCANTWOR ALCOHOL ABUSE. ANIWOR FSYCBgATKIC. ANIMBtt
                fllV/AlllSgECOEDSi
                fc|l|iyiWKy?^IsaiOBDHaflJSB; CIVIL LITIGATION
                1.M WHOM -|ii»p'yM:yp fENP fttBOtAna) mA^TB ryPORMATION:
                  T lionltMOi{ttSHiminffffT"♦*«
                                   Kindred Hospitals Limited Partnership d/b/a Kindred Hospital • Chattanooga
                ■            W     680 South Rnuth St.,.
                                   One Vector Place
                          'Z*Lw*j:


                                  differ flockmn»rffl>o*E*wBrfirtPtfte^

             9.                                   BKvnifl AingfljgmTnw.feMrttt tte ow«idadinife«iMDf
             _ TJtt^fiS«Sta3K^SSbIwKSSBSAiaitafl» h wiWrtwy <M **tlm*r
            ZSrSSS^^!!SK.n^“S^SS3r£Kw
            ss> twzimc A flCWAYPRE. OB PATIENT OR PERSONAL RjQggF^ENTAtWR REblftBSTlNG



            (
       *!               *mwt&*t* "* rn fyr&mi "«’}#£*
                        TUBE J?y/A^_ Z^JUL^itwjsa^                                               . PATE;.        • J^fOrOsOC
            BIGNA
            yHTOTEPNAME:                                              .
            IF pff?w«n BY SOMEONE OTHER THAN PATIENT, INDICATE HELATtONSHIP;ll)Ql^bter i

                                                                                                                WSOWAS



                             rs               . -I-
                                            SHANA SIMM
                                       MV COMMSStQN # CO MWI
                                         EXPIRES: Ju«21.2023 ■




Case 1:20-cv-00190-TRM-SKL Document 1-1 Filed 07/08/20 Page 81 of 100 PageID #: 86
                                                             fiOtFAAOOMHJANT

                oaavwatux                                                                                            nraua
                        -*■
                                                      ..       iwyoMUTOMf’                      .            , . ................

              PRINTED NAME: LptYtU fUL $Vvfhfini ]. ... ................                                             ..............
              ADDRESS: ... ." ’..   .'              '.. ..                                                         . '
              DATE OFB1R7K: (ffi[rM fffl Afo. SOCIAL&CUKITVNO.:
              * T^^^M*?^|W1TfVieTnig>frn?rrAT,OTy
              printedWAMB:3p.tvyri                   ftnnp.rn                 r
              relato*-----:1L    ~      ^
              ADDRESS; MtQ1gTlWfcgirrT>Qry4
              « i^piiyMgp^iTowg Aumham TO mafij^B» wc^nr yjp^ygATro^.
             Kindred Hospital - Chattanooga; Kindred Hospitals Limited Partnership d/b/a Kindred Hospital - Chattanooga; TriStar C*«te""i*l
             a^j^LfVn^wrA umiUU                                                                                    a   i^HpW ^ TVretar
             ^gg^ygg|g^jg^jg^Q^lgg^Q)l^ggj^2QB$ii^Q^i£iftdttUid9iii^i3titt8Bfifi0LisudbQiiilfis2t&2ssiURt^^2^E£s^^^

                                                                                                    SSfi^JCSS^SUSRUBU

             HtOftta -        jfflRtoarda-
            aOSm'ALkNPB51NGHQM^ FSTlflUCUK, HEALTH CAKE R0T!D{S8 INCLUDING WJT NOf
            WMMDTOt ‘
            rnajffiH irnWUiiiij Tufiilli si TisipaH fi TTiiTth Riinffl
            ClMJlMf ArtjibftyK, Amman Hgintripii dh TfatoJ^y.It^inrt
            Coj^MPMkhR^<|yii>JW^^Oto^C«»tenrC^PTM«r
                                                 ntm*
            cmmtfNimt b™ twrt
                       rriPppiParnH
            riligHi Dw^d* Mtirwl Rfnfr—I Rnctfd/MaacaJ StgtflBr SUcord

            PaiMnlU Wgarla
            flffhgj miH VlfrttyaandP^IPitl*
            Cs«pjWi Ng a.MwuSd Oafraith* Kcifth »—ord
                .     __ __RmoiA
             iilty^Hyiiriltaain

            *****mm.
           UhanncrT«NBMdt»
                         (PBwdhln^toMtttebA^edRqMila
           <lywtlia8#h
           fiAataerSapoiv
           Mtah«pSifltf




Case 1:20-cv-00190-TRM-SKL Document 1-1 Filed 07/08/20 Page 82 of 100 PageID #: 87
<




              SV*atH*m
              MrtrftfmaHerts
              Aaytod       rwr* tojunifiiawfirirm jVfrttfttMtP,       bsttrelfte IftYN^Oni

              cSghttMg                            raimnindStattaiat
             & 1B» AlrtHIMUZAllON B HOT TO BE POHSIBtiEQ AS MV CONSENT TO RELEASE ANY OF
             TiSFOZJ^S^&ECUlB^llBl^ANlMQRM^XmQLABOS^ANIMniFSVCQUIW^ANIMdR
             JBXV/ABlBfiBCORfiS
             ii-gmy.^F MBCfcOSPHK/PSEt. CIVIL UllGATION
                                                                                  noNi

             : ri“r T' 680 South Fourth St
                            One Veneer Place
                                           4
             g.                                   fte ifftrnumm «nr^w o^fnis Anunamiai mMymwnpawt*-
                                                 4:.tavv be        W t&H*Kfc tamiEePartirtJIiiy ijnfl
            ■^l^cKBfy v           for Ibctaum tfth»Ataw»fotoBilM#i to A* «S*pt taacftM tafwttaitad
            km*.
            p. OTMfPT.ttetT^ahrai^TnagvpkEAPTHORIZAIIONtiliwlrtto Ai otoM-ttiticttBiii
            ^S^S^ggSSS^^^gSSfaSgSMttSTjUMBttB Jb "*nt»7 ud tk«tJ^

            ffe ^jjri yorf^pn «ftittnnflh(i tHflaw.;
            iA VTTCIITR A RICNATtillE OF PATIKNf OR JEBSONAl RP»RESENTATIV£ REQUESTING
            PisciIotomh^€nta^^X«tototJtfve<b<pittt»A«ltorintti»^tMtiiiy<iwt«rtAriMqattt
            imaeet «r Mpytto Tiff*** JklSMXkflalK to to jntf «r JBffliml. I ■& «•' Ui ««■*• »«flpr «* OUs
            kSZb^tv&iM                                             Wg*^#ggo<c UyMftMwi^oa
                                         I mmgmug any !»■»■» »r g& «ll*r»laM. aprfltl •oSlmnia,
            #2-a *m MMI faMi                  Ibdlaft ffasMt Service *UP&t etc.) «i/or Mccfrwfc &M U
            **0I*Btc1lgk a?^a«' fiwtalh poU^. A tofi»H«. pta»» «*lfc. artwi «r adier M0a «T W»

                                                zjfjjkist-             .      date:.   ■   A3M.~A?7?9
            WRWTEP NAME:                              ■/Kw5.SZJ*fit&^ ?
           JF SIGNED BY SOMEONE Ol&Eg THAN PATIENT, INDICATE HEIAltONSHIP;
           nuB authomzaitonwas n«^BT%BS(l^fiVlft^V>y\fcr                               whowas
           ^fiiCTiTiin^nBy wcnHffl IP. ON THIS :.. t             DAYOP        J^jrAiyg M     ■


                                  '•■• ... «s
                                                                           WITNESS ^NDOKNQTAV PUBLIC
                              .        SNANA/IOAN
                              1 MV C0ftlRII5$RM # 601RW
                              f EXPIRES; Jin U. 2023




Case 1:20-cv-00190-TRM-SKL Document 1-1 Filed 07/08/20 Page 83 of 100 PageID #: 88
»   I




                                                                                     COMPLETE THIS SECTION ON DELIVERY                              I
                      SENOER: COL'PLt-1 E TH S SECTIO-'
                                                                                     A. Slgnituf£sO Atfdraaaat ofUApti)

                      ■ Biiuralt«Bi1.2.«ne*i,#ll0,W*,*,tf
                      ■ Alikdi this end to Om back of the         «r on                                               ^<7
                        tha front If ipaeeparmto.                                     B.              i:

                                                                                                                                                :
                      1.Artte!iMdm!Mtfts:                                                  SVE8.«nai rMiaiy rtlit i ■ Mo*
                                                                                                                                                »
                         Kindred Hospitals Limited Partnership                                                                                  :
                         d/b/a Kindred Hospital - Chattanooga
                         680 South Fourth St                                                                                                        I
                         One Vencor Place                                                                                                           i


                         Louisville KY 40202                                                                                                        I
                                                                                                                                                    \
                                                                                                                                                    r
                                                                            I! Ij           %                                                       >
                                                                                                           id Halts
                                                                            lllli
                                     9490 9118 99581777749184
                       2. ArtWa Nomter (malu fiwn cwvfee lataO
                           9415611899581777749180
                                                                                                                            Oomaric Raton Raeolpt
                       PS Form nil FacalmllA JBjyf015($DC J8JI)




            oc
            ? w                                                           FEES
           ^ T)
                      KES?S^Sf^am““                                       Postage per piece     $3,300
           S.'E  QJ
                                                                          Certified Fee
                                                                          Return Receipt        ygjgfc
           2 00
             -                                                            Total Poatas^Feea:^- “59.7
           a>
           =. o
                 <     ARTICLE ADDRESS TO:
           73 o
              -■
           <T>   CD
           n
           <D          Kindred Hospitals Limited Partnership
          T5           d/hfe Kindred Hospital - Chattanooga
                       660 South Fourth St
                       One Vencor Place
                       Louisville KY 40202
                                                                          ft                                  7016




    Case 1:20-cv-00190-TRM-SKL Document 1-1 Filed 07/08/20 Page 84 of 100 PageID #: 89
(



                                           THE HIGGINS FIRM
       Benjamin J. Mitier, Attorney                        Attorneys at Law
       Email: benShiggmsfirmxom


                                                  February 5, 2020

       VIA CERTIFIED MAIL
       Kindred Hospital - Chattanooga
       709 Walnut Street
       Chattanooga, TN 37402-1916

       Kindred Hospital - Chattanooga
       Attn. Administrator: Andrea White, CEO
       709 Walnut Street
       Chattanooga, TN 37402-1916

       Kindred Hospitals Limited Partnership
       d/b/a Kindred Hospital - Chattanooga
       709 Walnut Street
       Chattanooga, TN 37402-1916

       Kindred Hospitals Limited Partnership
       d/b/a Kindred Hospital - Chattanooga
       680 South 4th Street
       Louisville, KY 40202-2407

       Kindred Hospitals Limited Partnership
       d/b/a Kindred Hospital - Chattanooga
       680 South Fourth St.
       One Vencor Place
       Louisville, KY 40202-2407

       Kindred Hospitals Limited Partnership
       d/b/a Kindred Hospital - Chattanooga
       c/o Registered Agent: CT Corporation System
       300 Montvue Rd. -
       Knoxville, tN 37919-SS46

               Re:               Patient:             Lorraine Anthony
                                 Date of Birth:       June 29,1936
                                 Claimant:            Teresa Anne Joyner, administratrix of the estate
                                                      of Lorraine Anthony, and on behalf of the
                                                      surviving spouse and wrongful death
                                                      beneficiaries of Lorraine Anthony, deceased
                                                      4528 Wickers Pond Road
                                                      Vernon, FL 32462-3061
                                 Relation to Patient: Daughter and Administratrix of the Estate

                                   525 Fourth Avenue South * Nashville. TN 37210
                        phone (615) 353-0930 * fax (686) 210-5863 * www.thehigglnsflrm.com
Case 1:20-cv-00190-TRM-SKL Document 1-1 Filed 07/08/20 Page 85 of 100 PageID #: 90
i   .



        Page 2

        To Whom It May Concern:

        This office represents Teresa Anne Joyner, administratrix of the estate of Lorraine Anthony and
        on behalf of die wrongful death beneficiaries of Lorraine -Anthony, and pursuant to Tenn. Code
        Ann. § 29-26-101, et seq. please consider this letter as notice that a potential healthcare liability
        claim exists against you arising out of your care and treatment of Lorraine Anthony.

        Please also let this notice serve as a request for your records on Lorraine Anthony. Enclosed is an
        executed HIPAA compliant medical authorization permitting your release of these records to my
        office, along with documentation on authorization to sign the HIPAA. In the event your records
        are electronically stored, please provide a complete audit trail of the records.
        Additionally, please find enclosed an executed HIPAA compliant medical authorization permitting
        you to obtain complete medical records from each other provider being sent a notice. A list of the
        providers to whom notice is being given pursuant to Tenn. Code Ann. § 29-26-121(a) is attached
        hereto. Lastly, enclosed is an executed authorization with a blank provider field. You are
        explicitly authorized to fill in the name of any provider from whom you wish to request records.

        Ms. Joyner is willing to try to resolve this matter without the need for litigation, so if there is any
        such interest on your end please have your attorney or liability insurance carrier contact me as
        soon as possible. Otherwise I anticipate suit will be filed after the mandatory 60-day waiting
        period expires.
                                                      Sincerely,

                                                                       fS FIRM, PLLC




                                                       BcViJamliTj. Miller

        BJM/bjf

        Enclosures




Case 1:20-cv-00190-TRM-SKL Document 1-1 Filed 07/08/20 Page 86 of 100 PageID #: 91
i




       List of Providers Receiving Notice pursuant to T.C.A. 829-26-101. et sea.
       TriStar Centennial Medical Center
       2300 Patterson Street
       Nashville, TO 37203-1538

       TriStar Centennial Medical Center
       Attn. Administrator: Scott A. Cihak
       2300 Patterson Street
       Nashville, TN 37203-1538

       HCA Health Services of Tennessee, Inc.
       d/b/a TriStar Centennial Medical Center
       One Park Plaza
       Nashville, TN 37203-6527

       HCA Health Services of Tennessee, Lie.
       d/b/a TriStar Centennial Medical Center
       Attn.: Legal Dept.
       P.O. Box 750
       Nashville, TN 37202-0750

       HCA Health Services of Tennessee, Inc.
       d/b/a TriStar Centennial Medical Center
       c/o Registered Agent: CT Corporation System
       300 Montvue Rd.
       Knoxville, TN 37919-5546
       Jennifer A. Johnson, MD
       TriStar Centennial Medical Center
       2300 Patterson Street
       Nashville, TN 37203-1538

      Jennifer A. Johnson, MD
      TriStar Centennial Medical Center
      c/o Scott A. Cihak
      2300 Patterson Street -
      Nashville, TN 37203-1538
      Kindred Hospital • Chattanooga
      709 Walnut Street                                             i
      Chattanooga, TN 37402-1916

      Kindred Hospital - Chattanooga
      Attn. Administrator: Andrea White, CEO
      709 Walnut Street
      Chattanooga, TN 37402-1916




Case 1:20-cv-00190-TRM-SKL Document 1-1 Filed 07/08/20 Page 87 of 100 PageID #: 92
        Page 2


        Kindred Hospitals Limited Partnership
        d/b/a Kindred Hospital - Chattanooga
        709 Walnut Street
        Chattanooga, TN 37402-1916

       Kindred Hospitals Limited Partnership
       d/b/a Kindred Hospital - Chattanooga
       680 South 4th Street
       Louisville, KY 40202-2407

       Kindred Hospitals Limited Partnership
       d/b/a Kindred Hospital - Chattanooga
       680 South Fourth St
       One Vencor Place
       Louisville, KY 40202-2407

       Kindred Hospitals Limited Partnership
       d/b/a Kindred Hospital - Chattanooga
       do Registered Agent: CT Corporation System
       300 Montvue Rd.
       Knoxville, TN 37919-5546
       Charles T. Brice, MD
       Kindred Hospital - Chattanooga
       709 Walnut Street
       Chattanooga, TN 37402-1916

       Charles T. Brice, MD
       USA Medical Mall
       979 E 3rd Street, Ste. 300
       Chattanooga, TN 37403-2187




Case 1:20-cv-00190-TRM-SKL Document 1-1 Filed 07/08/20 Page 88 of 100 PageID #: 93
                         IN THE PROBATE COURT FOR MADISON COUNTY, TENNESSEE
             INKS:           i

             LORRAINE ANTHONY                                     CASE NO. O&ISSQ]
             DECEASED*                                                                              l
                                 ORDER FOR APPOINTMENT OF ADMINISTRATRIX
                    TOs matter came to be heard on the 30th day ofJanuary,2020upon Petitioner Teresa Anne
             Joyner'sverified Petition for Letters ofAdmmsstration In the estate ofLomiiie Anthony, who died
             intestate <m July 22,2019, a resident ofMadison County, Tennessee. It appears from the evidence
             provided to the Court dmt Teresa Axme Joyner is an interested party as die daughter of die
             Decedent.
                    IT IS THEREFORE, ORDERED, ADJUDGED AND DECREED:
                   (a)     Tliat Teresa Anne Joyner be appointed as die Administratrix;
                   (b)     That Letters of Administration issue to Persona] Representative, Teresa Anne
                           Joyner, of4528 Wickers Pond Road, Vernon, Florida 32462;
                   (c)     That the requirements for band is hereby reserved pending filing of inventory and
                           further order ofthis court; inventory shall be fifed within 60 days; accounting shall
                           be submitted within 15 months and annually thereafter;
                   (d)     That the Bureau ofTomCare be notified ofthese proceedings;
                   (e)     ThatNotioe ofPublication be commenced according to law;
                   (f)     For such other, further and general reliefas thejustice ofthis Petition may require.

            ENTERED THIS                              A it u        2020.




Case 1:20-cv-00190-TRM-SKL Document 1-1 Filed 07/08/20 Page 89 of 100 PageID #: 94
             APPROVED FOR ENTRY:



            DONALD iO BYRD, BPIW033231
            Hie Higgins Finn
            525 Fourfo.Ave. S.
            Nashville, IN 37210
            (615)353-0930
            don@hifiginsfinn.e6n3




                                              CERTIFICATE OF SERVICE
                   I hereby certify fliat a true and correct copy offlie foregoing has bee) mailed via Us Mall,
            postage prepaid to toe following on fhis28& day ofJanuary, 2020.

            Robert Anthony
            Forest Cove' Nursing Hornet Side 4, Room 549
            Jackson TO 38301
            TefosaAmxeJoyner
            4528 Wickers Pond Road
            Vernon, FL 32462
            Marc Christopher Anthony
            4528 WickersPond Road
            Vernon, FL 32462
                                                                           t w*
                                                                       DONALD K BYRD




Case 1:20-cv-00190-TRM-SKL Document 1-1 Filed 07/08/20 Page 90 of 100 PageID #: 95
i           *



                                                                            n                     STATE OF TENNESSEE

                                                                                                  j-f
                                                                                                     Office of Vital Records
                                                                                                                             ftM
                                            J* •                       1                ^ |.T»H&8EEOBACT«MT ».H»fmt
                                         js».
                ■*.
                                               - . ifHWWW'-- ■ e*"53a *“K
                                  BOHTtsKaBT"
                                                                                 T «     "
                                                                                                                                                        .'• ••
                                           f-A'a' ar.'/.M                                                  fivKsiiiwr
        i                         py^Y               i8Baw^ J.t\r i - K
                                                                                     wfiua ■ | pm         ■ fan i OKS*" Dttf!



                                  #• Ki
                                        gwBy.£<w.\«                                                                                                                         ) K.'                                 \
                                                                                                                                                                                                                   U-C >
                                                   iKMUTfi vt;g>vi   v j    •rAAIRMI4NJ^svcitmi«UMbMeTOBa
                                                                                                           raUITMMM-                           ;
                                                                                                                                                                               amrrlm^\
                                                                                                                                                                               wiw^ isRpsr^ip^n.^.^.
                                     S' .• «
                                                     “44° /i ». ■ /. i i Wy|toffiTT<wwoMy ■
                                                                                                               mruMUHcouwr
                                                                                                                                                                               t ftviMzv •/»
                                  ;«•■                                           -CT-r"
                                   T I
                                                     wpg&?f yn;- ■
                                                     tnqafnnisinF^                     it jiTBprinf
                                                                                                               r yes
                                                                                                        irniBBcyWi^^
                                                                                        ' ,NGt NOT BMMBHMISnwipaMINO
                      •.                                                        >.                                                                                                                                                                 !
                                  c^» s s                                                                                           I                                                         ■&*»» . j -a        .- •\* »4
                                                                                                        "uiiwin
                                                                                                                                                        ;’W3P$?F*?-'A?
                                                                                                                                                           •v msssertKtt illjj
                                               I     . .a      -1 a * i ft •■ .           .....
                                                                                                        iik k^VBiroiB)
                                         'O'
                                               I      MfUfiWpw *Virt£pAtciafV
                                                                                         ';               ' LAMEFMft CROMTORT^. CUES/ t
                                                                                                        OkUCSIKNUHim                    * ‘|*“- nAianpfH                                 *     in».ucfaiEiiaiHafcv
                                                   ■» WQUrDAVg)KElU»                                       4983                                                                           ___


                                                                                                                                                            npr
                                                                                                                                                        aV-«.                 v'..        „,^__ ->—    ■>',l>. • -r                 ■\y*»*.w
                                                                                                        ch.Tt.noo.k ™mu.                            ,'
                                                                                                                                                                .fr ’   ' j(r~-\\.
                                                                                                                                                                                                                                                 \ V


                              1:ggmaA\ .?•         .•«k *
                                                                                                                                             '' FmBp\l i /A W '                                                a
                                                                                                                                                                                                                                    jy
                                               nssai
                                                   irrtf iMTBntnn—
                                                                           r«
                                                                           «{-/        \ <         .                     s«n: ’ - *
                                                                                                                  ...................................   LjjUi*
                                                                                                                                                                              ***“ Vr\4 ■f if A
                                                                                                                                                                                              i
                                                                                                                                                                                                                              : a

                                                     v«rb*t qiSfpatejT^bAappqifUpCT. chatinioog* tisiit4W

                                                                                                                                                                 a^fets^K1- ISattin     V:    TrrtpA in '.! V.'l
                                                                                                                                                                                                    X*                              <.•'   i*'
                                                    «nui«(HB —» •. _ACUTE PH. CHRONICHW>OJE»«; KESHKA(OKY.FAB.Un;_
                                                    M


                                                                                                         • OUBTO{ORAOOH
                                                                                                                                                             in •
        w                                          .?s"5* u*-                             /.
                                                                                                          ***.»p[———««

                                                                                                                                                    »..*'. J i


•<*
    U*' $

    a li j
    5 ^ ? //^\-
                           Sr J
                                               iwja
                                                    *7*rmr?zr:.
                                                    i % s                  i* •:
                                                                            »
                                                                                       -BtMieiHUB
                                                                                                       iurwrKaK!MMii«!umn.wCMEGi<uMiMrr^



                                                                                       u4J lUllHIl UK uvmiuii
                                                                                       TDN«rfff
                                                                                                        NO ’
                                                                                                                            rprrwra,I
                                                                                                                              |
                                                                                                                                             ':'A3U*
                                                                                                                                                 il•. i
                                                                                                                                             r ••*
                                                                                                                                     NOT PREtfttNt
                                                                                                                                                             /;J
                                                                                                                                                                             mmmm
                                                                                                                                                                            !"
                                                                                                                                                                        PAST VcM* ,■'
                                                                                                                                                                                     * * ; ■,<!.,
                                                                                                                                                                                                  \**y      % %.
 It                                                                                                            mv           ’iw,T r                                                      "■
                                                                                                                                                          \\                             s    7*^: ••
                                                    f% j
                                                    '. ♦. >.
                                                               * *‘ t K V tayw*tiw»» nuiarabw
                                                                :' . < i. >r7 f  S •■•;                                                       n         <&amv
                                                                                                                                                                 ‘ i«
                                                                                                                                                            .• P''          : i*
                                                                                                                                                                                    Y«


                                                                                                                                                                                     ?
                                                                                                                                                                                         s
                                                                                                                                                                                              s
                                                                                                                                                                                              i. 1        ft
                                                                                                                                                                                                  ►. **j* i \ •
                                                     5L
                                                                                                                                                   ><              V
                                                                                                                                                                    ird’i




        ^■■•vlv ><                                                                                     w.VitalRecordaApliJ! lW5f."



                                  * • * ^.iefcfi&?SSSS
    3



Case 1:20-cv-00190-TRM-SKL Document 1-1 Filed 07/08/20 Page 91 of 100 PageID #: 96
                                    HIPAA COMPLIANT
                           AUtHOHI^AttONFORDM^DgCUOSCHEOr
                  INDmUUYIDEItilV^                                                                                     CflEALlB
                                                                                                              ____

              *0!      10 Kit V.L'JC^-YKOv
              PRINTED NAME: LonHCuftL &ifrfhQftLl. .                                     ...... _ ______________
              ADDRESS: .. V , ;                                                               • • V - - - - ' -" ■■
              DATE OF BIRTH:


              PRINTED NAMB:TPfy^Tl AY^nP i iQl in Pr
              RELATIONSHIP: vNQilfoWl^ a ■ EM        AFfcttde
              ADDftttfc^aCt!5tffe^
                        ;*
                                       ^^     !^rCwjrrmi  Priaantoa
             •j              ^ipamnoyig AMFBittnfn w
             KindredHospitalt limited Partnership.d/h7a Kindred Hgsnjtij r.jQi»lfonoo,Bil.c/o Rceirtercd Agent: CT Corporation System
             .300Moritvufcltt.. KnoiyiUc,Tti37919-5546^
             ±HRA                    [A!                                                                                   Miat


             VaOMi _ .Afltoatfai....,^.,.^..                                    ______________________
            gQSrtTAU MJBSING HOMS; PtfYHCJAfi, HEALTH CASE FVOVIDSaS INCLUDINGBUT WOT
            WQDfOi
            riljlili FiiMMwijUTiTIff Tiwpirt Irfliilft Hrtaril‘
                                                       Ttaka*aBip*t
            Caa^B^B^tr*tkpm*t»Ofo?iC^v<Xi*p*aK
            Cnat^HUniB^Pteigrtp<to|tee>rt
            <G«pUttNiu^Btk»toprt

           CfgtfhOR-Brtktic Squjjpiaai! A    Retort
           €aipl^0«CfelBita>d
           JUdJul»ij Rwiili ■WftU*oUtyStmdfc« (PPauA ttMjgfl
           Ubmtitrytm
            CimjMt hpMtaif ■nrtOrtpatkatHtfWiltoecyd

           WwfcBifffttMintry
           CtoaiKfclaltiti Report;
           ISttfraiiSiiti!
           1 ■MUfjiy Tat Bwtffo
           RjJto^pkqwrti
           6A&lwS0Afefl^Bsa&Iin>sc»)«oMitebA4t9ckE4Rq>0rti
           bpiadnfcparfc
           fftOatogyBiftirti
           BttfcolagrW*




Case 1:20-cv-00190-TRM-SKL Document 1-1 Filed 07/08/20 Page 92 of 100 PageID #: 97
4




               ftirffWiAwlftfaffrl Imtrn
               Nvrtmmrn
               *«M**«W*U*n




              & TmBAxnwauxm* is wrro *% cojfsjwiDiiflMY conse^toweleasbanitof
              THE roLLOt^^U£XXBS& 3UUTC ANIMHEjILCODOL AB0H5, APOMOBpSYCHUTOIC, AND/OR
              mv/AStaWnaM.
              «. pimPO^fffiPfpQXpgUREffgE: OWL MUGAHON
              »3TD wmMAHPsmB^ i*>roflig>rs
                                       ****j?W%r.~ - .          denfM^^avetttle ftlB«i9|pmD^0 *

              ■■^TSHkSKW^
             j ^fl^»rerg.nflmcr^
                                  aw*
                        tyiifc Apjtafaii^au9te«fld«6t«p«»
             %!j£l£2ltt?ASi^^                                                         awAywi
             RNfSISf iuSNrfartodoi^                                                ibdnttnjM
             hacfa.



             jSSSS^S^^SSSSSSSSSSSSS^
             ie.                           GF txrnsn: w »rasnp*t^ ! iiaaL^-gajajLiuj MOUfenHQ
                                                    tn derateAttftnitettemdthai mv tmlmt cremate
            «=FJsMiaa«w!^j^ssg^
             ,^jw *««» **toffa«£to» 7 teSwilfag onybefcte fe D& «n icrtteo.^BqiedllM^iwdW;
             Sr» Kdvil            *F«lEx’, Dated *i»d Sente ^UK^» etc.) udfcr dtertec ftdfpfie fa
                          teSfcSSttte* fawtoww fA* a fkteflti* j*tf» etaflvcaitian «r «0Krc<pl»rf«te
            AdfltelnflMIte       W* AeUbrnyd am^juL
            fflGNATORE^T^ 8/iU/. ^ULJfjZ,                              DATE:
                                                                                      • <■. ■ f.



            PRINTED NAME:_______________ ., . <^/oyAf££
            ffjwm wamnmBiiTOm ra^e»ATfmT-nmaCATE»EIATIOM8^:I)QOghi0r



                                                                 WT^^ANi^^^riaYPlIBLIC

                                    SHANA SlAAN      1
                              MV ftHMlSSON # 60 347SM R
                                EWfflES:JBM».202l fl




Case 1:20-cv-00190-TRM-SKL Document 1-1 Filed 07/08/20 Page 93 of 100 PageID #: 98
                                    HBPMCOMHJANT
                           AtnTOI02^TIONITOlM*lMSCM)SIto     . ..      tj4_
               OQiVglUUV OMMTDUSI^ AND flUmTIP HEALTH OVOlMAllON (“flEALlH
                                                    gliQWMW"aiiseja-B^
              i- yiqpfffipnyicAnow
              PRINTED NAME.- j^jQijrVguY^»■ WwVV\CK\\.|      ------- ----;r.. •------ s----^--- -
              T^TR^affiTH-               ^Sr/% soci^secibutyn6.-j^Q^ jri-fia - £>5tii3

             HUNTEDWAME^^yPf^i^irtf
             KBLATiOMSHgr^VQ^ir^H
             ADDRESS: ttjnQftPrint.r wsc^c                   Vernon
                                                                            w        !».
                 v •


                 ♦ -v



             A mil TTtTijgnfyciTiON TOiEDm/^^ndhg wot^docmnli received

             fBOMi       AttReconh.'.
                                HflME. THYKICIAN. HEALTH CAMffBOVlWEHS DjQUflHliGAff]rdr
            UBDIXDtOi*

            cSSl»d7iMa^aan4rfdnl<aOIBK«CIUearainiAMr
            CMi^^rau^inMatrteBMMd
            C«*|#*lf*M8«KBttoKI
            SSSMt^^miMSvWHMW itoiMiidM&n» BUM*
            OMik(»taltt2tMri

            r%0^9kMtVMmlp^mASum^l__ ,
             CwplKi hjrtwrf waOKiA^ptaltfc Hyiri
            BMrpoerRMRMard
            J0pMW7*Flqrdca)£nm
            flUMingi fleimiry *
            FreMeNvtc*
            UtontmyTwMmM*
                                            AitfcMfepavtt
            OperativeBqMrts
            EettekpByrti
            fMMqpfttita




Case 1:20-cv-00190-TRM-SKL Document 1-1 Filed 07/08/20 Page 94 of 100 PageID #: 99
/   f




                                               tawiM fffayrirfuitep'rfa fe Tm B*w»i)
                     NfntatMi
                     NplHllMBirdi
                                                                      Lb^aihg^ lft^afli|
                    Oa^SeraSvSvprti^to^amllnDiMtfSCiUra^
                    SlTOAlim»BIZAmMBOTTOB5PW*5WJH)ASMyCONSBPn'TOMI(BASEANyOP
                    1HEFOiaii«IPWfifiCOBIB:l«UCAW/TOM^H(U.AWOT>ANIMORPSVCniATOJC;ANIWOH
                    HTC/AltlSEKCaRDfi,
                    A         t^n«nOSmE/lffiE!,CIVlL LITIGATION



                   WWW'S1 c/oRcgistend Agent CTCoipontionSyitcm
                          300 Montvue Rd.
                   A ________ ~ KT^itoSS£lflw IKfcoiMttoi wm* bp fr* AKAortotiw nuybcttltf«* to «*■
                   Atottowre 0y ft*              te prbfctfad W fl^Htohk ImrajiteF*rt>b«lty aotf
                   Tipiilfimn:«twrfasftr 4bt3man*too*b**thfom*m *mm**a*** «d wattM
                   tmfc*.................
                   ft rfttitt*fUrrA«tOTTO}^OKEAlJTHORIZiLIION:.Eg^tot^CI<«tttort»cifcni,kMaIr>^Tr
                                                                        hytfmiqr «* ami toiy

                   ^sMUMuisuanuaaK
                   3fc   arm a ncwATtoafr or patiknt or personal MJ^ENTAim^J^utgnNG
                         «aferBfnifrtfl»|I cto j^tAiyMP flip ttto AUMdrtli nfl ttrfy tint—Mgrpgat*
                  mmm m mw fl» flail* flflrtttta to tm part w-mim* Ima-S m «* Min • ttppsf Ob
                  fefrfffatin.I    ttt ta*tte*»ad MAUpiartfcr «|i|M E M Ito Btafe fatautfbfr
                  ¥nrfihiiR)^nttwbiwicaiiAtta»eA*»e«My^^»>y^4yn*e,^^fw»^«ift»to
                  (neb u KM tgttm *f*aft w&t PmlSmriU «0@S?», ctej nitfor cfctfMfc tafatik I*
                  «ttntfa»et«8k        1 IwMfc ptfe?. A ftrrifrlle, pbota stifle, carton or otter ttpfcf el Ob
                                         AaB*tpiam V mirltfuL
                  esgutat           ^yy.^                                 ■-. PATE;.          A^&ftgO
                  FEINTED NAME:              rfn/A!& ~U#/AS£&~
                  JFSIGNOBV SOMEONE OTHER T^AN PATIENT.. INDICATE WHAlR>NgHIPillQll^|lfelr f fijlVBfil^iltt

                  (ITOB AimWlQN WAS ffloafrBY .TOTS ^DAY
                                                    GJfltYftt vteWVftjT.. who was
                  toiiTipn»wmcFDjffi^
                                                                          WlTN^ANtt^^T^DlUC
                                                                                   y»M*
                                          SNANA S10AN     U
                              SJTh MV COMMISSION #06141549II
                              ®JtSf EXPIRES: June 13.2023 I




        Case 1:20-cv-00190-TRM-SKL Document 1-1 Filed 07/08/20 Page 95 of 100 PageID #:
                                            100
>   4




                                                              H1PAAC0MHIANT
                                                    ACTHQM2AtlONFOEDBB<rlHSO<OSnfcEOy
                            DO)ra»IMLLir                     ANRTOOTEClll>mALTH INFORMATION fflBKLIH
                                                        .. .   JNPQRMAfiSMi* rr-T v
                               7j/CFs7iJ>Zi|i.? CA3ION

                         piwtednamb:              LcmuruL flnttmnu.......-..                                                   ....... ...
                        address.-          ., .-V ,.;;... 1              rr 7 ; _. - '■ -.V1
                        DAraoraiRranrffijM^
                        *                                       pssTmc&pxft
                       PRINTED NAMBCTp.tVJfi.ftnitoAiQlJnftl^,
                       RELATIONSHIP:WfcStWe
                       ADDRESS:                                ffrfwfla.
                                                            AtlTBttBwam tn n^rttiyip^r^Br
                       Kindred Hospital - Chattanooga: Kindred Hospitals limited Partnership dibit Kindred Hospital - ChntiHiwgi; TKStar Centennial
                                                                                                                                       m, TiiStar
                                                                                                                   Jriee..MDLPg^^f^«1 M.H

                       A.HKAI.TH IWFOBMATTOW TO MPISCT^™ IpjhuHpfeiiMlih/BoCMBeniiM^                                              mC
                       (Khcrhealtih cnpflrrvUae*- tbar«nwti-Orco«agk>rt*■"

                   Mil
                   BDBV&i0,NlJBSWGH01^PtfVGlClA^S£il.inaC4nFltCmi>WX^tm|I«G«TTN0T
                   MMOTOTOi
                   nmthm Kmafrj Medical Trmtpurt t ftorttt Rrmrt
                         AaUpy.llyiitt AaeyylfrptagnipM* Tgtetm.B^m
                   CoagMHMlflhSa^lSMP^rridtt^PttonprClBknrC^inettr
                   Crt^fthi ftoMwfltawcifrmi R*jart
                  G>*M *«**&-** Smart
                  CiMIMi ftainl BoptBaeori
                  QjVlili pjgftteMedlcal Bgninniwt Perarri/Medkal SiftBfRdcirt
                  fttfUi ftiwftilla SfrfcMalAfBttplbfrfg


                  sassasgess;
                  ■*                    ttaaanl
                                                                   *»WN
                  nn^dhftqrtauii
                  fcntar«»$o*i
                  HhMMWyTartBasrta


                 Mfcoloty Reports




        Case 1:20-cv-00190-TRM-SKL Document 1-1 Filed 07/08/20 Page 96 of 100 PageID #:
                                            101
I   *




                    AbftneticfHo&bJtic«rd (All jnrw«ribrirtydtf»EgWftt AT*fH*WfiS)
                    N*iWBfRc*BI
                    ActMtecfDitiyUrt's
                    MmtamSmnli
                    Aaj Arttadfar w«N» fa> bW jpiwirrtnij pUt&tM&Ut \jMm\i\S\. Av>AhOQl|


                    t nram Ai#nanfAnfilB IB MBIT TO m CBMSTRUCT AS MY CONSENT TO RELEASE ANY Of
                    TBEFOUiW^lUiai^: imUOAIWP«AW»50^ ABUSE, Al^RWVCHUlllIC;ANd«^
                    hk/aIDsrecords.
                    &           tr^KriOSDHK/USBrCIVlL LITIGATION
                   n w> immi                                                ^MtwnTff08MAH0K!
                                       :<b'rrr;'
                   (IfUUiMVff * e/o Registered Agent: CTCoipontfoo System
                                       300 Montaie Rd.
                                 imjfolradMSl^^                               maybe «»ltftc» tor*
                            Hy *e «d*mti(i) «d«.fa«8P bepi'dl*md>* fliMta^ViiiUri^ «nd
                   Aseoatetflfty Act^l^Ilw^tt^tfcefrcmployde*,



                   3BBSBBBSBBBB^^e
                   —^p.                     dAg gfrflff
                   is.jgggrB           gGNATIPf Qg PATIENT OR WMONitt. RI&S£S^AnV£.JttqimilNC

                  ^j5?”^-JTJ3aBsLa                                                1 m*• lift iMtfM .«rn»j «f Ob
                  Siil.lkfeP itflpilif fltt totb ftantd partt* ud/or Mprtwrtrodftdjgdme tbe Ifalfofcfamdtat
                  Wts2^3S^«K^~wx^3K,fiffs
                  «****» *» Of lirfW&wr fiNn* P«U«F.A ftriljib, iftolo «afe «afl»B or «Oef **• tf <K

                  MfiWATOE^                          ■ :1>
                                                                                  ^ DATE:._      £&:0M9
                  PRINTED NAME:                                  r
                  JF SIGNH) BY SOMEONE .OIRER THAN PATIENT, INDICATE lUtLAttONSHIPi
                                                             ■• ■» r        -»•   —

                  THBB AUTHOBttAlTOJVWAS SIGNKDB*J§
                  nosmniD»«cTOEiA>.oNiBis_3
                                                                                   m       WHO WAS
                                                                            PAY Qg- ^/^rj^W^.20 ^gQ .

                                                                                  wnro^^m^iB^roTAHYPDBuc
                                            '"’ SHANA 810AN
                                :rw-       MV CQMKKSStON # GQ MWM]
                                             IW1RE& JontS. 2023 4




        Case 1:20-cv-00190-TRM-SKL Document 1-1 Filed 07/08/20 Page 97 of 100 PageID #:
                                            102
4   * *




                   SENDER: COMPLETE THIS SECTiON                                COMPLETE THIS SECTION ON DELIVERY
                                                                                  iignitura: (OAt&wtt □ Agtnl)                      i
                                                                                                                                    I
                   ■ Enum ftm 1,2, and S an compItM.
                   ■ ABacMNt card to Un back of On maHptac*, or en                                                                  I
                     Un fMnttrspac* permits.
                                                                                B.R
                                                                                   •wera®                     C.Dat80fDaUvaiy it


                   lArttetsAddnuscito:                                          D.i*drivMyadamdlRu«ntfrQattira1?   DYks
                                                                                   EVP, eater ddfruyrtdroiabdwi    DNe
                       Kindred Hospitals Limited Partnership
                       do Registered Agent: CT Corporation System
                       d/b/a Kindred Hospital - Chattanooga
                       300 Montvue Rd.
                       Knoxville TN 37919-5546                                                                                      i
                                                                                                                                    •>
                                                                                                       *■


                                                                                                1
                                                                                                                                    n

                                                                                a.G«*teiyps
                                                                                                                                    :i
                                                                                      QcMtmaditaW
                                                                                                                                        1


                                 8498 9118 89561777 7408 43

                   2.1                                                                                        I
                                                                            v

                   PStamw          Utnai «*j hi«v                                                             gmac Return R>c«4rt




              o c
              o ;co         OUTBOUND TRACKINO NUMBER                      FEES
                            ■4195111 BSS6 tmTM SO
              ^ “O          RETURN RECEIPT TRACKING NUMBER                Postage per pieee      S3.300
              0 °(/>        ■410 till S1SS1777 7400 49                    Certified Fee ><reUl/jl%SSD
              Q_                                                          Return Recejjproe^^J/Ifcip'
                 S'
              2 -                                                         TotalPoataoSAFeetf^     $9:M0
              or co
                   *         ARTICLE ADDRESS TO:
              * S’
              CD CD
              O
              CD             Kindred Hospitals Limited Partners^
                             do Registered Agent: CT Corporation System
              T3
                             d/b/a Kindred Hospital • Chattanooga
                             300 Montvue Rd.
                             Knoxville TN379IM546
                                                                                                            rsiTBib                         i
                                                                                                                                            i




     Case 1:20-cv-00190-TRM-SKL Document 1-1 Filed 07/08/20 Page 98 of 100 PageID #:
                                         103
—•, A




                      IN THE CIRCUIT COURT OF HAMILTON COUNTY, TENNESSEE


        Teresa Anne Joyner, as administratrix
        of the estate and on behalf of the
        wrongful death beneficiaries of Lorraine
        Anthony, deceased,

                        Plaintiff,'

           V.                                                         Case No. 2,OGl02fi

        Kindred Hospitals Limited Partnership
        d/b/a Kindred Hospital - Chattanooga,

                         Defendant.




                                       CERTIFICATE OF GOOD FAITH


                Comes now the Plaintiff, Teresa Anne Joyner, as administratrix of the estate and on

        behalf of the wrongful death beneficiaries of Lorraine Anthony, deceased by and through

        counsel, and pursuant to T.C.A. § 29-26-122, and states as follows:

                I have consulted with one (1) or more experts who have provided a signed written

        statement confirming that upon information and belief they:

                (A)     Are competent under § 29-26-115 to express an opinion or opinions in the case;

        and

                (B)     Believe, based on the information available from the medical records concerning

        the care and treatment of the plaintiff for the incident or incidents at issue, that there is a good

        faith basis to maintain the action consistent with the requirements of § 29-26-115.

                1 have no prior violations of this section.




Case 1:20-cv-00190-TRM-SKL Document 1-1 Filed 07/08/20 Page 99 of 100 PageID #:
                                    104
   -%



                                 Respectfully Submitted,

                                 THE HIGGINS FIRM, PLLC



                                 /s/ Beniamin J. Miller
                                 BENJAMIN J. MILLER, BPR NO. 25575
                                 RICHARD D. PILIPONIS, BPR NO. 16249
                                 CARLY MACMILLAN, BPR NO. 35827
                                 Attorneys for Plaintiff
                                 525 4th Ave. South
                                 Nashville, TN 37210
                                 (615) 353-0930




                                           2

Case 1:20-cv-00190-TRM-SKL Document 1-1 Filed 07/08/20 Page 100 of 100 PageID #:
                                     105
